

EXECUTION VERSION









SECOND AMENDED
REVOLVING CREDIT AGREEMENT

Dated as of June 22, 2006, as amended as of May 23, 2013

by and among

ALON USA, LP,
as Borrower
THE GUARANTOR COMPANIES
FROM TIME TO TIME PARTY HERETO

THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY HERETO

and

ISRAEL DISCOUNT BANK OF NEW YORK,
as Administrative Agent, Co-Arranger and Collateral Agent
and
BANK LEUMI USA,
as Co-Arranger





DOC ID - 18336046.11
 
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS





 
 
Page


ARTICLE I DEFINITIONS; CERTAIN TERMS
2


Section 1.01
Definitions
2


Section 1.02
Accounting and Other Terms
35


Section 1.03
Time References
35


ARTICLE II THE REVOLVING CREDIT LOANS
36


Section 2.01
Revolving Credit Commitments
36


Section 2.02
Revolving Credit Loans
36


Section 2.03
Making the Revolving Credit Loans
36


Section 2.04
Revolving Credit Notes; Repayment of Revolving Credit Loans.
37


Section 2.05
Funding and Settlement Procedures.
37


Section 2.06
Interest.
39


Section 2.07
Reduction of Revolving Credit Commitment; Prepayment of Revolving Credit Loans.
40


Section 2.08
Fees.
42


Section 2.09
Eurodollar Rate Not Determinable; Illegality or Impropriety
43


Section 2.10
Indemnity
43


Section 2.11
Continuation and Conversion of Revolving Credit Loans
44


Section 2.12
Taxes
45


ARTICLE III LETTERS OF CREDIT
48


Section 3.01
Letters of Credit
48


Section 3.02
Participations.
52


Section 3.03
Issuance of Letters of Credit; Fees
55


ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION
56


Section 4.01
Audit and Collateral Monitoring Fees
56


Section 4.02
Payments; Computations and Statements
56


Section 4.03
Sharing of Payments, Etc.
57


Section 4.04
Apportionment of Payments.
58


Section 4.05
Increased Costs and Reduced Return.
58


Section 4.06
Joint and Several Liability of the Borrowers
59


ARTICLE V CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT ISSUANCE AND LENDING
60


Section 5.01
Conditions Precedent to Effectiveness
60


Section 5.02
Conditions Precedent to Revolving Credit Loans and Letters of Credit
63


ARTICLE VI REPRESENTATIONS AND WARRANTIES
64


Section 6.01
Representations and Warranties
64


ARTICLE VII COVENANTS OF COMPANIES
73


Section 7.01
Affirmative Covenants
73




DOC ID - 18336046.11
- i -
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)

Section 7.02
Negative Covenants
85


ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL.
93


Section 8.01
Management of Collateral.
93


Section 8.02
Accounts Receivable Documentation
95


Section 8.03
Status of Accounts Receivable and Other Collateral
95


Section 8.04
Collateral Custodian
96


ARTICLE IX THE AGENT
96


Section 9.01
Authorization and Action
96


Section 9.02
Borrower's Default
97


Section 9.03
Reliance, Etc.
97


Section 9.04
IDB and Bank Leumi.
98


Section 9.05
Lender Credit Decision
98


Section 9.06
Indemnification
98


Section 9.07
Successor Agent
99


Section 9.08
Collateral Matters.
99


Section 9.09
The Register.
101


ARTICLE X EVENTS OF DEFAULT
102


Section 10.01
Events of Default
102


ARTICLE XI GUARANTY
106


Section 11.01
Guaranty
106


Section 11.02
Obligations Unconditional.
106


Section 11.03
Waivers
107


Section 11.04
Subrogation
108


Section 11.05
No Waiver; Remedies
108


Section 11.06
Stay of Acceleration
108


ARTICLE XII MISCELLANEOUS
108


Section 12.01
Termination; Annual Review.
108


Section 12.02
Notices, Etc.
109


Section 12.03
Amendments, Etc
110


Section 12.04
No Waiver; Remedies, Etc.
111


Section 12.05
Expenses; Taxes; Attorneys' Fees
111


Section 12.06
Right of Set Off
112


Section 12.07
Severability
112


Section 12.08
Assignments and Participations.
112


Section 12.09
Counterparts
114


Section 12.10
Headings
115


Section 12.11
Governing Law.
115


Section 12.12
Waiver of Jury Trial, Etc.
115




DOC ID - 18336046.11
- ii -
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)

Section 12.13
Consent by the Agent, Lenders
116


Section 12.14
No Party Deemed Drafter
116


Section 12.15
Reinstatement; Certain Payments
116


Section 12.16
Indemnification
116


Section 12.17
Environmental Indemnification
118


Section 12.18
Alon LP as Agent for Borrowers
118


Section 12.19
Binding Effect
119


Section 12.20
Interest
119


Section 12.21
Entire Agreement.
120


Section 12.22
Patriot Act
120


Section 12.23
No Novation
121






DOC ID - 18336046.11
- iii -
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)



SCHEDULE A    Agent Account
SCHEDULE B    Lenders and Lenders' Revolving Credit Commitments
SCHEDULE C    Fiscal Year, Fiscal Month and Fiscal Quarter
SCHEDULE D    Pipelines
SCHEDULE E    Terminals
SCHEDULE F    Stock Option Plan
SCHEDULE 1.01(a)    Real Estate Assets
SCHEDULE 1.01(b)    MLP Intercompany Agreements
SCHEDULE 5.01(d)(x)    Mortgage Recording Offices
SCHEDULE 6.01(e)
Inventory Locations; Books and Records Locations; Chief Executive Offices

SCHEDULE 6.01(f)    Subsidiaries & Organizational Chart as of Effective Date
SCHEDULE 6.01(g)    Litigation
SCHEDULE 6.01(j)    ERISA
SCHEDULE 6.01(s)    Environmental Matters
SCHEDULE 6.01(cc)    Bank Accounts
SCHEDULE 6.01(dd)
Name; Jurisdiction of Organization; Organizational ID Number; FEIN

EXHIBIT A    Form of Revolving Credit Notes
EXHIBIT B    Form of Assignment and Acceptance
EXHIBIT C    Form of Notice of Borrowing    
EXHIBIT D    Form of Joinder Agreement
EXHIBIT E    Form of Borrowing Base Certificate
EXHIBIT F    Form of Letter of Credit Application
EXHIBIT G    Form of U.S. Tax Compliance Certificate







DOC ID - 18336046.11
- iv -
 




--------------------------------------------------------------------------------




SECOND AMENDED REVOLVING CREDIT AGREEMENT
SECOND AMENDED REVOLVING CREDIT AGREEMENT (this "Agreement"), dated as of June
22, 2006, as amended as of May 23, 2013, by and among Alon USA Energy, Inc., a
Delaware corporation (the "Parent"), Alon USA, LP, a Texas limited partnership
("Alon LP"; and together with such other subsidiaries of the Parent as may be
designated as a borrower hereunder by Alon LP with the prior written consent of
the Agent and the Required Lenders (each as defined below), each individually a
"Borrower," and, collectively, the "Borrowers"), all direct and indirect
subsidiaries of the Parent other than the "Excluded Subsidiaries" referred to
below (the Parent and such direct and indirect subsidiaries that are not
Excluded Subsidiaries are hereinafter referred to individually as a "Guarantor
Company" and, collectively, as the "Guarantor Companies"), the financial
institutions from time to time party hereto (each a "Lender" and collectively,
the "Lenders"), Israel Discount Bank of New York, as administrative agent,
co-arranger and collateral agent for the Lenders (in such capacity, the
"Agent"), and Bank Leumi USA, as co-arranger for the Lenders.
RECITALS
The Loan Parties (as hereinafter defined), the Lenders, the Agent and Bank Leumi
USA are parties to the Amended Revolving Credit Agreement, dated as of June 22,
2006 (as amended by (i) the First Amendment, dated as of August 4, 2006, (ii)
the Waiver, Consent, Partial Release and Second Amendment, dated as of February
28, 2007, (iii) the Third Amendment, dated as of June 29, 2007, (iv) the Waiver,
Consent, Partial Release and Fourth Amendment, dated as of July 2, 2008, (v) the
Fifth Amendment, dated as of July 31, 2009, (vi) the Sixth Amendment, dated as
of May 10, 2010, (vii) the Seventh Amendment, dated as of June 1, 2010, (viii)
the Eighth Amendment, dated as of June 16, 2010, (ix) the Ninth Amendment, dated
as of February 23, 2011, (x) the Tenth Amendment, dated as of March 6, 2012,
(xi) the Eleventh Amendment, dated as of November 13, 2012, (xii) the Twelfth
Amendment, dated as of November 16, 2012 and (xiii) as further amended,
supplemented or otherwise modified from time to time, the "Existing Revolving
Credit Agreement"), pursuant to which the Lenders extended credit to the
Borrowers consisting of a revolving credit facility in an aggregate principal
amount not to exceed $240,000,000 at any time outstanding (the "Existing Credit
Facility").
The Loan Parties have requested that Agent and Lenders amend the Existing
Revolving Credit Agreement in its entirety, in order to amend certain provisions
of the Existing Revolving Credit Agreement (it being agreed that this Agreement
shall not be deemed to evidence or result in a novation or repayment and
reborrowing of the Obligations under (and as defined in) the Existing Revolving
Credit Agreement). The proceeds of the revolving loans and letters of credit
under this Agreement shall be used by each Borrower (i) for working capital
purposes of such Borrower and its subsidiaries, (ii) to pay fees and expenses of
the Borrowers incurred in connection with this Agreement, and (iii) for other
purposes permitted herein. In connection with the amendment of the Existing
Revolving Credit Agreement, the Loan Parties have agreed to continue and confirm
the grant to Agent, for the benefit of the Lenders, of the security interest in
the Collateral owned by the Loan Parties to secure the Obligations.

DOC ID - 18336046.11
 
 

1

--------------------------------------------------------------------------------




NOW THEREFORE, the Loan Parties, the Lenders and the Agent hereby agree that the
Existing Revolving Credit Agreement is amended as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
"Account" shall have the meaning assigned to it in Article 9 of the Uniform
Commercial Code in effect in the State of New York on the date hereof.
"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.
"Accounts Receivable" means any and all rights of a Person to payment for goods
sold or services rendered, including accounts, contract rights and general
intangibles arising out of or related to any Accounts and any and all such
rights evidenced by chattel paper, instruments or documents, whether due or to
become due and whether or not earned by performance, and whether now or
hereafter acquired or arising in the future and any proceeds arising therefrom
or relating thereto.
"Action" has the meaning specified therefor in Section 12.13 hereof.
"Administrative Borrower" has the meaning specified therefor in Section 12.18.
"Affiliate" means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors (or other Persons performing a similar function) of such
Person or (ii) direct or cause the direction of the management and policies of
such Person whether by contract or otherwise. Anything to the contrary
notwithstanding, in no event shall the Agent, the WC Collateral Agent or any
Lender be deemed to be an Affiliate of any Loan Party.
"Agent" has the meaning specified therefor in the preamble hereto.
"Agent Account" means the account of the Agent set forth in Schedule A hereto.
"Agent Advances" has the meaning specified therefor in Section 9.08 hereof.
"Agreement" has the meaning specified therefor in the first paragraph hereof.
"Alon Assets" means Alon Assets, Inc., a Delaware corporation.

DOC ID - 18336046.11
 
 

2

--------------------------------------------------------------------------------




"Alon Brands" means Alon Brands, Inc., a Delaware corporation that was formerly
Alon USA Interests, LLC, a Texas limited partnership immediately prior to its
conversion and change of name.
"Alon Brands Issuance Proceeds" means the receipt by Alon Brands or any of its
Subsidiaries at any time and from time to time of any capital contribution or
any Net Proceeds from the issuance, sale, assignment, transfer or other
disposition of any of its debt securities or Capital Stock.
"Alon Brands Excluded Subsidiaries" means the Subsidiaries of Alon Brands, other
than any Person that has been at any time a party to the Credit Agreement.
"Alon Capital" means Alon USA Capital, Inc., a Delaware corporation and a
Subsidiary of the Parent.
"Alon Israel" means Alon Israel Oil Company Ltd., a limited liability company
under the laws of the State of Israel and the parent company of the Parent.
"Alon Krotz Springs" means Alon Refining Krotz Springs, Inc., a Delaware
corporation and a direct subsidiary of Alon Louisiana Holdings.
"Alon Logistics" means Alon Pipeline Logistics, LLC, a Delaware limited
liability company.
"Alon Louisiana" means Alon Refining Louisiana, Inc., a Delaware corporation and
a direct subsidiary of Alon Louisiana Holdings.
"Alon Louisiana Holdings" means Alon Louisiana Holdings, Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Alon Assets.
"Alon Louisiana Subsidiaries" means Alon Krotz Springs, Alon Louisiana, Alon
Louisiana Holdings, and each of their respective Subsidiaries (other than any
Person that has been at any time a party to the Credit Agreement).
"Alon LP" has the meaning specified therefor in the preamble hereto.
"Alon Pipeline" means Alon USA Pipeline, Inc., a Delaware corporation.
"Alon Pipeline Assets" means Alon Pipeline Assets, LLC, a Texas limited
liability company.
"Alon Refining" means Alon USA Refining, Inc., a Delaware corporation, or any
successor thereto by merger.
"Alon USA" means Alon USA, Inc., a Delaware corporation and a wholly-owned
Subsidiary of the Parent.

DOC ID - 18336046.11
 
 

3

--------------------------------------------------------------------------------




"Alon USA GP" means Alon USA GP, LLC, a Delaware limited liability company.
"Alon USA GP II" means Alon USA GP II, LLC, a Delaware limited liability
company.
"APPL" means Alon Petroleum Pipe Line Company, f/k/a American Petrofina Pipe
Line Company, a Delaware corporation.
"Applicable Borrowing Base Percentage" means, as of any date:
(a)    if either (i) the WC Collateral Agent (for the benefit of the Lenders)
has a legal, valid and perfected first or second priority Lien on all or
substantially all of the Fixed Assets and Other Specified Property owned by the
Loan Parties, or (ii) the WC Collateral Agent does not have a Lien on all or
substantially all of the Fixed Assets and Other Specified Property owned by the
Loan Parties and so long as such Fixed Assets and Other Specified Property are
not subject to any Lien of any other Person, then (A) 90% (with respect to the
Net Amount of Eligible Accounts Receivable), and (B) 85% (with respect to
Eligible Inventory), and
(b)    if the WC Collateral Agent does not have a Lien on all or substantially
all of the Fixed Assets and Other Specified Property owned by the Loan Parties
and such Fixed Assets and Other Specified Property are subject to a Lien of any
other Person, then (A) 85% (with respect to the Net Amount of Eligible Accounts
Receivable), and (B) 80% (with respect to Eligible Inventory).
Notwithstanding anything herein to the contrary, this definition shall not
require or obligate the WC Collateral Agent, the Agent or the Banks to release
or agree to release any Lien on any asset within the definition of Fixed Assets
and Other Specified Property in exchange for a decrease in the "Applicable
Borrowing Base Percentage" in accordance with paragraph (b) above.
"Applicable Percentage" means, with respect to a Permitted Investment, the
percentage that IDB ordinarily advances against such Permitted Investment in
accordance with its customary lending practices, not to exceed 100% of the value
of such Permitted Investment, to the extent has a legal, valid and perfected
first priority security interest in such Permitted Investment, subject to a
control agreement in form and substance satisfactory to the Agent or otherwise
perfected by means satisfactory to the Agent.
"Asset Reinvestment Account" shall have the meaning specified therefor in
Section 2.07(d).
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee and accepted by the Agent, in accordance
with Section 12.08 hereof and substantially in the form of Exhibit B hereto.
"Assignment of Claims Act" means the Assignment of Claims Act of 1940, as
amended from time to time, codified at 31 U.S.C. § 3727 and 41 U.S.C. § 15, or
any successor statute, and the rules and regulations promulgated thereunder.

DOC ID - 18336046.11
 
 

4

--------------------------------------------------------------------------------




"Availability" means, at any time, the difference between (i) the lower of (A)
the Borrowing Base and (B) the Total Commitment, and (ii) the sum of (A) the
aggregate outstanding principal amount of all Revolving Credit Loans and (B) all
Letter of Credit Obligations.
"Bakersfield Assets" means Alon Bakersfield Assets, Inc., a Delaware corporation
and a direct subsidiary of Bakersfield Holdings.
"Bakersfield Holdings" means Alon Bakersfield Holdings, Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Alon Assets.
"Bakersfield Logistics" means Alon Bakersfield Logistics, Inc. a Delaware
corporation and a direct subsidiary of Bakersfield Holdings.
"Bakersfield Operating" means Alon Bakersfield Operating, Inc., a Delaware
corporation and a direct subsidiary of Bakersfield Holdings.
"Bakersfield Subsidiaries" means Bakersfield Holdings, Bakersfield Assets,
Bakersfield Operating, Bakersfield Logistics and each of their respective
Subsidiaries (other than any Person that has been at any time a party to the
Credit Agreement).
"Bank Leumi" means Bank Leumi USA.
"Base Rate" means a rate per annum equal to the Prime Rate for such day.
"Base Rate Loan" means a Revolving Credit Loan bearing interest based on the
Base Rate or as set forth in Section 2.06(a).
"Big Spring Refinery" means the refinery owned by the Companies as of the
Existing Effective Date and located near Big Spring, Texas, the fee interest
owned by Alon Refining in approximately 1,278 acres of land on which such
refinery is situated, use or license rights covering tracts of land adjoining
the railroad lines, spurs or sidings within the boundary of the refinery site,
all easements, rights of way and privileges granted to Alon Refining within or
adjoining the refinery site, all improvements, machinery and equipment thereon,
and the interest of Alon Refining as lessee in all leases of personal property
used or held for use by Alon Refining in connection with such refinery.
"Board" means the Board of Governors of the Federal Reserve System of the United
States.
"Borrower" and "Borrowers" have the meanings specified therefor in the preamble
hereto.
"Borrowing Base" means, as of any date, without duplication, the difference
between (i) the sum of (A) the Applicable Borrowing Base Percentage of the Net
Amount of Eligible Accounts Receivable of the Loan Parties (other than Alon
Brands and the Parent), (B) the Applicable Borrowing Base Percentage of the sum
of the value of the Eligible Inventory of the Loan Parties (other than Alon
Brands and the Parent) plus the fair market value of the

DOC ID - 18336046.11
 
 

5

--------------------------------------------------------------------------------




Eligible Exchanged Inventory owed to the Loan Parties (other than Alon Brands
and the Parent), provided that the Agent may mark to market the Inventory at any
time, in its sole discretion, and (C) the Applicable Percentage of cash and
Permitted Investments of the Loan Parties (other than Alon Brands and the
Parent), in each case to the extent that such cash or Permitted Investment is
either (x) held in a Depository Account over which the WC Collateral Agent (or
its nominee) has sole dominion and control and such Loan Party has executed and
delivered to the WC Collateral Agent a Depository Account Agreement with respect
thereto or (y) constitutes investment property or instruments, each as defined
in the Uniform Commercial Code as in effect in the State of New York (or another
type of collateral) and is subject to a control agreement, in form and substance
satisfactory to the Agent, or is in the possession of the WC Collateral Agent or
the Lien thereon is perfected by other means satisfactory to the Agent, and in
each case the WC Collateral Agent has a perfected, first priority security
interest thereon and (ii) such reserves as the Agent may deem appropriate in the
exercise of its reasonable business judgment based upon the lending practices of
the Agent, consistent with the practices customary in the commercial finance
industry generally (including, without limitation, Rent Reserves), provided
that, solely for purposes of calculating Availability, the Borrowing Base and
Letter of Credit Obligations in connection with standby Letters of Credit for
purposes of Section 2.01(b)(ii)(B), Section 2.01(b)(iii)(B), Section 2.07(c),
Section 3.01(b)(solely with respect to clause (ii) of the first sentence
thereof) and Section 7.01(l) of this Agreement, clause (ii) of the definition of
Letter of Credit Obligations in connection with standby Letters of Credit issued
for the purpose of facilitating the purchase of crude oil by the Borrowers shall
be the actual amount of the liability supported by such Letter of Credit even if
such amount is less than the actual amount available for drawing under such
Letter of Credit, to the extent that the Agent is satisfied that the actual
amount of the liability supported by such Letter of Credit is so limited.
Notwithstanding anything herein to the contrary, Accounts Receivable and
Inventory of the Parent, Alon Brands and its Subsidiaries, Paramount Petroleum
Holdings or any other Person that becomes a Loan Party after the date hereof
shall not be included in the calculation of the Borrowing Base, unless and until
the Agent shall have received and approved (in its sole and absolute discretion)
the results of a field audit conducted by or on behalf of the Agent with respect
to the Accounts Receivable and Inventory of such Person.
"Borrowing Base Certificate" means a certificate signed by an Authorized Officer
of the Administrative Borrower, setting forth the calculation of the Borrowing
Base in compliance with Section 7.01(a)(ix), substantially in the form of
Exhibit E hereto.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized to close, provided,
that with respect to the borrowing, payment, conversion to or continuation of,
or determination of interest rate on, any Eurodollar Loan, Business Day shall
mean any Business Day on which dealings in Dollar deposits may be carried on in
the Interbank Market.
"Business Plan" means the Alon USA Business Plan dated as of December 31, 2005.
"Capital Guideline" means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) (i) regarding capital adequacy, capital
ratios, capital requirements, the calculation of

DOC ID - 18336046.11
 
 

6

--------------------------------------------------------------------------------




the capital of a bank or its holding company or similar matters, or (ii)
affecting the amount of capital required to be obtained or maintained by the
Lenders, Affiliates of the Lenders or any L/C Issuer or the manner in which the
Lenders, Affiliates of the Lenders or any L/C Issuer allocate capital to any of
their contingent liabilities (including letters of credit), advances,
acceptances, commitments, assets or liabilities.
"Capital Stock" means any and all shares, interests, participations, warrants,
options or other equivalents (however designated) of capital stock of a
corporation or any and all equivalent ownership interests in a Person (other
than a corporation).
"Capitalized Lease" means any lease or agreement to lease which is required
under GAAP to be capitalized on the balance sheet of the lessee.
"Capitalized Lease Obligations" means obligations for the payment of rent for
any real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.
"Cash Concentration Account" means a deposit account maintained by the
Administrative Borrower at the Cash Concentration Account Bank, which deposit
account shall be under the sole dominion and control of the Agent.
"Cash Concentration Account Agreement" means an agreement with respect to the
Cash Concentration Account, in form and substance satisfactory to the Agent,
among the Cash Concentration Account Bank, the Administrative Borrower, and the
Agent, delivered to the Agent pursuant to Section 7.01(m) hereof, as the same
may be amended or otherwise modified from time to time.
"Cash Concentration Account Bank" means Bank Leumi.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law," regardless of the date enacted,
adopted, promulgated or issued.
"Change of Control" means, an event or series of events by which:
(i)    Alon Israel shall cease to own and control legally and beneficially,
either directly or indirectly, equity securities in the Parent representing 25%
or more of the

DOC ID - 18336046.11
 
 

7

--------------------------------------------------------------------------------




combined voting power of all of equity securities entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that each such
person or group has the right to acquire pursuant to any option right);
(ii)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Alon Israel becomes the "beneficial owner" (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have "beneficial ownership" of all securities that such
person or group has the right to acquire (such right, an "option right"),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more of the equity securities of the Parent
entitled to vote for members of the board of directors of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) than Alon
Israel;
(iii)    Alon Israel shall cease to have the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, Alon USA or Alon LP;
(iv)    any Person or two or more Persons acting in concert, other than Alon
Israel or in the case of a Significant Refinery, the Company owning such
Significant Refinery immediately after the Effective Date, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent or the day to day operations and management
of any Significant Refinery;
(v)    the Parent shall cease to own and control legally and beneficially,
either directly or indirectly, equity securities in Alon USA representing 90% or
more of the combined voting power of all equity securities entitled to vote for
members of the board of directors of Alon USA on a fully-diluted basis (and
taking into account all such securities that any Person has the right to acquire
pursuant to any option right);
(vi)    Alon USA shall cease to own (free and clear of all Liens other than
Permitted Liens), and control legally and beneficially, either directly or
indirectly, equity securities in (A) Alon LP representing 90%, or (B) Alon
Refining representing 81%, in each case, of the combined voting power of all of
the equity securities entitled to vote for members of the board of directors or
equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that any Person has the right to acquire
pursuant to any option right);
(vii)    Alon USA shall cease to directly or indirectly own any Significant
Refinery, (free and clear of all Liens other than Permitted Liens); or

DOC ID - 18336046.11
 
 

8

--------------------------------------------------------------------------------




(viii)    during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be composed of Persons (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by Persons referred to in clauses (A) and (B) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (B) and
clause (C), any individual whose initial nomination for, or assumption of office
as, a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors);
provided that (I) non-voting Capital Stock owned by any manager or employee of
Alon Assets issued under any employee stock option or stock purchase plan or
employee benefit plan in existence as of the date hereof or hereafter adopted,
or otherwise in connection with the employment or retention of any manager or
employee, in each case shall not be included in the determination of whether a
Change of Control has occurred so long as such Capital Stock does not
constitute, in the aggregate, more than 20% of the Capital Stock of any such
Subsidiary, and (II) Capital Stock acquired by any employee of a Company (other
than with respect to the Capital Stock of Alon Assets to the extent specified in
clause (I)) through the exercise by such employee of any stock options granted
under the stock option plan described in Schedule F hereto, shall not be
included in the determination of whether a Change of Control has occurred so
long as such Capital Stock does not constitute, in the aggregate, more than 16%
of the Capital Stock of any Company.
"Collateral" means all of the property (tangible and intangible) purported to be
subject to the Lien purported to be created by any security agreement, pledge
agreement, assignment or other security document heretofore or hereafter
executed by any Person as security for all or any part of the Obligations.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, bailee or other Person in
possession of, having a Lien upon, or having rights or interests in any
Inventory of a Loan Party, in each case in form and substance reasonably
satisfactory to the Agent.
"Common Units" means the common units representing limited partner interests in
the MLP.
"Company" means all direct and indirect subsidiaries of the Parent (including,
without limitation, Alon Brands), other than the Excluded Subsidiaries.
"Consolidated Current Assets" means, at a particular date, all cash, Permitted
Investments, accounts and inventory of a Person and its Consolidated
Subsidiaries (other than

DOC ID - 18336046.11
 
 

9

--------------------------------------------------------------------------------




accounts for which the account debtor is an Affiliate of such Person, or any
Consolidated Subsidiary of such Person, to the extent such account did not arise
through an arms length transaction in the ordinary course of business) and all
other items which would, in conformity with GAAP, be included under current
assets on a balance sheet of such Person and its Consolidated Subsidiaries on a
consolidated basis as at such date.
"Consolidated Current Liabilities" means, at a particular date, all amounts
which would, in conformity with GAAP, be included under current liabilities on a
balance sheet of a Person and its Consolidated Subsidiaries on a consolidated
basis, as at such date, but in any event including, without limitation, the
amounts of (i) all Indebtedness for borrowed money of such Person or any of its
Consolidated Subsidiaries payable on demand, or, at the option of the Person to
whom such Indebtedness is owed, not more than twelve (12) months after such
date, (ii) any payments in respect of any Indebtedness of such Person or any of
its Consolidated Subsidiaries (whether installment, serial maturity, sinking
fund payment or otherwise) required to be made not more than twelve (12) months
after such date, (iii) all liabilities or Indebtedness payable on demand or, at
the option of the Person to whom such Indebtedness is owed, not more than twelve
(12) months after such date, and (iv) all accruals for federal or other taxes
measured by income payable within a twelve (12) month period.
"Consolidated EBITDA" means, for any Person and its Consolidated Subsidiaries,
for any period, the net income (or net loss) of such Person and its Consolidated
Subsidiaries for such period, plus (i) the sum, without duplication, of (A)
gross interest expense for such period, (B) income tax expense, (C) positive
depreciation expense, (D) positive amortization expense, (E) extraordinary or
unusual non-cash losses (to the extent that such extraordinary or unusual losses
have not resulted in a cash outlay by such Person), (F) non-cash charges
representing "last-in-first-out" inventory costs in excess of estimated
replacement costs, (G) any non-cash operating losses, (H) any losses resulting
from a change in accounting principles and (I) any minority interest expense to
the extent identified as a line item in the financial statements of such Person
or its Consolidated Subsidiaries, less (ii) the sum, without duplication, of (A)
extraordinary gains or unusual non-cash gains, and (B) any non-cash gain that
constitutes a reversal or a recovery of any non-cash charges representing
"last-in-first-out" inventory costs in excess of estimated replacement costs,
each determined on a consolidated basis in accordance with GAAP for such Person
and its Consolidated Subsidiaries.
"Consolidated Subsidiaries" of a Person at any time shall mean those
Subsidiaries of such Person whose accounts are or should in accordance with GAAP
be consolidated with those of such Person.
"Consolidated Tangible Assets" means, for a Person and its Consolidated
Subsidiaries, at any date, (i) Consolidated Total Assets of such Person and its
Consolidated Subsidiaries minus (ii) the portion of such Consolidated Total
Assets attributable to positive goodwill, unamortized non-compete agreements,
organization costs, patents, trademarks, trade names, copyrights, software and
other intangible assets classified as such in accordance with GAAP.
"Consolidated Tangible Net Worth" means, with respect to a Person and its
Consolidated Subsidiaries, the excess of (i) the Consolidated Tangible Assets of
such Person and

DOC ID - 18336046.11
 
 

10

--------------------------------------------------------------------------------




its Consolidated Subsidiaries over (ii) the Consolidated Total Liabilities of
such Person and its Consolidated Subsidiaries, in each case computed and
consolidated in accordance with GAAP.
"Consolidated Total Assets" means, for a Person and its Consolidated
Subsidiaries, at any date, the aggregate net book value of the assets of such
Person and its Consolidated Subsidiaries on a consolidated basis after all
appropriate adjustments in accordance with GAAP (including, without limitation,
reserves for doubtful receivables, obsolescence, depreciation and amortization
and excluding the amount of any write-up or revaluation of any asset resulting
from a non-cash transaction, and excluding any amounts due from employees and
excluding all loans to Affiliates, to the extent not made in the ordinary course
of the business of such Person or Consolidated Subsidiary).
"Consolidated Total Liabilities" means, for a Person and its Consolidated
Subsidiaries, at any date, without duplication, all obligations which in
conformity with GAAP would be included in determining total liabilities as shown
on the liabilities side of a balance sheet of such Person and its Consolidated
Subsidiaries including, without limitation, in any event, all Indebtedness for
borrowed money of such Person and its Consolidated Subsidiaries at such date
whether or not the same would be shown, excluding Minority Interests and any
Subordinated Indebtedness.
"Continuing Directors" means (i) the directors of the Parent on the Effective
Date and (ii) each other director whose nomination for election to the board of
directors of the Parent is recommended by at least a majority of the then
Continuing Directors.
“Contractual Obligation” means, with respect to any Person, any provision of any
Capital Stock or other security issued by such Person or any indenture,
mortgage, deed of trust, contract, undertaking or other agreement or instrument
to which such Person is a party or by which such Person or any of its properties
is bound or to which such Person or any of its properties is subject.
"Contribution Agreement" means the Third Amended and Restated Indemnity,
Subrogation and Contribution Agreement dated as of August 4, 2006, (as amended,
restated, supplemented or otherwise modified from time to time) among Alon LP
and the Guarantor Companies in favor of the Agent.
"CS" means Credit Suisse AG.
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
"Depository Account Agreements" means each control agreement, in form and
substance reasonably satisfactory to the Agent, among a Depository Bank, a Loan
Party and the Agent, delivered to the Agent as required hereunder, as such
Agreement may be amended or otherwise modified from time to time.
"Depository Accounts" means the lockbox accounts or blocked depository accounts
maintained by a Loan Party for the collection of the cash of such Loan Party and
the proceeds of Accounts Receivable and any other Collateral.

DOC ID - 18336046.11
 
 

11

--------------------------------------------------------------------------------




"Depository Bank" means each financial institution at which a Depository Account
is maintained.
"Disposition" has the meaning specified therefor in Section 7.02(c) hereof.
"Dollar," "Dollars" and the symbol "$" means lawful money of the United States
of America.
"Drop Down Date" means November 26, 2012, which is the date on which the MLP
entered into the Drop Down Term Loan Agreement and assumed the Drop Down Term
Loans.
"Drop Down Term Loan Agent" means CS acting through its Cayman Islands branch,
as administrative agent and collateral agent under the Drop Down Term Loan
Agreement, or any other agent, trustee or other representative acting on behalf
of the Drop Down Term Loan Lenders under the Drop Down Term Loan Agreement.
"Drop Down Term Loan Agreement" means the Credit and Guaranty Agreement, dated
as of November 26, 2012, among the MLP, the MLP GP, the other MLP Parties,
certain other subsidiaries of the Parent party thereto, the lenders party
thereto and CS, as administrative agent and collateral agent, as amended,
restated, replaced or Refinanced from time to time, in whole or in part, which
evidences and governs the Drop Down Term Loans or any Permitted Refinancing
thereof.
"Drop Down Term Loan Documents" means (a) the "Loan Documents" or the "Credit
Documents" as such term is defined in the Drop Down Term Loan Agreement, or (b)
any term of similar import.
"Drop Down Term Loan Lenders" means the financial institutions and other lenders
from time to time party to the Drop Down Term Loan Agreement as "Lenders"
thereunder.
"Drop Down Term Loans" means the term loans assumed by the MLP pursuant to the
Drop Down Term Loan Agreement in the aggregate principal amount of $250,000,000,
it being understood that the dollar limitation on Drop Down Term Loans set forth
above shall decrease dollar for dollar upon any repayment, prepayment,
repurchase or redemption thereof, but no reduction shall occur in connection
with any Refinancing that conforms with the definition of "Permitted
Refinancing."
"Effective Date" means the date on which all the conditions set forth in
Section 5.01 hereof are satisfied or waived.
"Eligible Accounts Receivable" means the Accounts Receivable of the Loan Parties
(other than Alon Brands and the Parent) which are, and at all times continue to
be, reasonably acceptable to the Agent in all respects. Criteria for eligibility
may be established and revised from time to time solely by the Agent in its
exclusive judgment exercised reasonably. In general, Accounts Receivable of the
Loan Parties (other than Alon Brands and the Parent) shall be deemed to be
eligible to the extent that such Accounts Receivable are generated in the
ordinary course of business of such Loan Party and meet all of the following
conditions:

DOC ID - 18336046.11
 
 

12

--------------------------------------------------------------------------------




(i) delivery of the merchandise or performance of the service giving rise to
such Accounts Receivable has been completed; (ii) no return, rejection or
repossession has occurred; (iii) the merchandise or service has been accepted by
the Account Debtor without dispute, set-off, defense or counterclaim, provided
that if such Account Receivable is subject to dispute, set-off, defense or
counterclaim, the portion of such Account Receivable that the Agent determines
in its reasonable discretion is not subject to such dispute, set-off, defense or
counterclaim and will be paid in due course, will not be ineligible solely by
reason of this clause (iii), (iv) such Account Receivable (A) is owned by such
Loan Party (other than Alon Brands and the Parent) and is subject to a valid and
perfected first priority security interest in favor of the WC Collateral Agent,
securing the Obligations, free and clear of any other Lien (other than any
junior and subordinate Lien in favor of any Term Loan Agent, securing, any Drop
Down Term Loan or any Permitted Refinancing thereof (and, in each case, interest
thereon and other obligations relating thereto not constituting indebtedness for
borrowed money), and in each case the applicable Term Loan Agent shall have
become party to, and such applicable Term Loan Lenders shall be bound by, an
Intercreditor Agreement), and (B) continues to be in full conformity with any
and all representations and warranties made by such Loan Party to the Agent and
the Lenders with respect thereto in the Loan Documents; (v) such Account
Receivable is unconditionally payable in Dollars, in the case of Accounts
Receivable arising from the sale of jet fuel, asphalt and lubricants, within 75
days from the invoice date, and in all other cases, within 30 days of the
invoice date, and is not evidenced by a promissory note, chattel paper or any
other instrument or document; (vi) in the case of Accounts Receivable arising
from the sale of jet fuel, asphalt and lubricants, no more than 45 days have
elapsed from the invoice due date and no more than 120 days have elapsed from
the invoice date, and in all other cases, no more than 15 days have elapsed from
the invoice due date and no more than 30 days have elapsed from the invoice
date; (vii) the Account Debtor with respect thereto is not an Affiliate of any
Loan Party, (viii) such Account Receivable does not constitute an obligation of
the United States or any other Governmental Authority unless such Loan Party has
provided to the Agent evidence, reasonably satisfactory to the Agent, that (A)
the Accounts Receivable of such Governmental Authority are not subject to the
Assignment of Claims Act or any state counterpart to the Assignment of Claims
Act or (B) such Loan Party has complied in all respects with the Assignment of
Claims Act (or any such state counterpart) with respect to such Accounts
Receivable (it being understood that (y) the burden of such compliance shall
rest solely with such Loan Party and (z) without limiting the obligations of the
Companies under Section 12.05 hereof, the Administrative Borrower shall
reimburse the Agent upon demand for any reasonable expenses (including, without
limitation, the fees and other charges of legal counsel to the Agent) incurred
by the Agent to verify such compliance or otherwise in connection therewith);
(ix) the Account Debtor (or the applicable office of the Account Debtor) with
respect thereto is located in the continental United States, unless the Account
Receivable is supported by a letter of credit issued by a Bank satisfactory to
the Agent in its reasonable discretion (or other similar obligation satisfactory
to the Agent in its sole discretion), such letter of credit has been delivered
to the WC Collateral Agent, the right to draw on such letter of credit has been
assigned and transferred to the WC Collateral Agent and the issuer of such
letter of credit has consented to such assignment and transfer; (x) the Account
Debtor with respect thereto is not also a vendor to, supplier to or creditor of
any Loan Party, unless such supplier or creditor has executed a no-offset letter
satisfactory to the Agent in its sole discretion; (xi) not more than 50% of the
aggregate amount of all Accounts Receivable of the

DOC ID - 18336046.11
 
 

13

--------------------------------------------------------------------------------




Account Debtor with respect to such Account Receivable have remained unpaid, in
the case of Accounts Receivable arising from the sale of jet fuel, asphalt and
lubricants, 15 days past the invoice due date or 75 days past the invoice date,
and in all other cases, 15 days past the invoice due date or 30 days past the
invoice date; (xii) the Accounts Receivable of such Account Debtor do not exceed
an amount equal to 15% of the aggregate of all Accounts Receivable at any date;
(xiii) the Account Debtor is not the subject of a "Bankruptcy Proceeding"; for
purposes hereof an Account Debtor is subject to a "Bankruptcy Proceeding" if
such Account Debtor has filed a petition for bankruptcy or any other relief
under the United States Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization or relief of debtors, made an assignment for the
benefit of creditors, had filed against it any petition or other application for
relief under the United States Bankruptcy Code or any such other law, has
failed, suspended business operations, become insolvent, called a meeting of its
creditors for the purpose of obtaining any financial concession or
accommodation, or had or suffered to be appointed a receiver or a trustee for
all or a significant portion of its assets or affairs; (xiv) credit card
receivables shall be included as Eligible Accounts Receivable, to the extent
that (A) the Agent is satisfied that the WC Collateral Agent has a perfected,
first priority security interest, securing the Obligations, (B) the Agent is
satisfied that such Account Receivables comply with all laws and regulations,
and (C) such Account Receivables are otherwise satisfactory to the Agent,
including, without limitation, as to aging, default rate and such other criteria
as the Agent may consider relevant (all in the reasonable discretion of the
Agent exercised in accordance with the customary commercial practices of the
Agent); and (xv) the Agent is, and continues to be, satisfied with the credit
standing of the Account Debtor in relation to the amount of credit extended.
"Eligible Assignee" means (i) any Lender or Affiliate of a Lender and (ii) with
the consent of the Agent and the Administrative Borrower, such consents not to
be unreasonably withheld or delayed, any other Person, provided that the consent
of the Administrative Borrower shall not be required after the occurrence and
during the continuance of a Default or an Event of Default.
"Eligible Exchanged Inventory" means Exchanged Inventory owed to a Loan Party
(other than Alon Brands and the Parent) and constituting obligations that are,
and at all times continue to be, reasonably acceptable to the Agent in all
respects. Criteria for eligibility may be established and revised from time to
time solely by the Agent in its exclusive judgment exercised reasonably. In
general, Exchanged Inventory of a Loan Party (other than Alon Brands and the
Parent) shall be deemed to be eligible to the extent that such Exchanged
Inventory is generated in the ordinary course of business of such Loan Party and
meets all of the following conditions: (i) such Person is obligated to transfer
the Exchanged Inventory to such Loan Party, free and clear of any right, title
and interest of such Person and free and clear of any Lien (other than any Lien
in favor of the WC Collateral Agent and the Term Loan Agents), and in accordance
with customary industry terms and conditions for settlement of such transactions
(as determined by the Agent), (ii) such obligation arose in connection with the
delivery in the ordinary course of business of Hydrocarbons or Hydrocarbon
Products by such Loan Party to such Person, (iii) the obligation to deliver such
Hydrocarbons or Hydrocarbon Products to such Loan Party is not subject to any
dispute, set-off, defense or counterclaim, (iv) such Person is not an Affiliate
of any Loan Party, and (v) the Agent is, and continues to be, satisfied with the
credit standing of such Person in relation to the amount of the Exchanged
Inventory.

DOC ID - 18336046.11
 
 

14

--------------------------------------------------------------------------------




"Eligible Hydrocarbon Products" means the following Hydrocarbon Products:
(i) crude oil; (ii) gasoline; (iii) diesel fuel; (iv) jet fuel; (v) bitumen and
other Hydrocarbon Products derived from bitumen and any asphalt products; (vi)
chemicals consisting of Propane, Propane Off spec, Benzene, Toluene, Propylene -
Chem Grade BS, and FAS 70, 104 and 104B; (vii) distillates consisting of Jet A
(Kerosene Base), Unfinished #2 Fuel Mixed Product, Light Oils - No 2 Dist, Light
Oils - Light Cycle, Low Sulfur Diesel Fuel, Low Sulfur No 1 Dist, and Low Sulfur
Kerosene; (viii) heavy oils and sulfur consisting of Heavy Oil - No 6 Fuel Oil
and Heavy Fuel - Carbon Blk Oil, and (ix) intermediates consisting of Methanol,
Normal Butane, Alky Feed Stock, Isobutane, Reformer Feed Stock, Gas Oil BS,
Heavy Rerun Slop and Sulfur.
"Eligible Inventory" means Inventory (other than Exchanged Inventory) consisting
of Eligible Hydrocarbon Products of a Loan Party which meet all of the following
specifications: (i) the Inventory is owned by a Loan Party (other than Alon
Brands and the Parent) and is subject to a valid and perfected first priority
security interest in favor of the WC Collateral Agent, securing the Obligations,
free and clear of any other Lien (other than any junior and subordinate Lien in
favor of any Term Loan Agent, securing, any Drop Down Term Loan or any Permitted
Refinancing thereof, and in each case, the applicable Term Loan Agent shall have
become party to, and such applicable Term Loan Lenders shall be bound by, an
Intercreditor Agreement), it is not held on consignment or any other similar
arrangement and may be lawfully sold and it continues to be in full conformity
with any representations and warranties made in this Agreement and the other
Loan Documents by such Loan Party with respect thereto; (ii) such Loan Party has
the right to assign its interest therein and the power to grant Liens thereon
and security interests therein; (iii) the Inventory does not represent
unsellable product; (iv) no Account Receivable or, except as permitted by clause
(vi)(B) below, document of title has been created or issued with respect to such
Inventory; (v) the Inventory is readily marketable for sale by such Loan Party;
(vi) the Inventory is (A) located in one of the locations in one of the United
States listed on Part A of Schedule 6.01(e) hereto or such other locations in
the continental United States as the Agent shall approve in writing from time to
time or (B) "in transit," provided that such "in-transit" Inventory is or will
be Inventory that is or will be shipped under a Letter of Credit issued by an
L/C Issuer pursuant to this Agreement to a location in the United States
described in clause (vi)(A) above; and (vii) the Inventory is not otherwise
regarded by the Agent, in its reasonable discretion, as unsuitable Collateral
for the Obligations, and is and at all times shall continue to be reasonably
acceptable to the Agent in all respects. In no event shall Hydrocarbons or
Hydrocarbon Products involved in throughput operations or held in the Loan
Parties' terminals or trucks but not owned by or contracted to such Loan Parties
be considered Eligible Inventory (provided, however, that Accounts Receivable
arising out of the storage, handling or throughputting of such non‑owned
Hydrocarbons or Hydrocarbon Products may be deemed Eligible Accounts Receivable,
subject to the other conditions set forth in the definition of such term).
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of the Companies or any of their ERISA Affiliates.
"Environmental Actions" refers to any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment,

DOC ID - 18336046.11
 
 

15

--------------------------------------------------------------------------------




letter or other written communication from any governmental agency, department,
bureau, office or other authority, or any third party involving violations of
Environmental Laws or Releases of Hazardous Materials (i) from any assets,
properties or businesses of any Loan Party or any of its Subsidiaries or any
predecessor in interest; or (ii) from or onto any adjoining properties or
businesses; or (iii) from or onto any facilities which received Hazardous
Materials generated by any Loan Party or any of its Subsidiaries or any
predecessor in interest.
"Environmental Costs" means any monetary obligations, losses, liabilities
(including strict liability), damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable out-of-pocket fees,
disbursements and expenses of counsel, out-of-pocket expert and consulting fees
and out-of-pocket costs for environmental site assessments, remedial
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of any Environmental Action filed by any Governmental
Authority or any third party which relate to any violations of Environmental
Laws, Remedial Actions, Releases or threatened Releases of Hazardous Materials
from or onto any property presently or formerly owned or operated by any Company
or any Subsidiary, or a predecessor in interest to the extent relating to any
Refinery, Terminal or Pipeline, or any Hazardous Materials generated and
disposed of offsite by any Company, or any Subsidiary of any Company or a
predecessor in interest to the extent relating to any Refinery, Terminal or
Pipeline.
"Environmental Law" means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et seq.) and
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws
may be amended or supplemented from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and, unless the context otherwise requires, the rules and
regulations promulgated thereunder from time to time.
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
"Eurodollar Base Rate" means, with respect to any Eurodollar Loan for any
Interest Period (expressed as a percentage per annum and rounded upwards, if
necessary, to the next 1/16 of 1%), (i) the interest rate per annum determined
by the Agent at approximately 11:00 a.m., New York time, two Business Days prior
to the commencement of such Interest Period for Dollar deposits in the London
interbank market in the approximate amount of such Eurodollar Loan to be
outstanding during such Interest Period and for a period equal to such Interest
Period by reference to the British Bankers' Association Interest Settlement
Rates for

DOC ID - 18336046.11
 
 

16

--------------------------------------------------------------------------------




deposits in Dollars (as set forth by any service selected by the Agent that has
been nominated by the British Bankers' Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period or (ii) to the extent that an interest rate is not ascertainable
pursuant to the foregoing clause (i), the interest rate per annum determined by
the Agent to be the average of the rates per annum at which deposits in Dollars
are offered for such relevant Interest Period to major banks in the London
interbank market in London, England by the Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period in the approximate amount of such Eurodollar Loan to be outstanding
during such Interest Period.
"Eurodollar Loan" means a Revolving Credit Loan bearing interest based on the
Eurodollar Rate or as set forth in Section 2.06(a).
"Eurodollar Rate" means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upwards, if necessary, to the
nearest 1/16 of 1%):
    Eurodollar Base Rate    
1.00 - Reserve Requirements
"Event of Default" means any of the events set forth in Section 10.01 hereof.
"Exchanged Inventory" means Inventory of a Person (other than a Company)
consisting of Hydrocarbons or Hydrocarbon Products that such Person is obligated
to transfer to a Company in connection with product exchange arrangements.
"Excluded Subsidiaries" means (i) the Alon Brands Excluded Subsidiaries,
(ii) the Paramount Excluded Subsidiaries, (iii) the Alon Louisiana Subsidiaries,
(iv) the Bakersfield Subsidiaries and (v) Alon Supply, Inc., a Delaware
corporation. For the avoidance of doubt and notwithstanding anything herein to
the contrary, it is understood and agreed that any Person that is a Loan Party
as of November 13, 2012, shall continue to be a Loan Party and shall not be an
Excluded Subsidiary even if such Person shall become a Subsidiary of any of Alon
Brands, Paramount Petroleum Holdings or any other Person that (based on this
definition or the definition of the Alon Brands Excluded Subsidiaries, the
Paramount Excluded Subsidiaries, the Alon Louisiana Subsidiaries or the
Bakersfield Subsidiaries) would cause it to be an Excluded Subsidiary.
"Existing Amended Revolving Credit Agreement" has the meaning specified therefor
in the recitals hereto.
"Existing Effective Date" means June 22, 2006.
"Existing Loan Documents" means the Existing Amended Revolving Credit Agreement,
the Revolving Credit Notes, the Guaranties, the Security Documents, the Cash
Concentration Account Agreement, the Depository Account Agreements, the
Contribution Agreement, the Letter of Credit Applications, each Joinder
Agreement, each Lease Assignment,

DOC ID - 18336046.11
 
 

17

--------------------------------------------------------------------------------




each Subordination Agreement (Intercompany) and all other instruments,
agreements and other documents executed and delivered pursuant thereto.
"Existing Term Loan Agreement" means the Amended and Restated Credit Agreement,
dated as of June 22, 2006, among the Parent, as borrower, the lenders party
thereto and CS, as administrative agent, as in effect on the Existing Effective
Date (as amended, restated, modified or supplemented).  
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period of the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.
"Field Examination Fee" has the meaning specified therefor in Section 2.08(d)
hereof.
"Final Maturity Date" means the earlier to occur of (i) the Termination Date or
(ii) the date this Agreement is terminated pursuant to Section 12.01(a) or
Section 12.01(b) hereof.
"Financial Statements" means (i) the audited consolidated balance sheets,
consolidated statements of income and consolidated statements of stockholders'
equity and consolidated statements of cash flow of the Parent and its
Consolidated Subsidiaries as of December 31, 2011, audited by KPMG, LLP, and
(ii) the unaudited consolidated balance sheets, consolidated statements of
income and consolidated statements of cash flow of the Parent and its
Consolidated Subsidiaries as of the Fiscal Quarter ending September 30, 2012,
reviewed by KPMG, LLP.
"First Purchaser Lien" means a so-called "first purchaser" Lien, as defined in
Texas Bus. & Com. Code Section 9.343, comparable laws of the states of Oklahoma,
Kansas, Mississippi, Wyoming or New Mexico, or any other comparable law of any
such jurisdiction or any other applicable jurisdiction.
"Fiscal Month" means a fiscal month of the Parent and its Consolidated
Subsidiaries ending on the last day of a calendar month.
"Fiscal Quarter" means a fiscal quarter of the Parent and its Consolidated
Subsidiaries ending on March 31, June 30, September 30 or December 31.

DOC ID - 18336046.11
 
 

18

--------------------------------------------------------------------------------




"Fiscal Year" means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 of each year.
"Fixed Assets" means any Refinery, any other refinery, any Terminal, any
Pipeline and any other real property, fixture or equipment of any Company
wherever located and whether now or hereafter existing or arising and whether
now owned or hereafter acquired.
"Fixed Assets and Other Specified Property" means any (a) Fixed Assets, (b) any
Capital Stock issued by a Subsidiary of a Company and owned by a Company (other
than any Capital Stock issued by (i) Alon Brands owned by Alon LP and (ii) any
Excluded Subsidiary), and (c) any Indebtedness owed by one Company to another
Company which is evidenced by a promissory note.
"Flood Hazard Property" means any Real Estate Asset subject to a Mortgage in
favor of the WC Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
"Flood Certificate" means a "Standard Flood Hazard Determination Form" of the
Federal Emergency Management Agency.
"Flood Program" means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.
"Flood Zone" means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.
"FTPL" means Fin-Tex Pipe Line Company, a Texas corporation.
"Funded Debt" means, at any date of determination, the aggregate principal
amount of all outstanding Indebtedness for borrowed money of Alon USA and its
Consolidated Subsidiaries outstanding at such time, less freely transferable
cash and Permitted Investments of Alon USA and its Consolidated Subsidiaries not
subject to any Lien (other than a Lien in favor of the Agent) at such time.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purposes of Section 7.02(i) and the definitions used therein, "GAAP" shall mean
generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any department, commission, board, bureau,
instrumentality, agency, court or other entity exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to government.

DOC ID - 18336046.11
 
 

19

--------------------------------------------------------------------------------




"Guaranties" means (i) the guaranty made by the Guarantor Companies contained in
Article XI hereof guaranteeing the Obligations and (ii) any other guaranty, in
form and substance satisfactory to the Agent, made by any Person in favor of the
Lenders, guaranteeing all or any portion of the Obligations.
"Guarantor Companies" means the Parent and the Companies party hereto from time
to time, other than the Borrowers.
"Guarantors" means the Guarantor Companies and all Persons which hereafter
guarantee, pursuant to Section 7.01(b) hereof or otherwise, all or any part of
the Obligations.
"Hazardous Materials" shall include (i) any element, compound, or chemical that
is defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substances, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste that contains hazardous
constituents under Environmental Laws; (ii) petroleum and its refined products;
(iii) polychlorinated biphenyls; (iv) any substance exhibiting a hazardous waste
characteristic including but not limited to corrosivity, ignitability, toxicity
or reactivity as well as any radioactive or explosive materials; and (v) any
asbestos-containing materials and manufactured products containing Hazardous
Materials.
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor, exchange transaction, forward agreement, or
other forward or other exchange or protection agreement or arrangement designed
to protect against fluctuations in interest rates or currency, commodity
(including, without limitation, Hydrocarbons or Hydrocarbon Products, and
whether or not the subject commodities are to be delivered) or equity values
(including, without limitation, any option with respect to any of the foregoing
and any combination of the foregoing agreements or arrangements), and any
confirmation executed in connection with any such agreement or arrangement, all
as amended or otherwise modified from time to time.
"Holly" means Holly Energy Partners, L.P., a Delaware limited partnership.
"Hydrocarbon Products" means all liquid, semi‑liquid and gaseous Hydrocarbon
products of a Company derived from Hydrocarbons and/or other feedstocks and
blendstocks processed at any Refinery, including, without limitation, crude oil,
gasoline, diesel fuel, jet fuel, bitumen, asphalt, propane, propylene, butane,
benzene, aromatic solvents, carbon black oil and sulfur.
"Hydrocarbons" means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, and any other liquid or gaseous hydrocarbons and all
products refined or separated therefrom.
"IDB" means Israel Discount Bank of New York.
"Immaterial Company" means each Company (other than Alon Brands) that
(i) accounts for less than (A) 3% of consolidated revenues of Alon USA and its
Consolidated Subsidiaries, or (B) 3% of consolidated earnings of Alon USA and
its Consolidated Subsidiaries before interest and taxes, in each case for the
immediately preceding four fiscal quarters of Alon

DOC ID - 18336046.11
 
 

20

--------------------------------------------------------------------------------




USA ending as of the last day of the most recent fiscal quarter in respect of
which the financial statements have been delivered pursuant to Section 7.01, or
(ii) has assets which represent less than 3% of the consolidated assets of Alon
USA and its Consolidated Subsidiaries as of the last day of the most recent
fiscal quarter of Alon USA in respect of which the financial statements have
been delivered pursuant to Section 7.01.
"Indebtedness" means as to any Person, without duplication, (i) indebtedness for
borrowed money; (ii) indebtedness for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
business and payable in accordance with customary practices); (iii) indebtedness
evidenced by bonds, debentures, notes or other similar instruments (other than
performance, surety and appeal or other similar bonds arising in the ordinary
course of business); (iv) obligations and liabilities secured by a Lien upon
property owned by such Person, whether or not owing by such Person and even
though such Person has not assumed or become liable for the payment thereof; (v)
obligations and liabilities directly or indirectly guaranteed by such Person;
(vi) obligations or liabilities created or arising under any conditional sales
contract or other title retention agreement with respect to property used and/or
acquired by such Person, whether or not the rights and remedies of the lessor,
seller and/or lender thereunder are limited to repossession of such property;
(vii) Capitalized Lease Obligations; (viii) all liabilities in respect of
letters of credit, acceptances and similar obligations created for the account
of such Person; (ix) net liabilities of such Person under (A) Hedging Agreements
and (B) foreign currency exchange agreements, each calculated on a basis
reasonably satisfactory to the Agent and in accordance with accepted practice;
and (x) all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person.
"Indemnification Agreement" means the Indemnification Agreement entered into on
February 28, 2005, between Alon Logistics and HEP Logistics Holdings, L.P., a
Delaware limited partnership.
"Indemnitees" has the meaning specified therefor in Section 12.16 hereof.
"Interbank Market" means the London interbank market.
"Intercreditor Agreement" means (a) the Intercreditor Agreement, entered into as
of the Effective Date with the Drop Down Term Loan Agent, substantially in form
and substance reasonably satisfactory to the Agent (as the same may be further
amended or otherwise modified from time to time) and (b) any new Intercreditor
Agreement entered into with the applicable Term Loan Agent under any Permitted
Refinancing Term Loan Agreement, as may be acceptable to the Lenders in the
exercise of their reasonable (from the perspective of a fully secured
asset-based lender) business judgment.
"Interest Period" means with respect to any Eurodollar Loan, the period
commencing on the borrowing date or the date of any continuation of or
conversion into such Eurodollar Loan, as the case may be, and ending one, two,
three or six months thereafter, in each case as selected by the Administrative
Borrower in the applicable notice given to the Agent pursuant to Sections 2.03
or 2.11 hereof; provided that (i) any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding

DOC ID - 18336046.11
 
 

21

--------------------------------------------------------------------------------




Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) no
Interest Period for any Eurodollar Loan shall end after the Final Maturity Date,
and (iii) no more than three (3) Interest Periods for the Borrowers may exist at
any one time.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time.
"Inventory" means all Hydrocarbons, Hydrocarbon Products, other goods and other
merchandise of a Person including, but not limited to, all raw materials, work
in process, finished goods, materials and supplies of every nature used or
usable in connection with the manufacture, shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired and
all such property the sale or other disposition of which may give rise to
Accounts Receivable.
"Investment" has the meaning specified therefor in Section 7.02(e) hereof.
"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit D hereto, executed by a Subsidiary of a Company made a party hereto
pursuant to Section 7.01(b) hereof.
"L/C Issuer" means each of IDB and Bank Leumi, each in their respective
capacities as an issuer of Letters of Credit pursuant to Sections 3.01 and
3.03(a).
"Landlord Consent and Estoppel" means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the lessor consents to the
granting of a Mortgage on such Leasehold Property by the applicable Company in
favor of the WC Collateral Agent (it being understood that such instrument shall
include such lessor's estoppels only to the extent required by the terms of such
related lease or the lessor is an Affiliate of a Company). Each Landlord Consent
and Estoppel shall be in form and substance reasonably satisfactory to the WC
Collateral Agent and shall be sufficient for the WC Collateral Agent to obtain a
title insurance policy with respect to such Mortgage.
"Lease Agreement" means the Lease Agreement by and among Alon Refining, Alon
Pipeline, APPL, FTPL and T& R Assets, Inc., a Texas corporation, as lessors, and
Alon LP, as lessee, dated as of August 8, 2008, as the same may be amended or
otherwise modified from time to time in accordance with the terms hereof.
"Lease Assignment" means the landlord's consent, waiver and estoppel by Alon
Refining, Alon Pipeline, APPL, FTPL and T& R Assets, Inc., a Texas corporation,
as lessors under the Lease Agreement, in favor of the Agent, in form and
substance satisfactory to the Agent.
"Lease Documents" means the Lease Agreement and each other agreement, instrument
or document required to be delivered pursuant thereto.

DOC ID - 18336046.11
 
 

22

--------------------------------------------------------------------------------




"Leasehold Property" means, as of any time of determination, any leasehold
interest then owned by any Company in any leased real property.
"Lender" and "Lenders" have the meanings specified therefor in the preamble
hereto.
"Letter of Credit" has the meaning specified therefor in Section 3.01(a).
"Letter of Credit Administration Fee" has the meaning specified therefor in
Section 3.03(b)(i) hereof.
"Letter of Credit Amendment Fee" has the meaning specified therefor in
Section 3.03(b)(i) hereof.
"Letter of Credit Application" has the meaning specified therefor in
Section 3.01(a) hereof.
"Letter of Credit Collateral Account" has the meaning specified therefor in
Section 3.01(b) hereof.
"Letter of Credit Fees" means, collectively, (i) the Letter of Credit
Administration Fees, payable to the Agent for the account of the L/C Issuer,
(ii) the Letter of Credit Issuance Fees and the Letter of Credit Amendment Fees
payable to the Agent for the account of the Lenders pursuant to Section
3.03(b)(i) and (iii) the charges of the L/C Issuer payable by the Borrowers in
accordance with Section 3.03(b)(ii).
"Letter of Credit Issuance Fee" has the meaning specified therefor in Section
3.03(b)(i) hereof.
"Letter of Credit Obligations" means, at any time and without duplication, the
sum of (i) the Reimbursement Obligations at such time, plus (ii) the aggregate
maximum amount available for drawing under the Letters of Credit outstanding at
such time, plus (iii) all amounts for which the L/C Issuer may be liable
pursuant to any Letter of Credit in connection with any steamship guaranty,
airway release, indemnity or delivery order issued by the L/C Issuer at the
request of or for the benefit of the Borrowers, in each case as calculated by
the L/C Issuer.
"License Agreement" means the Alliance Agreement dated effective as of January
1, 2002, by and between Wright Asphalt Products Co. and Alon USA, LP., as the
same may be amended or otherwise modified from time to time in accordance with
the terms hereof.
"Lien" means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.
"Loan Account" means one or more ledger accounts for the Borrowers maintained at
the Payment Office of the Agent in the name of the Administrative Borrower under
which the

DOC ID - 18336046.11
 
 

23

--------------------------------------------------------------------------------




Borrowers will be charged with all Revolving Credit Loans made to, and all other
Obligations incurred by, the Borrowers or such other account as the Agent shall
designate from time to time.
"Loan Documents" means, collectively, this Agreement, the Existing Loan
Documents, the Security Documents and all other certificates, instruments,
agreements and other documents executed and delivered by or on behalf of any
Loan Party pursuant hereto or thereto.
"Loan Parties" means the Borrowers and the Guarantors.
"Long Beach Refinery" means the refinery owned by Edgington as of the Effective
Date and located near Long Beach, California, the interest owned by Edgington in
the land on which such refinery is situated, use or license rights covering
tracts of land adjoining the railroad lines, spurs or sidings within the
boundary of the refinery site, all easements, rights of way and privileges
granted to Edgington within or adjoining the refinery site, all improvements,
machinery and equipment thereon, and the interest of Edgington as lessee in all
leases of personal property used or held for use by Edgington in connection with
such refinery.
"Material Adverse Effect" means a material adverse effect upon (i) the business,
condition (financial or otherwise), operations, properties or prospects of any
Borrower or the Companies taken as a whole, (ii) the ability of the Loan Parties
(taken as a whole) to perform their material obligations hereunder or under any
other Loan Document to which each such Loan Party is a party, (iii) the
creation, priority or perfection of a Lien arising under the Loan Documents on
any Collateral (except as otherwise expressly provided in any Loan Document and
except for any such Lien on Collateral with a market value of $3,000,000 or less
to the extent that such material adverse effect is remedied within 60 days after
any Company obtains knowledge thereof), or (iv) the rights, powers and remedies
of the Agent, the WC Collateral Agent and the Lenders under this Agreement or
any other Loan Document or the legality, validity or enforceability of this
Agreement or any other Loan Document.
"Material Real Estate Asset" means (a) each Real Estate Asset set forth on
Schedule 1.01(a), (b) each other Real Estate Asset owned in fee by a Company,
other than any such Real Estate Asset that, together with all contiguous and all
related parcels and the improvements thereon, has a book or fair value of less
than $2,500,000 in the aggregate and is otherwise not material to the conduct of
the business of the Loan Parties as currently conducted and proposed to be
conducted (including the operation of any Refinery) and (c) each Leasehold
Property owned by a Company to the extent such Leasehold Property is material to
the conduct of the business of the Companies as currently conducted and proposed
to be conducted (including the operation of any Refinery) and could not readily
be replaced with a comparable Leasehold Property on terms not materially less
favorable to the lessee; provided that, notwithstanding the foregoing, any Real
Estate Asset (including any Leasehold Property) that is subject to any Lien
securing any Indebtedness permitted by Section 7.02(b) shall constitute a
Material Real Estate Asset.
"Minority Interest" means an interest in a Company, held by a Person or Persons
(other than Alon Israel or another Company) which is set forth on the balance
sheet of a Person and its Consolidated Subsidiaries as a "Minority Interest in
Subsidiaries."

DOC ID - 18336046.11
 
 

24

--------------------------------------------------------------------------------




"MLP" means Alon USA Partners, LP, a Delaware limited partnership.
"MLP GP" means MLP USA Partners GP, LLC, a Delaware limited liability company
and the sole general partner of the MLP.
“MLP Intercompany Agreement Consent” means, with respect to any MLP Intercompany
Agreement, (i) a consent to the security interests of the WC Collateral Agent in
the rights, title and interest of the MLP Parties in, to or under such MLP
Intercompany Agreement, together with notice, cure and other provisions
customary for agreements of this type, which consent shall be in form and
substance reasonably satisfactory to the Agent and (ii) a collateral assignment
by a Loan Party that is party to an MLP Intercompany Agreement, duly executed by
such Loan Party.
"MLP Intercompany Agreements" means (a) each Contractual Obligation set forth on
Schedule 1.01(b) in existence on the Effective Date, and (b) each other
Contractual Obligation between the Parent or any of its Subsidiaries (other than
any MLP Party), on the one hand, and any MLP Party, on the other hand, in each
case together with all schedules, exhibits and other definitive documentation
relating thereto.
"MLP IPO" means the underwritten initial public offering of Common Units of the
MLP representing limited partner interests in the MLP consummated on the Drop
Down Date, but in no event more than 20% of the issued and outstanding limited
partner interests in the MLP.
"MLP Parties" means the MLP GP, the MLP, Alon USA Refining, LLC (formerly, Alon
USA Refining, Inc.), Alon USA GP, LLC, Alon USA GP II, LLC, Alon USA Delaware,
LLC, Alon USA, LP and each other Subsidiary of the MLP formed or acquired after
the Drop Down Date.
"MLP Transactions" shall have the meaning set forth in Section 12.24 of the
Existing Revolving Credit Agreement.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the WC Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the WC Collateral Agent.
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA for which any Company or any of their ERISA
Affiliates has contributed to, or has been obligated to contribute to, at any
time during the six (6) years preceding the date hereof.
"Net Amount of Eligible Accounts Receivable" means the aggregate unpaid invoice
amount of Eligible Accounts Receivable less, without duplication, sales, excise
or similar taxes, returns, discounts, chargebacks, claims, advance payments,
credits, offsets, reserves and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed by

DOC ID - 18336046.11
 
 

25

--------------------------------------------------------------------------------




an Account Debtor of a Loan Party (other than Alon Brands and the Parent) with
respect to such Eligible Accounts Receivable, to the extent not already
accounted for in the definition herein of Eligible Accounts Receivable.
"Net Proceeds" means (a) with respect to the sale or other disposition of any
asset by the Companies or any of their Subsidiaries (including in connection
with any sale-leaseback), the excess, if any, of (i) the aggregate amount
received in cash (including any cash received by way of deferred payment
pursuant to a note receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such sale or other
disposition, over (ii) the sum of (A) the amount of all payments (including any
premium or penalties) required to be made (and promptly made) by any Company as
a result of such event to repay Indebtedness for borrowed money (other than
Revolving Credit Loans and Term Loans and Permitted Refinancing Term Loans)
secured by the assets subject thereto, (B) the reasonable out-of-pocket expenses
and fees incurred by the Companies or their Subsidiaries in connection with such
sale or other disposition, and provided that all such expenses and fees are set
forth on a certificate provided to the Agent and (C) federal and state taxes
incurred in connection with such sale or other disposition, whether payable at
such time or thereafter and (b) with respect to the sale or other disposition of
any Capital Stock or debt security by the Companies or any of their
Subsidiaries, the excess of (i) the aggregate amount received in cash (including
any cash received by way of deferred payment pursuant to a note receivable,
other non-cash consideration or otherwise, but only as and when such cash is so
received) in connection with such sale or other disposition, over (ii) the sum
of (A) the reasonable fees, commissions, discounts and other out-of-pocket
expenses incurred by the Companies or their Subsidiaries in connection with such
sale or other disposition, and (B) federal and state taxes incurred in
connection with such sale or other disposition, whether payable at such time or
thereafter.
"Notice of Borrowing" has the meaning specified therefor in Section 2.03.
"Obligations" means (i) the obligations of the Borrowers to pay, as and when due
and payable (by scheduled maturity or otherwise), all amounts from time to time
owing by them in respect of any Loan Document to which any Borrower is a party,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to bankruptcy, insolvency or reorganization of a Loan Party, whether or
not a claim for post-filing interest is allowed in such proceeding), Letter of
Credit Obligations, fees, commissions, expense reimbursements, indemnifications
or otherwise, (ii) the obligations of the Borrowers to perform or observe all of
its other obligations from time to time existing under any Loan Document to
which any Borrower is a party, and (iii) any overdrawn amounts with respect to
any deposit or checking account maintained by any Loan Party at IDB or Bank
Leumi, together with any related fees and charges.
"Original Effective Date" means August 8, 2000.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced

DOC ID - 18336046.11
 
 

26

--------------------------------------------------------------------------------




any Loan Document, or sold or assigned an interest in any Revolving Credit Loan
or Loan Document).
"Other Taxes" has the meaning specified therefor in Section 2.12.
"Paramount Excluded Subsidiaries" means all direct or indirect Subsidiaries of
Paramount Petroleum Holdings, other than any Person that has been at any time a
party to the Credit Agreement.
"Paramount Petroleum Holdings" means Alon Paramount Holdings, Inc., a Delaware
corporation and a wholly-owned Subsidiary of Alon Assets.
"Parent" has the meaning specified therefor in the preamble hereto.
"Parent Term Loan Agent" means CS acting through its Cayman Islands branch, as
administrative agent and collateral agent, or any other agent acting on behalf
of the Parent Term Loan Lenders under the Parent Term Loan Agreement.
"Parent Term Loan Agreement" means the Credit and Guaranty Agreement, dated as
of November 13, 2012, among the Parent, certain Subsidiaries of the Parent party
thereto, the lenders from time to time party thereto and CS acting through its
Cayman Islands Branch, as administrative agent and collateral agent, as amended,
restated, replaced or Refinanced from time to time, in whole or in part, which
evidences and governs the Parent Term Loans or any Permitted Refinancing
thereof.
"Parent Term Loan Lenders" means the financial institutions and other lenders
from time to time party to the Parent Term Loan Agreement as "Lenders"
thereunder.
"Parent Term Loans" means the term loans made by the Parent Term Loan Lenders to
the Parent pursuant to the Parent Term Loan Agreement in an aggregate principal
amount not to exceed $28,880,000 (less the aggregate amount of all repayments,
prepayments, repurchases or redemptions, whether optional or mandatory), it
being understood that the dollar limitation on Parent Term Loans set forth above
shall decrease dollar for dollar upon any repayment, prepayment, repurchase or
redemption thereof, but no reduction shall occur in connection with any
Refinancing that conforms with the definition of "Permitted Refinancing."
"Paramount Petroleum Holdings" means Alon Paramount Holdings, Inc., a Delaware
corporation and a wholly owned Subsidiary of Alon Assets.
"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
"Payment Office" means the Agent's offices located at 511 Fifth Avenue, New
York, New York, 10017, or such other offices as may be designated in writing
from time to time by the Agent to the Administrative Borrower and, when used in
connection with any payments made to the Agent, shall mean the Agent Account.

DOC ID - 18336046.11
 
 

27

--------------------------------------------------------------------------------




"Perfection Certificate" means a certificate in form and substance reasonably
satisfactory to the Lenders providing information with respect to the property
of each Loan Party.
"Permitted Investments" means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
marketable direct obligations issued or unconditionally guaranteed by any State
or agency thereof and backed by the full faith and credit of such State, in each
case maturing within one year from the date of acquisition thereof, (ii)
commercial paper, maturing not more than 270 days after the date of issue rated
P-1 by Moody's or A-1 by Standard & Poor's, (iii) overnight bank deposits,
certificates of deposit and bankers' acceptances, in each case maturing not more
than 360 days after the date of issue, issued by any Lender or other commercial
banking institutions and money market or time or demand deposit accounts
maintained at any Lender or other commercial banking institutions, each
commercial banking institution (other than any Lender) of which is a member of
the Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000, (iv) investments in securities with
maturities of six months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least "A" by Standard & Poor's or "A-2" by Moody's, (v) repurchase agreements
having maturities of not more than 90 days from the date of acquisition which
are entered into with the commercial banking institutions described in clause
(iii) above and which are secured by readily marketable direct obligations of
the Government of the United States of America or any agency thereof, and (vi)
investments in "money market funds" within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (i) through (iii)
and (v) herein.
"Permitted Lien" has the meaning specified therefor in Section 7.02(a).
"Permitted Refinancing" means any Indebtedness issued or incurred in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to "Refinance"), any Term Loans or any
Permitted Refinancing Term Loans that were previously issued or incurred;
provided that (a) the final maturity date of such Indebtedness shall be no
earlier than six months following the Termination Date, (b) the aggregate
principal amount (or accreted value, if applicable) of such Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced, (c) a new Intercreditor Agreement shall have been
executed and delivered satisfying the conditions of clause (b) of the definition
thereof, and (d) no Permitted Refinancing shall have additional direct or
indirect obligors, or greater guarantees or security, than the Indebtedness
being Refinanced.
"Permitted Refinancing Drop Down Term Loan Agreement" means the Drop Down Term
Loan Agreement, as amended, restated, replaced or Refinanced from time to time,
in whole or in part, and including any other agreement, indenture, or instrument
which evidences and governs the Drop Down Term Loans or any Permitted
Refinancing thereof.
"Permitted Refinancing Term Loan" means any Permitted Refinancing of a Term
Loan.

DOC ID - 18336046.11
 
 

28

--------------------------------------------------------------------------------




"Permitted Refinancing Term Loan Agreement" means a Permitted Refinancing Drop
Down Term Loan Agreement.
"Permitted Refinancing Term Loan Documents" means, with respect to any Permitted
Refinancing Term Loan Agreement, (a) the "Loan Documents" or the "Credit
Documents", as such term is defined in such Permitted Refinancing Term Loan
Agreement, or (b) any term of similar import.
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.
"Pipelines" means the real property interests described in Schedule D hereto and
any other pipeline now or hereafter owned or leased by any Company.
"Pledge Agreement" means (i) the Pledge and Security Agreement dated as of the
Existing Effective Date, by and among the Borrowers and each of the other
Companies in favor of the WC Collateral Agent, as the same may be amended,
supplemented or otherwise modified from time to time and (ii) any other Pledge
and Security Agreement made by a Loan Party in favor of the WC Collateral Agent
in favor of the WC Collateral Agent for the benefit of the WC Collateral Agent
and the Lenders, in form and substance reasonably satisfactory to the WC
Collateral Agent.
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect plus 2% or, if no other rate of interest is in
effect, the Base Rate plus 2%.
"Prime Rate" means the rate of interest publicly announced by IDB in New York,
New York from time to time as its prime rate. The prime rate is determined from
time to time by IDB as a means of pricing some loans to its borrowers and
neither is tied to any external rate of interest or index, nor necessarily
reflects the lowest rate of interest actually charged by IDB to any particular
class or category of customers. Each change in the Prime Rate shall be effective
on the first day of the month following the date such change is announced.
"Pro Rata Share" means:
(a)    with respect to a Lender's obligation to make Revolving Credit Loans and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Revolving Credit Commitment,
by (ii) the Total Commitment, provided that, if the Total Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender's Revolving Credit Loans (including Agent Advances) and its interest
in the Letter of Credit Obligations and the denominator shall be the aggregate
unpaid principal amount of all Revolving Credit Loans (including Agent Advances)
and Letter of Credit Obligations; and
(b)    with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 9.06), the percentage obtained
by dividing (i) such Lender's Revolving Credit Commitment by (ii) the Total
Commitment, provided that, if such Lender's Revolving Credit Commitment shall
have been reduced to zero, such Lender's

DOC ID - 18336046.11
 
 

29

--------------------------------------------------------------------------------




Revolving Credit Commitment shall be deemed to be the aggregate unpaid principal
amount of such Lender's Revolving Credit Loans (including Agent Advances) and
its interest in the Letter of Credit Obligations, and if the Total Commitment
shall have been reduced to zero, the Total Commitment shall be deemed to be the
aggregate unpaid principal amount of all Revolving Credit Loans (including Agent
Advances) and Letter of Credit Obligations.
"Real Estate Asset" means any interest (fee, leasehold or otherwise) owned by
any Company in any real property.
"Recipient" means any Lender, the Agent or any L/C Issuer.
"Record Document" means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the WC Collateral Agent.
"Recorded Leasehold Interest" means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
WC Collateral Agent's reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrances of the affected
real property.
"Refinance" shall have the meaning assigned to such term in the definition of
the term "Permitted Refinancing," and "Refinanced" and "Refinancing" shall have
correlative meanings.
"Refinery" means a refinery owned by a Company (including, without limitation,
any Significant Refinery), such Company's interest in the real property on which
such refinery is situated, use or license rights covering tracts of land
adjoining any railroad lines, spurs or sidings within the boundary of such
refinery site, all easements, rights of way and privileges granted to such
Company within or adjoining the refinery site, all improvements, all machinery
and equipment thereon, and the interest of such Company as lessee in all leases
of personal property used or held for use by such Company in connection with
such refinery.
"Registration Statement" means the MLP's Registration Statement on Form S-1
filed on August 31, 2012, as amended through Amendment No. 6 thereto filed with
the Securities and Exchange Commission on November 9, 2012.
"Reimbursement Obligations" means the obligations of the Borrowers to reimburse
the L/C Issuer and the Lenders for amounts payable by the L/C Issuer or the
Lenders under a Letter of Credit in respect of any drawing made under any Letter
of Credit, together with interest thereon as provided in Section 2.06 hereof and
Section 3.01(c).
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping, or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers, and other

DOC ID - 18336046.11
 
 

30

--------------------------------------------------------------------------------




closed receptacles containing any Hazardous Material) into the indoor or outdoor
environment, including ambient air, soil, surface or ground water.
"Remedial Action" means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) any other actions
authorized by 42 U.S.C. 9601.
"Rent Reserve" means a reserve established by the Agent in an amount equal to
the sum of (a) all past due rent and other amounts owing by a Loan Party to any
landlord, warehouseman, bailee or other Person who possesses any Collateral or
could assert a Lien on any Collateral, in each case to the extent the value of
such Collateral exceeds $50,000, and (b) a reserve at least equal to two months'
rent and other charges that could be payable to any such Person, unless such
Person has executed and delivered a Collateral Access Agreement.
"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event described in Section 4043(c)(7) of ERISA.
"Required Lenders" means, at any time, Lenders whose Pro Rata Shares aggregate
at least 51%.
"Reserve Requirements" means, for any day as applied to a Eurodollar Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System. Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender or
the Affiliate of any Lender under Regulation D.
"Responsible Officer" means a person that is any of the chairman of the board of
directors, chief executive officer, or chief financial officer of any Person.
"Restricted Payment" has the meaning specified therefor in Section 7.02(f).
"Revolving Credit Commitment" means, with respect to each Lender, the revolving
credit commitment of such Lender as set forth in Schedule B hereto, as the same
may be adjusted from time to time pursuant to the terms of this Agreement.
"Revolving Credit Loan" means a loan made by a Lender to any Borrower pursuant
to Section 2.01(a) hereof.

DOC ID - 18336046.11
 
 

31

--------------------------------------------------------------------------------




"Revolving Credit Notes" means each amended promissory note of a Borrower,
substantially in the form of Exhibit A hereto, made payable to the order of a
Lender and evidencing the Indebtedness and other Obligations resulting from the
making by such Lender of Revolving Credit Loans and delivered to the Agent, as
such promissory note may be modified or extended from time to time, and any
promissory note or notes issued in exchange or replacement therefor.
"Revolving Loan Amendment and Restatement Documents" means this Agreement and
each other Loan Document delivered on the Effective Date pursuant to Article V
hereof.
"SCS" means Southwest Convenience Stores LLC, a Texas limited liability
Agreement.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Secured Parties" means, collectively, (a) the Lenders, (b) the Agent and the WC
Collateral Agent (including former Agents, as applicable), (c) each L/C Issuer,
(d) the beneficiaries of each indemnification obligation undertaken by any
Company under any Loan Document, (e) each other Person to whom any Obligation is
owed and (f) the successors and assigns of each of the foregoing.
"Securities Act" means the Securities Act of 1933, as in effect from time to
time.
"Security Agreement" means the (i) Amended and Restated Security Agreement,
originally dated as of August 8, 2000, as amended and restated as of the
Existing Effective Date, by and among the Borrowers and each of the other
Companies in favor of the WC Collateral Agent, for the benefit of the Secured
Parties, to secure the Obligations, as the same may be amended, supplemented or
otherwise modified from time to time and (ii) any other Security Agreement made
by a Loan Party in favor of the WC Collateral Agent, for the benefit of the
Secured Parties, to secure the Obligations, in form and substance reasonably
satisfactory to the WC Collateral Agent.
"Security Documents" means, collectively, the Security Agreement, the Pledge
Agreement, the MLP Intercompany Agreement Consent, all Mortgages, all Lease
Assignments executed and delivered by a Company or Terminal Owner, all Uniform
Commercial Code financing statements required by this Agreement and the Security
Documents to be filed with respect to the security interests in personal
property and fixtures created pursuant to such agreements, and all other
documents and agreements executed and delivered by the Companies and Terminal
Owners in connection with any of the foregoing documents.
"Settlement Period" has the meaning specified therefor in Section 2.05(e)
hereof.
"Significant Refinery" means Big Spring Refinery.
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of its liabilities

DOC ID - 18336046.11
 
 

32

--------------------------------------------------------------------------------




(including, without limitation, liabilities on all claims, whether or not
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured) of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its existing debts as they become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature, and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute unreasonably
small capital.
"Specified Dividend Amount" means cash dividends to the Parent's common
stockholders of up to $0.04 per share of common stock of the Parent in the
aggregate during any Fiscal Quarter of the Parent.
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of The
McGraw‑Hill Companies, Inc., and any successor thereto.
"Subordination Agreement" means the Subordination, Non-Disturbance and
Attornment Agreement, dated as of February 28, 2005, between the administrative
agent named therein for the Credit Parties defined therein, the Agent and Alon
LP.
"Subordination Agreement (Intercompany)" means (i) an Amended and Restated
Intercompany Subordination Agreement, dated as of August 4, 2006 by and among a
Loan Party or a Subsidiary of a Loan Party, as obligor in favor of the Agent (as
the same may be amended, supplemented or otherwise modified from time to time),
pursuant to which intercompany Indebtedness is subordinated to the prior payment
in full of the Obligations and (ii) any other Intercompany Subordination
Agreement made by a Loan Party or a Subsidiary of a Loan Party, as obligor in
favor of the Agent, pursuant to which intercompany Indebtedness is subordinated
to the prior payment in full of the Obligations, in form and substance
reasonably satisfactory to the Agent.
"Subordinated Indebtedness" means Indebtedness of any Loan Party and any of its
Subsidiaries to any other Loan Party or any of its Subsidiaries that has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents by a Subordination Agreement (Intercompany).
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person's consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than 50%
of (A) the outstanding Capital Stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (B) the interest in the capital or profits of such partnership or
limited liability company or (C) the beneficial interest in such trust or estate
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

DOC ID - 18336046.11
 
 

33

--------------------------------------------------------------------------------




"Taxes" has the meaning specified therefor in Section 2.12.
"Term Loan" means a Drop Down Term Loan.
"Term Loan Agent" means the Drop Down Term Loan Agent.
"Term Loan Agreement" means the Drop Down Term Loan Agreement.
"Term Loan Documents" means the Drop Down Term Loan Documents.
"Term Loan Lenders" means the Drop Down Term Loan Lenders.
"Term Loan Refinancing Date" means the date the Permitted Refinancing Term Loan
Agreement becomes effective.
"Terminal Owner" means each owner of the real estate, building and fixtures
comprising the terminals referred to in Schedule E.
"Terminals" means the real property interests described in Schedule E hereto and
any other terminal now or hereafter owned or leased by any Company.
"Termination and Releases" has the meaning specified therefor in Section 9.08(d)
hereof.
"Termination Date" means the earlier of (a) March 1, 2016, and (b) the date that
is six months prior to (i) the final maturity date of the Drop Down Term Loan
Agreement and (ii) the final maturity date of any Permitted Refinancing Term
Loan Agreement.
"Termination Event" means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Borrower or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (iii) the filing of a notice of intent to terminate an Employee Plan under
Section 4041 of ERISA, (iv) the institution of proceedings by the Pension
Benefit Guaranty Corporation to terminate an Employee Plan, or (v) any other
event or condition that would constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Employee
Plan.
"Title Company" means a nationally recognized title insurance company reasonably
acceptable to the Agent.
"Total Commitment" means the sum of the amounts of the Lenders' Revolving Credit
Commitments. The initial amount of the Total Commitment is $240,000,000.
"Transaction Documents" means the Loan Documents, the License Agreement, and the
Lease Documents.
"Transaction Parties" means the Borrowers, the Guarantors and the Terminal
Owners.

DOC ID - 18336046.11
 
 

34

--------------------------------------------------------------------------------




"Transferors" means each of T&R Assets, Inc., a Texas corporation, FTPL, and
Alon Refining.
"U.S. Person" means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.12(c)(ii)(C).
"WC Collateral Agent" means IDB, or any successor or replacement agent in its
capacity as a collateral agent for the Lenders.
Section 1.02    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code in effect in the State of New York on
the date hereof and which are not otherwise defined herein shall have the same
meanings herein as set forth therein. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word "shall."
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to "determination" by the Agent include good faith
estimates by the Agent (in the case of quantitative determinations) and good
faith beliefs by the Agent (in the case of qualitative determinations). In the
event of any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of any Security Document, the terms and provisions
of this Agreement shall control, provided that nothing herein shall be deemed to
affect the Liens granted under any Security Document or the perfection thereof.
Section 1.03    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding," provided, however, that with respect to a

DOC ID - 18336046.11
 
 

35

--------------------------------------------------------------------------------




computation of fees or interest payable to the Agent, the Lenders or the L/C
Issuer, such period shall in any event consist of at least one full day.
ARTICLE II    

THE REVOLVING CREDIT LOANS
Section 2.01    Revolving Credit Commitments.
(a)    (i) Each Revolving Lender has made "Revolving Credit Loans" (as defined
in the Existing Revolving Credit Agreement) to Alon LP prior to the Effective
Date, (ii) upon the effectiveness of this Agreement, any such "Revolving Credit
Loan" shall automatically be deemed to be a "Revolving Credit Loan" to the
Borrowers by such Lender under this Agreement, and (iii) subject to the terms
and conditions and relying upon the representations and warranties set forth
herein, each Lender severally agrees to continue to make Revolving Credit Loans
to the Borrowers at any time and from time to time until the Business Day
preceding the Final Maturity Date, or until the earlier reduction of its
Revolving Credit Commitment to zero in accordance with the terms hereof, in an
aggregate principal amount of Revolving Credit Loans at any time outstanding not
to exceed the amount of such Lender's Revolving Credit Commitment.
(b)    Notwithstanding the foregoing, the aggregate principal amount of the
Revolving Credit Loans outstanding at any time shall not exceed the lower of (i)
the difference between (A) Total Commitment and (B) the aggregate Letter of
Credit Obligations and (ii) the difference between (A) the then current
Borrowing Base, and (B) the aggregate Letter of Credit Obligations.
(c)    Within the foregoing limits, the Borrowers may borrow, repay and reborrow
Revolving Credit Loans, on or after the Effective Date and prior to the Final
Maturity Date, subject to the terms, provisions and limitations set forth
herein.
Section 2.02    Revolving Credit Loans. Except as otherwise provided in Section
2.05, Revolving Credit Loans shall be made ratably by the Lenders in accordance
with their respective Revolving Credit Commitments.
Section 2.03    Making the Revolving Credit Loans. The Administrative Borrower
shall give the Agent prior telephone notice (which notice, if requested by the
Agent, must be promptly confirmed in writing in substantially the form of
Exhibit C hereto (a "Notice of Borrowing")) (i)for any Base Rate Loan not in
excess of $30,000,000, not later than 12:00 noon (New York City time) one
Business Days prior to such proposed borrowing or (ii) for any Loan other than a
Base Rate Loan not in excess of $30,000,000, not later than 12:00 noon (New York
City time) three Business Days prior to such proposed borrowing, and, in each
case, the Agent shall promptly deliver such Notice of Borrowing to each Lender.
Such Notice of Borrowing shall be irrevocable and shall specify the principal
amount of the proposed borrowing (which, in the case of a Eurodollar Loan, must
be in a minimum amount of $1,000,000 and in multiples of $500,000 in excess
thereof), whether such Revolving Credit Loan is requested to be a Base Rate Loan
or a Eurodollar Loan and, in the case of a Eurodollar Loan, the initial Interest
Period for

DOC ID - 18336046.11
 
 

36

--------------------------------------------------------------------------------




such Eurodollar Loan, the use of the proceeds of such proposed Revolving Credit
Loan, and the proposed borrowing date, which must be a Business Day, and the
Borrowers shall be bound to make a borrowing in accordance therewith. The Agent
may act without liability upon the basis of written, telecopy or telephone
notice believed by the Agent in good faith to be from the Administrative
Borrower (or from any officer thereof designated in writing purportedly from the
Administrative Borrower to the Agent), and each Borrower hereby waives the right
to dispute the Agent's record of the terms of any such telephonic Notice of
Borrowing.
Section 2.04    Revolving Credit Notes; Repayment of Revolving Credit Loans.
(a)    Each Revolving Credit Loan made by a Lender shall be evidenced by a
single Revolving Credit Note, duly executed by the Administrative Borrower,
dated the Effective Date, and delivered to and made payable to the order of such
Lender in a principal amount equal to its Revolving Credit Commitment on such
date.
(b)    The outstanding principal balance of each Revolving Credit Loan shall be
due and payable on the Final Maturity Date.
Section 2.05    Funding and Settlement Procedures.
(a)    Except as otherwise provided in this Section 2.05, all Revolving Credit
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately according to their Pro Rata Shares of the Total Commitment, it
being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender's obligation to make a Revolving Credit Loan
requested hereunder nor shall the Revolving Credit Commitment of any Lender to
make the Revolving Credit Loan requested be increased or decreased as a result
of the default by any other Lender in such other Lender's obligation to make a
Revolving Credit Loan requested hereunder.
(b)    Notwithstanding any other provision of this Agreement, in order to reduce
the number of fund transfers among the Borrowers, the Lenders and the Agent, the
Borrowers, the Lenders and the Agent agree that the Agent may, but shall not be
obligated to, and the Borrowers and the Lenders hereby irrevocably authorize the
Agent to, fund, on behalf of the Lenders, Revolving Credit Loans pursuant to
Sections 2.02 and 2.03, subject to the procedures for settlement set forth in
subsection 2.05(e); provided, however, that (A) the Agent shall in no event fund
such Revolving Credit Loan if the Agent shall have received written notice from
the Required Lenders on the Business Day prior to the date of the proposed
Revolving Credit Loan that one or more of the conditions precedent contained in
Section 5.02 hereof will not be satisfied on the date of the proposed Revolving
Credit Loan and (B) the Agent shall not otherwise be required to determine that,
or take notice whether, the conditions precedent in Section 5.02 have been
satisfied. If the Agent elects not to fund a requested Revolving Credit Loan on
behalf of the Lenders, promptly after receipt of a Notice of Borrowing from the
Administrative Borrower, the Agent shall so notify each Lender. If the Agent
notifies the Lenders that it will not fund a requested Revolving Credit Loan on
behalf of the Lenders, each Lender shall make its Pro Rata Share of the
Revolving Credit Loan available to the Agent, in immediately available funds, at
the Payment Office no later than 2:00 p.m. (New York City time) on the date of
the proposed Revolving Credit Loan. The Agent will make the proceeds of such

DOC ID - 18336046.11
 
 

37

--------------------------------------------------------------------------------




Revolving Credit Loans available to the Borrowers on the day of the proposed
Revolving Credit Loan by causing an amount, in immediately available funds,
equal to the proceeds of all such Revolving Credit Loans received by the Agent
at the Payment Office or the amount funded by the Agent on behalf of the Lenders
to be deposited in an account designated by the Administrative Borrower.
(c)    If the Agent has notified the Lenders that the Agent will not fund a
particular Revolving Credit Loan pursuant to subsection 2.05(b) on behalf of the
Lenders, the Agent may assume that such Lender has made such amount available to
the Agent on such day and the Agent, in its sole and absolute discretion, may,
but shall not be obligated to, cause a corresponding amount to be made available
to the Borrowers on such day. If, in such case, the Agent makes such
corresponding amount available to the Borrowers and such corresponding amount is
not in fact made available to the Agent by such Lender, such Lender and the
Borrowers severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Agent, at (A) in the case of the Borrowers, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06 and (B) in the case of such Lender, at the Federal
Funds Rate for three Business Days and thereafter at the Prime Rate. If such
Lender shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Lender's Pro Rata Share of such Revolving Credit Loan.
(d)    Nothing in this Section 2.05 shall be deemed to relieve any Lender from
its obligation to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that the Agent or the Borrowers may have against any Lender
as a result of any default by such Lender hereunder.
(e)    With respect to all periods for which the Agent, on behalf of the
Lenders, has funded Revolving Credit Loans pursuant to subsection 2.05(a), on
the first Business Day after the last day of each week, or such shorter period
as the Agent may from time to time select (any such week or shorter period being
herein called a "Settlement Period"), the Agent shall notify each Lender of the
unpaid principal amount of the Revolving Credit Loans outstanding as of the last
day of the Settlement Period. In the event that such amount is greater than the
unpaid principal amount of the Revolving Credit Loans outstanding as of the last
day of the immediately preceding Settlement Period (or, if there has been no
preceding Settlement Period, the amount of the Revolving Credit Loans made on
the date of such Lender's initial funding), each Lender shall promptly make
available to the Agent such Lender's Pro Rata Share of the difference in
immediately available funds. In the event that such amount is less than such
unpaid principal amount, the Agent shall promptly pay over to each other Lender
such Lender's Pro Rata Share of the difference in immediately available funds.
In addition, if the Agent shall so request at any time when a Default or an
Event of Default shall have occurred and be continuing, or any other event shall
have occurred as a result of which the Agent shall determine that it is
desirable to present claims against the Borrowers for repayment, each Lender
shall promptly remit to the Agent or, as the case may be, the Agent shall
promptly remit to each Lender, sufficient funds to adjust the interests of the
Lenders in the then outstanding Revolving Credit Loans to such an extent that,
after giving effect to such adjustment, each Lender's interest in the then
outstanding Revolving Credit Loans will be equal to its Pro Rata Share thereof.
The

DOC ID - 18336046.11
 
 

38

--------------------------------------------------------------------------------




obligations of the Agent and each Lender under this subsection 2.05(e) shall be
absolute and unconditional. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Credit Loans which have been
funded by such Lender.
(f)    In the event that any Lender fails to make any payment required to be
made by it pursuant to subsection 2.05(e), the Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the date such payment was due until the date
such amount is paid to the Agent, at the Federal Funds Rate for three Business
Days and thereafter at the Prime Rate. During the period in which such Lender
has not paid such corresponding amount to the Agent, notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the amount
so advanced by the Agent to the Borrowers shall, for all purposes hereof, be a
Revolving Credit Loan made by the Agent for its own account. Upon any such
failure by a Lender to pay the Agent, the Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Agent for its own account.
Section 2.06    Interest.
(a)    Revolving Credit Loans. Each Revolving Credit Loan which is a Eurodollar
Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Revolving Credit Loan until such principal
amount becomes due, at a rate per annum equal to the greater of (i) the
Eurodollar Rate for the Interest Period in effect for such Revolving Credit Loan
plus 3.5% and (ii) 4.0%. Each Revolving Credit Loan which is a Base Rate Loan
shall bear interest on the principal amount thereof from time to time
outstanding from the date of such Revolving Credit Loan until such principal
amount becomes due, at a rate per annum equal to the greater of (I) the Base
Rate plus 1.0% and (II) 4.0%.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, all outstanding principal of the Revolving Credit Loans and
all outstanding Reimbursement Obligations, all accrued interest (to the extent
permitted by law) which is not paid when due and all other outstanding
Obligations shall bear interest until such time as no such Event of Default
exists at a fluctuating interest rate per annum equal at all times to the
Post-Default Rate.
(c)    Interest Payment. Interest on each Eurodollar Loan shall be payable in
arrears on the last day of each Interest Period of such Eurodollar Loan and, in
the case of any Eurodollar Loan with an Interest Period longer than three
months, the day that interest would have been paid if such Eurodollar Loan had
an Interest Period of three months. Interest on each Base Rate Loan shall be
payable quarterly, in arrears, on the first day of each January, April, July and
October, commencing on the first day of the first such month following the
making of such Base Rate Loan, and at maturity (whether upon demand, by
acceleration or otherwise). Interest at the Post-Default Rate shall be payable
on demand. The Borrowers hereby authorize the Agent to, and the Agent may, from
time to time, charge the Loan Account pursuant to Section 4.02 hereof with the
amount of any interest payment due hereunder. It is understood and agreed that
on the Effective Date, all interest on the "Revolving Credit Loans" (as defined
in the Existing Revolving Credit Agreement) that has accrued and is unpaid as of
such date, shall

DOC ID - 18336046.11
 
 

39

--------------------------------------------------------------------------------




continue to be due and owing (notwithstanding the effectiveness of this
Agreement) upon the effectiveness of this Agreement.
(d)    General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.
Section 2.07    Reduction of Revolving Credit Commitment; Prepayment of
Revolving Credit Loans.
(a)    The Total Commitment shall not be reduced without the prior written
consent of the Administrative Borrower, the Agent and Bank Leumi, unless all of
the Obligations are repaid in full and the Total Commitment is terminated and
reduced to zero in accordance with this Section 2.07(a). Notwithstanding the
first sentence of this Section 2.07(a), the Borrowers may not repay the
Obligations in full and the Total Commitment may not be terminated by the
Borrowers unless in each and every case the Agent and the Lenders receive at
least three months' prior written notice of such repayment and termination from
the Administrative Borrower (a "Termination Notice"), provided that (i) the
Termination Notice shall be revocable only during the first two months
immediately following the delivery of such notice (but not during the third
month, it being understood that after such second month the Termination Notice
shall be irrevocable), provided further that if the Administrative Borrower
revokes a Termination Notice, the Administrative Borrower may not give any other
Termination Notice for a period of nine months following the date of such
revoked Termination Notice, and (ii) the Borrowers may repay the Obligations in
full and the Total Commitment may be terminated at any time notwithstanding the
failure of the Administrative Borrower to provide the Agent and the Lenders with
a Termination Notice if (A) an Event of Default shall have occurred and be
continuing and (B) the Agent shall have provided written notice of the existence
of such Event of Default to the Administrative Borrower. Any reductions of the
Total Commitment which are so consented to shall be irrevocable and may not be
reinstated. Each such approved reduction shall reduce the Revolving Credit
Commitment of each Lender proportionately in accordance with its Pro Rata Share.
(b)    Subject to the terms and conditions contained in this Section 2.07,
Section 2.10 and elsewhere in this Agreement, the Borrowers shall have the right
to prepay, in whole or in part, the Revolving Credit Loans.
(c)    (i) If at any time the Borrowing Base is less than the sum of the
aggregate principal amount of all outstanding Revolving Credit Loans plus the
outstanding amount of all Letter of Credit Obligations, the Administrative
Borrower will (A) immediately give notice of such occurrence to the Agent and
(B) prepay the Revolving Credit Loans in an amount which will reduce the sum of
the aggregate principal amount of all outstanding Revolving Credit Loans plus
Letter of Credit Obligations to an amount less than or equal to the then current
Borrowing Base. If at any time after the Borrowers have complied with the first
sentence of this Section 2.07(c), the aggregate amount of Letter of Credit
Obligations is greater than the then current Borrowing Base, the Borrowers shall
provide cash collateral to the Agent in the amount of such excess, which cash
collateral shall be deposited in an interest bearing account maintained by the
Agent and, provided that no Event of Default shall have occurred and be

DOC ID - 18336046.11
 
 

40

--------------------------------------------------------------------------------




continuing, returned to the Borrowers at such time as (x) the aggregate Letter
of Credit Obligations plus (y) the aggregate principal amount of all outstanding
Revolving Credit Loans no longer exceeds the then current Borrowing Base.
(ii)    [Reserved]
(d)    Immediately upon the receipt by any Loan Party of any Net Proceeds from
the issuance, sale, assignment, transfer or other disposition of any Capital
Stock, debt securities or assets of a Company (other than Net Proceeds from the
sale of Inventory in the ordinary course of business), the Borrowers shall make
a prepayment of the Revolving Credit Loans in an amount equal to the amount of
such Net Proceeds, provided that the Borrowers shall not be required to make
such prepayment (x) to the extent any Loan Party must pay such Net Proceeds of
Term Loan Facility First Lien Collateral (as defined in the applicable
Intercreditor Agreement), or Net Proceeds of the issuance to a third party of
any Capital Stock of any Company that would be, but for such issuance, Term Loan
Facility First Lien Collateral (as defined in the applicable Intercreditor
Agreement), to the applicable Term Loan Agent and permanently repay, prepay or
redeem Indebtedness under the applicable Term Loan Agreement, provided further
that in the case of any issuance, sale, assignment, transfer or other
disposition of any Capital Stock, debt securities or assets of a Company that
includes both IDB Revolving Facility First Lien Collateral (as defined in the
Intercreditor Agreement) and Term Loan Facility First Lien Collateral, a
mandatory prepayment shall not be required pursuant to this Section 2.07(d)
solely to the extent such Net Proceeds are attributable to the fair value of
such Term Loan Facility First Lien Collateral (net of any related transferred
liabilities, in each case as determined reasonably and in good faith by the
chief financial officer of the Borrowers), or (y) based on or resulting from
Alon Brands Issuance Proceeds. Notwithstanding the foregoing (but subject to the
proviso in clause (x)), (i) the Borrowers shall not be required to prepay the
Revolving Credit Loans in the case of intercompany Indebtedness between the Loan
Parties permitted by Sections 7.02(b) and 7.02(e) and (ii) the Administrative
Borrower may, as to any amounts that would constitute Net Proceeds of the sale,
assignment, transfer or other disposition of any Term Loan Facility First Lien
Collateral (as defined in the applicable Intercreditor Agreement), deliver to
the Agent, at the time of receipt of such amounts by any Loan Party, a
certificate of an officer stating that it intends to reinvest such amounts in
productive assets of a kind then used or usable in the business of the Parent or
its Subsidiaries (and, to the extent the assets sold in such asset sale
constituted Collateral, which will be subject to a perfected security interest
in favor of the Agent, subject only to the security interests of the Term Loan
Agents, securing the Obligations under this Agreement), within 365 days of
receipt of such amounts (or in the case of insurance or condemnation proceeds,
within 18 months of receipt of such amounts), and such amounts shall be deemed
not to constitute Net Proceeds if, so long as and to the extent that (A) no
Default or Event of Default shall have occurred and be continuing at the time of
delivery of such certificate or at the proposed time of the application of such
amounts, (B) such amounts may, pending their use to acquire such assets, be
deposited with and held by the applicable Term Loan Agent in an account over
which such Term Loan Agent shall have sole control and exclusive rights of
withdrawal subject to and consistent with the terms of the applicable
Intercreditor Agreement, and which shall be subject to a perfected security
interest in favor of the WC Collateral Agent under the Security Documents, (C)
the aggregate amount held pending reinvestment at any time pursuant to this
sentence under each Term Loan Agreement shall not exceed $40,000,000 and

DOC ID - 18336046.11
 
 

41

--------------------------------------------------------------------------------




(D) such amounts shall in fact be reinvested in assets meeting the requirements
set forth above within such 365-day (or 18 month) period (it being agreed that
any amounts as to which any of the foregoing requirements shall at any time not
be satisfied shall constitute Net Proceeds and shall be applied to prepay the
Revolving Credit Loans to the extent required by this Section 2.07 or (to the
extent required in accordance with clause (x) above) the applicable Term Loan
Agreement).
(e)    Any prepayment made pursuant to this Section 2.07 shall be
(i) accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment and (ii) subject to the terms of the Intercreditor Agreement.
(f)    All funds deposited on a Business Day into the Agent Account or directly
to the Payment Office or any other account designated by the Agent to the
Administrative Borrower shall be applied by the Agent to the payment, in whole
or in part, to the outstanding Revolving Credit Loans as of such Business Day,
subject to Section 4.02 hereof.
Section 2.08    Fees.
(a)    Unused Line Fee. From and after the Effective Date until the Final
Maturity Date, the Borrowers shall pay to the Agent for the account of the
Lenders in accordance with the Lenders' respective Pro Rata Shares and in
immediately available funds, an unused line fee (the "Unused Line Fee") accruing
at the rate of 85/100ths of 1% (0.85%) per annum on the excess, if any, of the
Total Commitment over the sum of the average amount of all Revolving Credit
Loans and Letter of Credit Obligations outstanding from time to time. Solely for
the purposes of calculating the Unused Line Fee, the total amount of Letters of
Credit Obligations shall be determined based upon the maximum stated amount of
each Letter of Credit and each such Letter of Credit shall be deemed to be
outstanding at the maximum stated amount until the expiry date of each such
Letter of Credit, irrespective of whether the maximum stated amount was reduced
or such Letter of Credit was terminated prior to the expiry date of such Letter
of Credit. The Unused Line Fee shall be payable quarterly in arrears on the
first Business Day of each January, April, July and October of each year and
shall be non-refundable.
(b)    [Reserved]
(c)    Letter of Credit Fees. From and after the Effective Date until all
Letters of Credit have been terminated, the Borrowers shall pay to the Agent the
Letter of Credit Fees set forth in and to be paid in accordance with Section
3.03(b) hereof.
(d)    Field Examination Fee. The Borrowers shall pay the reasonable out of
pocket fees, costs, expenses and charges of auditors, appraisers and
professionals employed or retained by the Agent to review, inspect, audit or
monitor any of the Collateral prior to the Effective Date and from time to time
thereafter (the "Field Examination Fee").
(e)    General. It is understood and agreed that on the Effective Date, all fees
that are payable on the "Obligations" (as defined in the Existing Revolving
Credit Agreement) that have accrued and are unpaid as of such date, shall
continue to be due and owing (notwithstanding the effectiveness of this
Agreement) upon the effectiveness of this Agreement.

DOC ID - 18336046.11
 
 

42

--------------------------------------------------------------------------------




Section 2.09    Eurodollar Rate Not Determinable; Illegality or Impropriety.
(a)    In the event, and on each occasion, that on or before the day on which
the Eurodollar Rate is to be determined for a borrowing that is to include
Eurodollar Loans, the Agent has determined in good faith that, or has been
advised by the Required Lenders that, (i) the Eurodollar Rate cannot be
determined for any reason, (ii) the Eurodollar Rate will not adequately and
fairly reflect the cost of maintaining Eurodollar Loans or (iii) Dollar deposits
in the principal amount of the applicable Eurodollar Loans are not available in
the Interbank Market, the Agent shall, as soon as practicable thereafter, give
written notice of such determination to the Administrative Borrower and the
Lenders. In the event of any such determination, any request by the
Administrative Borrower for a Eurodollar Loan pursuant to Section 2.03 shall,
until, in the case of such a determination by the Required Lenders, the Agent
has been advised by the Required Lenders and the Agent has so advised the
Administrative Borrower that, or in the case of a determination by the Agent,
the Agent has advised the Administrative Borrower and the other Lenders that,
the circumstances giving rise to such notice no longer exist, be deemed to be a
request for a Base Rate Loan. Each determination by the Agent and/or the
Required Lenders hereunder shall be conclusive and binding absent manifest
error.
(b)    In the event that it shall be unlawful or improper for any Lender to
make, maintain or fund any Eurodollar Loan as contemplated by this Agreement,
then such Lender shall forthwith give notice thereof to the Agent and the
Administrative Borrower describing such illegality or impropriety in reasonable
detail. Effective immediately upon the giving of such notice, the obligation of
such Lender to make Eurodollar Loans shall be suspended for the duration of such
illegality or impropriety and, if and when such illegality or impropriety ceases
to exist, such suspension shall cease, and such Lender shall notify the Agent
and the Administrative Borrower. If any such change shall make it unlawful or
improper for any Lender to maintain any outstanding Eurodollar Loan as a
Eurodollar Loan, such Lender shall, upon the happening of such event, notify the
Agent and the Administrative Borrower, and the Borrowers shall immediately, or
if permitted by applicable law, rule, regulation, order, decree, interpretation,
request or directive, at the end of the then current Interest Period for such
Eurodollar Loan, convert each such Eurodollar Loan into a Base Rate Loan.
Section 2.10    Indemnity.
(a)    The Borrowers hereby jointly and severally indemnify each Lender and each
Lender's Affiliate against, and hereby agree to hold them harmless from, any
loss or expense that such Lender or such Affiliate sustains or incurs
(including, without limitation, any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
or such Affiliate to fund or maintain any Eurodollar Loan, and including loss of
anticipated profits) as a consequence of (i) any failure by the Borrowers to
fulfill on the date of any borrowing hereunder the applicable conditions set
forth in Article V, (ii) any failure by the Borrowers to borrow any Eurodollar
Loan hereunder, to convert any Base Rate Loan into a Eurodollar Loan or to
continue a Eurodollar Loan as such after notice of such borrowing, conversion or
continuation has been given pursuant to Section 2.03 or Section 2.11, (iii) any
payment, prepayment (mandatory or optional) or conversion of a Eurodollar Loan
required by any provision of this Agreement or otherwise made on a date other
than the last day

DOC ID - 18336046.11
 
 

43

--------------------------------------------------------------------------------




of the Interest Period applicable thereto (including, without limitation, any
transfer of Eurodollar Loans required by the Borrowers pursuant to Section
2.10(b) hereof or otherwise), (iv) any default in payment or prepayment of the
principal amount of any Eurodollar Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, by notice of
prepayment or otherwise), or (v) the occurrence of any Event of Default,
including, in each such case, any loss (including, without limitation, loss of
anticipated profits) or reasonable expense sustained or incurred in liquidating
or employing deposits from third parties acquired to effect or maintain such
Revolving Credit Loan or any part thereof as a Eurodollar Loan, provided that
the indemnity made under this Section 2.10 shall be limited to losses and
expenses incurred on or prior to the end of the relevant Interest Period. Such
loss or reasonable expense shall include but not be limited to an amount equal
to the excess, if any, as reasonably determined by such Lender or such
Affiliate, of (i) the amount of interest that would otherwise have accrued on
the principal amount so prepaid or converted or continued or not borrowed or
converted or continued for the period from the date of such prepayment,
conversion or continuation (or failure to borrow, convert or continue) to the
last day of the then current Interest Period for such Revolving Credit Loan at
the applicable rate of interest for such Revolving Credit Loan provided for
herein, less (ii) the amount of interest that otherwise would have accrued on
such principal amount from the date of such prepayment, conversion or
continuation (or failure to borrow, convert or continue) until the end of the
then current Interest Period at a rate per annum equal to the Eurodollar Rate
for such period (as reasonably determined by the Agent). A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
or such Lender's Affiliate is entitled to receive pursuant to this Section 2.10
and the basis for the determination of such amount or amounts shall be delivered
to the Administrative Borrower and shall be conclusive and binding absent
manifest error.
(b)    Notwithstanding paragraph (a) of this Section 2.10, the Agent will use
reasonable efforts to minimize or reduce any such loss or expense resulting from
the mandatory prepayments required by Section 2.07 of this Agreement by (i)
applying all payments and prepayments to Revolving Credit Loans bearing interest
at the Base Rate prior to any application of payments to Revolving Credit Loans
bearing interest at the Eurodollar Rate and (ii) after all Base Rate Loans have
been paid in full, calculating any such loss or expense based upon the net
decrease in Eurodollar Loans on a day after giving effect to all prepayments and
all Revolving Credit Loans made on such day.
Section 2.11    Continuation and Conversion of Revolving Credit Loans. Subject
to Section 2.09 hereof, the Borrowers shall have the right, at any time, on
three (3) Business Days' prior irrevocable written or telecopy notice from the
Administrative Borrower to the Agent, to continue any Eurodollar Loan, or any
portion thereof, into a subsequent Interest Period or to convert any Base Rate
Loan or portion thereof into a Eurodollar Loan, or on one (1) Business Day's
prior irrevocable written or telecopy notice from the Administrative Borrower to
the Agent, to convert any Eurodollar Loan or portion thereof into a Base Rate
Loan, subject to the following:
(i)    no Eurodollar Loan may be continued as such and no Base Rate Loan may be
converted into a Eurodollar Loan, when any Event of Default or Default shall
have occurred and be continuing at such time;

DOC ID - 18336046.11
 
 

44

--------------------------------------------------------------------------------




(ii)    in the case of a continuation of a Eurodollar Loan as such or a
conversion of a Base Rate Loan into a Eurodollar Loan, the aggregate principal
amount of such Eurodollar Loan shall not be less than $1,000,000 and in
multiples of $500,000 if in excess thereof;
(iii)    in the case of a conversion from a Eurodollar Loan to a Base Rate Loan
accrued interest on the Revolving Credit Loan (or portion thereof) being
converted shall be paid by the Borrowers at the time of conversion;
(iv)    any portion of a Revolving Credit Loan maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Loan; and
(v)    if any conversion of a Eurodollar Loan shall be effected on a day other
than the last day of an Interest Period, the Borrowers jointly and severally
agree to reimburse each Lender on demand for any loss incurred or to be incurred
by it in the reemployment of the funds released by such conversion as provided
in Section 2.10.
In the event that the Administrative Borrower shall not give notice to continue
any Eurodollar Loan into a subsequent Interest Period, such Revolving Credit
Loan shall automatically become a Base Rate Loan at the expiration of the then
current Interest Period, subject to the other provisions of this Agreement.
Section 2.12    Taxes.
(a)    All payments by the Borrowers hereunder, under the Revolving Credit Notes
or under any other Loan Document shall be made without deduction or withholding
except as required by applicable law. If any applicable law requires the
deduction or withholding of any taxes, levies, imposts, deductions, charges,
fees or withholdings of any nature by any jurisdiction (whether pursuant to
United States Federal, state, local or foreign law) or by any political
subdivision or taxing authority thereof or therein, excluding (i) taxes imposed
on or measured by net income (however denominated), branch profits taxes, and
franchise taxes, in each case, (A) imposed by the jurisdiction in which the
applicable Recipient is organized or any political subdivision thereof or taxing
authority thereof or any jurisdiction in which such Recipient’s principal office
or relevant lending office is located or any political subdivision thereof or
taxing authority thereof, or (B) that are Other Connection Taxes, (ii) in the
case of a Lender, U.S. Federal withholding taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Revolving Credit Loan or Revolving Credit Commitment pursuant to a law in effect
on the date on which (A) such Lender acquires such interest in the Revolving
Credit Loan or Revolving Commitment or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to this Section 2.12,
amounts with respect to such taxes were payable to either the Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) taxes attributable to
such Recipient’s failure to comply with Section 2.12(c); provided, however, that
should such Recipient become subject to Taxes because of its failure to deliver
a form required under Section 2.12(c), the Borrowers shall take such steps as
the Lender shall reasonably request to assist such Lender to recover such Taxes,
and (iv) any U.S. Federal

DOC ID - 18336046.11
 
 

45

--------------------------------------------------------------------------------




withholding taxes imposed under FATCA (collectively, “Excluded Taxes” and such
taxes other than Excluded Taxes being hereinafter collectively referred to as
"Taxes") from or in respect of any amount payable hereunder, (i) the amount so
payable shall be increased to the extent necessary so that after making all
required deductions and withholdings (including Taxes on amounts payable to the
Recipient pursuant to this sentence) the Recipient receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) such Borrower shall make such deductions or withholdings, and (iii)
Borrowers shall pay the full amount deducted or withheld to the relevant
taxation authority in accordance with applicable law. Whenever any Taxes are
payable by the Borrowers, as promptly as possible thereafter, the Borrowers
shall send the Agent an official receipt, a copy of the return reporting such
payment or such other documentation as shall be reasonably satisfactory to the
Agent showing payment. In addition, the Borrowers jointly and severally agree to
pay any present or future stamp, court or documentary, intangible, recording,
filing or similar taxes, charges or similar levies which arise from any payment
made hereunder or from the execution, delivery, performance, recordation or
filing of, or otherwise with respect to, this Agreement, the Revolving Credit
Notes, the Letters of Credit or any other Loan Document, except any such taxes,
charges or levies that are Other Connection Taxes imposed with respect to an
assignment (such nonexcluded taxes being hereinafter collectively referred to as
"Other Taxes").
(b)    The Borrowers jointly and severally agree to indemnify each Recipient for
the amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.12) paid by such Recipient and any liability (including penalties, interest
and reasonable expenses for nonpayment, late payment or otherwise) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be paid within 10 days
from the date on which such Recipient makes written demand which demand shall
identify the nature and amount of Taxes or Other Taxes for which indemnification
is being sought and the basis of the claim.
(c)    Any Lender shall, to the extent it is legally entitled to do so, deliver
to the Administrative Borrower and the Agent (in such number of copies as shall
be requested by the recipient) prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Agent), whichever of
the following is applicable:
(i)    in the case of a Lender that is a U.S. Person, executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(ii)    in the case of a Lender that is not a U.S. Person:
(A)         claiming the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W‑8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the "interest" article
of such tax treaty and (y) with respect to any other applicable payments

DOC ID - 18336046.11
 
 

46

--------------------------------------------------------------------------------




under any Loan Document, executed originals of IRS Form W‑8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;
(B)         engaged in a U.S. trade or business, executed originals of IRS Form
W-8ECI;
(C)         claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code, (x) a certificate substantially in
the form of Exhibit G-1 to the effect that such Lender is not a "bank" within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a "10 percent
shareholder" of any Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Internal Revenue Code (a "US Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or
(D)         that is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or G-3, IRS Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that if such Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; and
(iii)    it shall, promptly upon the Administrative Borrower's or the
Administrative Agent’s reasonable request to that effect, deliver to the
Administrative Borrower and the Administrative Agent such other forms or similar
documentation as may be required from time to time by any applicable law, treaty
rule or regulation in order to establish such Lender's tax status for
withholding purposes. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation by a
Lender (other than such documentation set forth in Section 2.12(c)(i) and
(c)(ii) above) shall not be required if in such Lender's reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender;
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

DOC ID - 18336046.11
 
 

47

--------------------------------------------------------------------------------




(d)    Any Lender that is not a U.S. Person claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.12 shall use reasonable
efforts (consistent with legal, regulatory and policy considerations of such
Lender) to file any certificate or document reasonably requested in writing by
the Administrative Borrower or to change the jurisdiction of its applicable
lending office if the making of such a filing or change would avoid the need for
or reduce the amount of any such indemnity payment or additional amounts which
may thereafter accrue and would not, in the sole and absolute determination of
such Lender, be otherwise disadvantageous to such Lender.
(e)    If a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Administrative Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Administrative Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Agent as may be
necessary for the Administrative Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (e),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.
(f)    For purposes of this Section 2.12, the term “applicable law” includes
FATCA and the term “Lender” includes any L/C Issuer.
(g)    Any Lender that is organized in a jurisdiction other than the United
States, a State thereof or the District of Columbia claiming any indemnity
payment or additional amounts payable pursuant to this Section 2.12 shall use
reasonable efforts (consistent with legal, regulatory and policy considerations
of such Lender) to file any certificate or document reasonably requested in
writing by the Administrative Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts which may thereafter accrue and would not, in the sole and absolute
determination, exercised in good faith, of such Lender, be otherwise
disadvantageous to such Lender.
Section 2.13    Reserved
ARTICLE III    

LETTERS OF CREDIT
Section 3.01    Letters of Credit.
(a)    IDB, as an L/C Issuer, has established and issued, at the request of and
on behalf of the Borrowers, "Letters of Credit" (as defined in the Existing
Revolving Credit Agreement) prior to the Effective Date, some of which remain
outstanding on the Effective Date

DOC ID - 18336046.11
 
 

48

--------------------------------------------------------------------------------




(immediately prior to the effectiveness of this Agreement). Upon the
effectiveness of this Agreement, each such "Letter of Credit" shall
automatically be deemed to be a "Letter of Credit" issued by IDB, as an L/C
Issuer, on behalf of the Borrowers under this Agreement. In addition, the
Borrowers have requested the L/C Issuer to continue to establish and open, from
time to time, documentary and standby letters of credit, which shall not have
expiration dates that exceed 364 days (or such longer period as may be approved
by the Agent) from the date of issuance (the "Letters of Credit"), and each L/C
Issuer has agreed to do so, subject to the terms hereof and each Letter of
Credit Application (as hereinafter defined). A Borrower will be the account
party for each application for a Letter of Credit, which shall be substantially
in the form of Exhibit F hereto or on a computer transmission system approved by
the applicable L/C Issuer or such other written form or written transmission
system as may from time to time be approved by the applicable L/C Issuer, and
shall be duly completed in a manner reasonably acceptable to the applicable L/C
Issuer, together with such other certificates, agreements, documents and other
papers and information as the applicable L/C Issuer may reasonably request (the
"Letter of Credit Application"). In the event of any conflict between the terms
of the Letter of Credit Application and this Agreement, unless otherwise
expressly provided herein, the terms of this Agreement shall control.
(b)    The aggregate Letter of Credit Obligations shall not exceed the lower of
(i) the difference between (A) the Total Commitment and (B) the aggregate
principal amount of Revolving Credit Loans then outstanding and (ii) the
difference between (A) the aggregate Borrowing Base and (B) the aggregate
principal amount of the Revolving Credit Loans then outstanding. The terms and
conditions of all Letters of Credit and all changes or modifications thereof by
the applicable Borrower and/or the applicable L/C Issuer shall in all respects
be subject to the prior approval of the Agent in the reasonable exercise of its
sole and absolute discretion; provided, however, that (i) the expiry date of all
Letters of Credit shall be no later than fifteen days prior to the Final
Maturity Date unless, on or prior to fifteen days prior to the Final Maturity
Date, either (A) such Letters of Credit shall be cash collateralized in an
amount equal to 105% of the face amount of such Letters of Credit by the deposit
of cash in such amount in an account under the sole and exclusive control of the
Agent for the benefit of the Agent and/or the applicable L/C Issuer (the "Letter
of Credit Collateral Account") or (B) the Borrowers shall provide the Agent and
the Lenders with an indemnification, in form and substance reasonably
satisfactory to the Agent, from a commercial bank or other financial institution
acceptable to the Agent for any Letter of Credit Obligations with respect to
such Letters of Credit and (ii) the Letters of Credit and all documentation in
connection therewith shall be in form and substance reasonably satisfactory to
the Agent and the applicable L/C Issuer.
(c)    The Agent shall have the right, without notice to the Borrowers, to
charge the Loan Account with the amount of any and all indebtedness, liabilities
and obligations of any kind due and payable under this Agreement (including
Reimbursement Obligations, indemnification for breakage costs, capital adequacy
and reserve requirement charges due and payable under this Agreement) incurred
by an L/C Issuer with respect to a Letter of Credit. Any amount charged to the
Loan Account shall be deemed a Revolving Credit Loan hereunder made by the
Lenders to the Borrowers, funded by the Agent on behalf of the Lenders and
subject to Section 2.05 of this Agreement. Any charges, fees, commissions, costs
and expenses charged by an L/C Issuer in connection with or arising out of
Letters of Credit or transactions relating

DOC ID - 18336046.11
 
 

49

--------------------------------------------------------------------------------




thereto pursuant to the application and agreement for letter of credit or other
related agreements or documents executed by the Borrowers in connection with any
such Letter of Credit will be charged by the Agent to the Loan Account in full
and, when charged, shall be conclusive and binding on the Borrowers absent
manifest error. Each of the Lenders and the Borrowers agrees that the Agent
shall have the right to make such charges regardless of whether any Event of
Default or Default shall have occurred and be continuing or whether any of the
conditions precedent in Section 5.02 have been satisfied.
(d)    The Borrowers jointly and severally unconditionally indemnify the Agent,
each L/C Issuer and each Lender and agrees to hold the Agent, each L/C Issuer
and each Lender harmless from any and all loss, claim or liability incurred by
the Agent, any L/C Issuer or any Lender arising from any transactions or
occurrences relating to Letters of Credit, any drafts or acceptances thereunder,
the Collateral relating thereto, and all Obligations in respect thereof,
including any such loss or claim due to any action taken by an L/C Issuer, other
than for any such loss, claim or liability arising out of the gross negligence
or willful misconduct of the Agent, such L/C Issuer or such Lender as determined
by a final judgment of a court of competent jurisdiction.
(e)    None of the Agent, the Lenders or the L/C Issuers shall be responsible
for the existence, character, quality, quantity, condition, value or delivery of
the fuel, fuel by-products or other goods purporting to be represented by any
documents; any difference or variation in the character, quality, quantity,
condition, value or delivery of such goods from that expressed in the documents;
the validity, sufficiency or genuineness of any documents or of any endorsements
thereof even if such documents should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged; the time, place, manner or order in
which shipment is made; partial or incomplete shipments, or failure or omission
to ship any or all of such goods referred to in the Letters of Credit or
documents; any deviation from instructions, delay, default, or fraud by the
shipper and/or anyone else in connection with the Collateral or the shipping
thereof; or any breach of contract between the shipper or vendors and a
Borrower. Furthermore, without limiting any of the foregoing, none of the Agent,
the L/C Issuers and the Lenders shall be responsible for any act or omission
with respect to or in connection with any goods covered by any Letter of Credit.
(f)    The Borrowers agree that any action taken by the Agent, any L/C Issuer or
any Lender, if taken in good faith, under or in connection with the Letters of
Credit, the drafts or acceptances, the guarantees or the Collateral, shall be
binding on the Borrowers and shall not cause any of the Agent, the L/C Issuers
or the Lenders to have any liability to the Borrowers. In furtherance of the
foregoing, each L/C Issuer shall have the full right and authority to clear and
resolve any questions of non‑compliance of documents; to give any instructions
as to acceptance or rejection of any documents or goods; to execute any and all
steamship or airways guaranties (and applications therefor), indemnities or
delivery orders; to grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances or documents; and to
agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letters of Credit, drafts or acceptances, all in such L/C Issuer's sole name,
without any notice to or any consent from any Borrower or any Lender. Each L/C
Issuer shall use

DOC ID - 18336046.11
 
 

50

--------------------------------------------------------------------------------




reasonable efforts to consult with the Administrative Borrower before taking any
action pursuant to this Section 3.01(f).
(g)    Without the applicable L/C Issuer's express consent, the Borrowers agree:
(i) not to execute any and all applications for steamship or airway guaranties,
indemnities or delivery orders; to grant any extensions of the maturity of, time
of payment for, or time of presentation of, any drafts, acceptances or
documents; or to agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letters of Credit, drafts or Letter of Credit Applications; and
(ii) after the occurrence of an Event of Default, not to (A) clear and resolve
any questions of non-compliance of documents, or (B) give any instructions as to
acceptances or rejection of any documents or goods.
(h)    The Borrowers agree that (i) any necessary and material import, export or
other license or certificate for the import or handling of Inventory will have
been promptly procured; and (ii) all foreign and domestic material governmental
laws and regulations in regard to the shipment and importation of Inventory or
the financing thereof will have been promptly and fully complied with, in each
case, where the failure to obtain such certificate or license or the failure to
comply with such laws and regulations would have a Material Adverse Effect; and
any certificates in that regard that the Agent or any L/C Issuer may at any time
reasonably request will be promptly furnished. In this connection, the Borrowers
warrant and represent that all shipments made under any Letters of Credit are in
accordance with all material laws and regulations of the countries in which the
shipments originate and terminate, and are not prohibited by any such laws and
regulations. As between the Borrowers, on the one hand, and the Agent, the
Lenders and the L/C Issuers, on the other hand, the Borrowers assume all risk,
liability and responsibility for, and agree to pay and discharge, all present
and future local, state, federal or foreign taxes, duties, or levies. As between
the Borrowers, on the one hand, and the Agent, the Lenders and the L/C Issuers,
on the other hand, any embargo, restriction, laws, customs or regulations of any
country, state, city, or other political subdivision, where such Inventory is or
may be located, or wherein payments are to be made, or wherein drafts may be
drawn, negotiated, accepted, or paid, shall be solely the Borrowers' risk,
liability and responsibility.
(i)    Upon any payments made to an L/C Issuer by the Agent or the Lenders as
reimbursement for payments made by such L/C Issuer under any Letter of Credit,
the Agent or the Lenders, as the case may be, shall, without prejudice to their
rights under this Agreement (including that such unreimbursed amounts shall
constitute Revolving Credit Loans hereunder), acquire by subrogation, any
rights, remedies, duties or obligations granted or undertaken by the Borrowers
in favor of such L/C Issuer in any application for Letters of Credit, any
standing agreement relating to Letters of Credit or otherwise, all of which
shall be deemed to have been granted to the Agent and the Lenders and apply in
all respects to the Agent and the Lenders and shall be in addition to any
rights, remedies, duties or obligations contained herein.
(j)    For the avoidance of doubt, any outstanding Letters of Credit under the
Existing Credit Agreement at the time of the Effective Date shall continue as
Letters of Credit under this Agreement, at the applicable rates and on such
other terms as set forth herein.

DOC ID - 18336046.11
 
 

51

--------------------------------------------------------------------------------




Section 3.02    Participations.
(a)    Participations in Bank Leumi Letters of Credit.
(i)    Purchase of Participations by Agent in Bank Leumi Letters of Credit.
Immediately upon issuance by Bank Leumi, as L/C Issuer, of any Letter of Credit
pursuant to this Agreement, the Agent shall be deemed to have irrevocably and
unconditionally purchased and received from Bank Leumi, as L/C Issuer, without
recourse or warranty, an undivided interest and participation in all obligations
of Bank Leumi, as L/C Issuer, in such Letter of Credit (including, without
limitation, all Reimbursement Obligations of the Borrowers with respect thereto
pursuant to the Letters of Credit, the Letters of Credit Applications or
otherwise).
(ii)    Sharing of Payments. In the event that Bank Leumi, as L/C Issuer, makes
any payment in respect of a Letter of Credit and the Borrowers shall not have
repaid such amount to the Agent for the account of the L/C Issuer, the Agent
shall charge the Loan Account in the amount of the Reimbursement Obligation, in
accordance with Sections 3.01(c) and 4.02.
(iii)    Obligations Irrevocable. The obligations of the Agent to make payments
for the account of the L/C Issuer with respect to a Letter of Credit issued by
Bank Leumi, as L/C Issuer, shall be irrevocable, without any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, Bank Leumi, as L/C Issuer, any
Lender, or any other Person, whether in connection with this Agreement, such
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or
other party and the beneficiary named in such Letter of Credit);
(C)    any draft, certificate or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(E)    any failure by Bank Leumi, as L/C Issuer, or the Agent to provide any
notices required pursuant to this Agreement relating to such Letter of Credit;

DOC ID - 18336046.11
 
 

52

--------------------------------------------------------------------------------




(F)    any payment by Bank Leumi, as L/C Issuer, under any of the Letters of
Credit against presentation of a draft or certificate which does not comply with
the terms of such Letter of Credit; or
(G)    the occurrence of any Default or Event of Default.
(b)    Participations in Obligations to Agent in Respect of Bank Leumi Letters
of Credit.
(i)    Purchase of Participations by Lenders in Respect of Bank Leumi Letters of
Credit. Immediately upon issuance by Bank Leumi, as L/C Issuer, of any Letter of
Credit pursuant to this Agreement, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender's Pro Rata Share, in all obligations of the Agent to reimburse Bank
Leumi, as L/C Issuer, in such Letter of Credit (including, without limitation,
all Reimbursement Obligations of the Borrowers with respect thereto pursuant to
the Letters of Credit, the Letters of Credit Applications or otherwise).
(ii)    Sharing of Payments. In the event that the Agent makes any payment to
Bank Leumi, as L/C Issuer, in respect of a Letter of Credit pursuant to Section
3.02(a), the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 3.01(c) and 4.02.
(iii)    Obligations Irrevocable. The obligations of a Lender to make payments
to the Agent (to reimburse the Agent for payments made to Bank Leumi with
respect to a Letter of Credit issued by Bank Leumi, as L/C Issuer), shall be
irrevocable, without any qualification or exception whatsoever and shall be made
in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, Bank Leumi, as L/C Issuer, any
Lender, or any other Person, whether in connection with this Agreement, such
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or
other party and the beneficiary named in such Letter of Credit);
(C)    any draft, certificate or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

DOC ID - 18336046.11
 
 

53

--------------------------------------------------------------------------------




(E)    any failure by Bank Leumi, as L/C Issuer, or the Agent to provide any
notices required pursuant to this Agreement relating to such Letter of Credit;
(F)    any payment by Bank Leumi, as L/C Issuer, under any of the Letters of
Credit against presentation of a draft or certificate which does not comply with
the terms of such Letter of Credit; or
(G)    the occurrence of any Default or Event of Default.
(c)    Participations in IDB Letters of Credit.
(i)    Purchase of Participations in IDB Letters of Credit. Immediately upon
issuance by IDB, as L/C Issuer, of any Letter of Credit pursuant to this
Agreement, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from IDB, as L/C Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender's Pro Rata
Share, in all obligations of IDB, as L/C Issuer, in such Letter of Credit
(including, without limitation, all Reimbursement Obligations of the Borrowers
with respect thereto pursuant to the Letters of Credit, the Letters of Credit
Applications or otherwise).
(ii)    Sharing of Payments. In the event that IDB, as L/C Issuer, makes any
payment in respect of a Letter of Credit and the Borrowers shall not have repaid
such amount to the Agent for the account of IDB, as L/C Issuer, the Agent shall
charge the Loan Account in the amount of the Reimbursement Obligation, in
accordance with Sections 3.01(c) and 4.02.
(iii)    Obligations Irrevocable. The obligations of a Lender to make payments
to the Agent for the account of IDB, as L/C Issuer, with respect to a Letter of
Credit shall be irrevocable, without any qualification or exception whatsoever
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), the Agent, IDB, as L/C Issuer, any Lender, or
any other Person, whether in connection with this Agreement, such Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between any Borrower or other party and
the beneficiary named in such Letter of Credit);
(C)    any draft, certificate or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

DOC ID - 18336046.11
 
 

54

--------------------------------------------------------------------------------




(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(E)    any failure by IDB, as L/C Issuer, or the Agent to provide any notices
required pursuant to this Agreement relating to such Letter of Credit;
(F)    any payment by IDB, as L/C Issuer, under any of the Letters of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or
(G)    the occurrence of any Default or Event of Default.
Section 3.03    Issuance of Letters of Credit; Fees.
(a)    Request for Issuance. The Administrative Borrower may from time to time,
upon notice not later than 12:00 noon, New York City time, at least three
Business Days in advance, request an L/C Issuer to establish or open a Letter of
Credit by delivering to the Agent, with a copy to such L/C Issuer, a letter of
credit application, together with any necessary related documents. The Agent
shall direct such L/C Issuer not to issue a Letter of Credit if the Agent shall
have received written notice from the Required Lenders on the Business Day
immediately preceding the proposed issuance date for such Letter of Credit that
one or more of the conditions precedent in Section 5.02 will not have been
satisfied on such date, and neither any L/C Issuer nor the Agent shall otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 5.02 have been satisfied. The Administrative Borrower will
make a good faith effort to request Letters of Credit from each L/C Issuer in
proportion to such L/C Issuer's respective Pro Rata Share of the Obligations;
provided that if (i) Availability is less than $5,000,000, or (ii) an Event of
Default has occurred and is continuing, then only IDB, in its capacity as an L/C
Issuer, may issue Letters of Credit for the account of the Borrowers.
(b)    Letters of Credit Fees.
(i)    The Borrowers shall pay to the Agent for the ratable account of the
applicable L/C Issuer a nonrefundable administration fee (a "Letter of Credit
Administration Fee") for each Letter of Credit issued hereunder and for each
amendment to a Letter of Credit that increases the stated amount of such Letter
of Credit, such fee to be equal to 1/10 of 1% (0.10%) of the initial stated
amount of such Letter of Credit or the increase in the stated amount of such
existing Letter of Credit, as the case may be. The Letter of Credit
Administration Fee shall be payable, in the case of the issuance of a Letter of
Credit, in advance of or prior to the issuance of such Letter of Credit and, in
the case of an amendment of an existing Letter of Credit, in advance of or prior
to the amendment of such existing Letter of Credit. In addition, the Borrowers
shall pay to the Agent for the account of the Lenders, in accordance with the
Lenders' Pro Rata Shares, (x) for each Letter of Credit issued hereunder, a
nonrefundable issuance fee (a "Letter of Credit Issuance Fee") equal to 2.25%
per annum of the stated amount of such Letter of Credit, and (y) for any
amendment to an existing Letter of Credit that increases the stated amount of
such Letter of Credit, a nonrefundable amendment fee (a "Letter of

DOC ID - 18336046.11
 
 

55

--------------------------------------------------------------------------------




Credit Amendment Fee") equal to 2.25% per annum of the increase in the stated
amount of such Letter of Credit.
(ii)    The Borrowers shall pay to each L/C Issuer the standard charges from
time to time assessed by such L/C Issuer in connection with the issuance,
administration, amendment, payment or cancellation of Letters of Credit.
(iii)    The Borrowers hereby authorize the Agent to, and the Agent may, from
time to time, charge the Loan Account pursuant to Sections 3.01(c) and 4.02 of
this Agreement with the amount of any Letter of Credit Fees or other charges due
under this Section 3.03.
ARTICLE IV    

FEES, PAYMENTS AND OTHER COMPENSATION
Section 4.01    Audit and Collateral Monitoring Fees. Each Company acknowledges
that the Agent and the WC Collateral Agent may upon reasonable notice to such
Company conduct audits and/or field examinations of such Company at any
reasonable time and from time to time in a manner so as to not unduly disrupt
the business of such Company, provided that such notice shall not be required if
an Event of Default has occurred and is continuing. The Borrowers jointly and
severally agree to pay, for the account of the Agent, the reasonable charges of
each examiner plus the examiner's reasonable out-of-pocket costs and expenses
incurred in connection with all such visits, inspections, audits and
examinations.
Section 4.02    Payments; Computations and Statements.
(a)    The Borrowers will make each payment hereunder and under the Revolving
Credit Notes not later than 11:00 a.m. (New York City time) on the day when due,
in lawful money of the United States of America and in immediately available
funds, to the Agent at the Payment Office. All payments received by the Agent
after 11:00 a.m. (New York City time) on any Business Day will be credited to
the relevant Loan Account on the next succeeding Business Day. All payments
shall be made by the Borrowers without defense, set-off or counterclaim to the
Agent and the Lenders. Except as provided in Section 2.05, after receipt, the
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender in each case to
be applied in accordance with the terms of this Agreement, provided that the
Agent will cause to be distributed all interest and fees received from or for
the account of the Borrowers not less than once each month and in any event
promptly after receipt thereof. Any amounts not paid to a Lender in accordance
with the preceding sentence following receipt by the Agent (to the extent such
amounts exceed $500,000 in the aggregate) shall accrue interest from the date
such amount is received by the Agent until the date such amount is paid to such
Lender, at a rate per annum equal to the Federal Funds Rate for three Business
Days and thereafter at the Prime Rate. The payment by the Borrowers of any
amount to the Agent for the account of the Lenders shall discharge the
obligation of the Borrowers for such amount, whether or not received by the
Lenders, to the extent that such payment is made in immediately available funds,
such amount is not required to be returned to

DOC ID - 18336046.11
 
 

56

--------------------------------------------------------------------------------




the Borrowers under any applicable bankruptcy law or other law and the
distribution of such amount shall not be enjoined. The Lenders and the Borrowers
hereby authorize the Agent to, and the Agent may, from time to time, charge the
Loan Account of the Borrowers (or any sub-account thereof) with any amount due
and payable by the Borrowers under any Loan Document to which any Borrower is a
party. Each of the Lenders and the Borrowers agree that the Agent shall have the
right to make such charges whether or not any Event of Default or Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 5.02 have been satisfied. Any amount charged to the Loan Account of the
Borrowers shall be deemed a Revolving Credit Loan hereunder made by the Lenders
to the Borrowers, funded by the Agent on behalf of the Lenders and subject to
Section 2.05 of this Agreement. The Lenders and the Borrowers confirm that any
charges which the Agent may so make to the Loan Account of the Borrowers as
herein provided will be made as an accommodation to the Borrowers and solely at
the Agent's discretion. It is expressly understood and agreed by the Companies
that the Agent and the Lenders shall have no responsibility to inquire into the
correctness of the application apportionment, allocation or disposition of the
proceeds of Revolving Credit Loans or Letters of Credit by or at the direction
of the Borrowers or any fees, costs or expenses for which the Borrowers are
obligated under this Agreement. Whenever any payment to be made under any such
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be; provided, however, if such extension would cause payment of
interest on or principal of a Eurodollar Loan to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
All computations of fees shall be made by the Agent on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such fees are payable. Each
determination by the Agent of an interest rate or fees hereunder shall be
conclusive and binding for all purposes in the absence of manifest error.
(b)    The Agent shall use good faith efforts to provide each Borrower and each
Lender, promptly after the end of each calendar month, a summary statement (in
the form from time to time used by Agent) of the opening and closing daily
balances in the Loan Account during such month, the amounts and dates on all
Revolving Credit Loans and Agent Advances made during such month, the amounts
and dates of all payments on account of the Revolving Credit Loans to the
Borrowers during such month and the Revolving Credit Loans to which such
payments were applied, the amount of interest accrued on the Revolving Credit
Loans to the Borrowers during such month, any Letters of Credit issued by the
L/C Issuer for the account of the Borrowers during such month, specifying the
face amount thereof, the amount of charges to the Loan Account and/or Revolving
Credit Loans made to the Borrowers during such month to reimburse the Lenders
for drawings made under Letters of Credit, and the amount and nature of any
charges to such Loan Account made during such month on account of fees,
commissions, expenses and other Obligations. All entries on any such statement
shall, 30 days after the same is sent, be presumed to be correct and shall
constitute presumptive evidence of the information contained in such statement
and shall be final and conclusive absent manifest error.
Section 4.03    Sharing of Payments, Etc. Except as provided in Section 2.05, if
any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of

DOC ID - 18336046.11
 
 

57

--------------------------------------------------------------------------------




payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith deliver such excess amount to the Agent and the Agent
shall promptly distribute such amount in accordance with the terms hereof and in
compliance with the terms of the Intercreditor Agreement.
Section 4.04    Apportionment of Payments.
(a)    Subject to Sections 2.05 and 12.01, all payments of principal and
interest in respect of outstanding Revolving Credit Loans, all payments in
respect of the Reimbursement Obligations, all payments of fees (other than the
Letter of Credit Administration Fees, fees with respect to Letters of Credit
provided for in Section 3.03(b)(ii) and the audit and collateral monitoring fees
provided for in Section 4.01) and all other payments in respect of any other
Obligations, shall be allocated by the Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of Revolving
Credit Loans or Letter of Credit Obligations, as designated by the Person making
payment when the payment is made.
(b)    After the occurrence and during the continuance of an Event of Default,
the Agent may, and upon the direction of the Required Lenders shall, apply all
payments in respect of any Obligations and all proceeds of the Collateral,
subject to the provisions of this Agreement and the Intercreditor Agreement, in
such order and in such proportions as the Agent may determine in its sole and
absolute discretion.
Section 4.05    Increased Costs and Reduced Return.
(a)    If any Lender or any L/C Issuer shall have determined that any Change in
Law, or compliance by any L/C Issuer or any Lender or any Affiliate of such
Lender or such L/C Issuer with any directive of or guideline from any central
bank or other Governmental Authority or the introduction of or change in any
accounting principles applicable to any L/C Issuer or any Lender or any
Affiliate of such Lender or such L/C Issuer (in each case, whether or not having
the force of law), shall (i) change the basis of taxation of payments to any L/C
Issuer or any Lender or any Affiliate of such Lender or such L/C Issuer of any
amounts payable hereunder (except for Taxes indemnified pursuant to Section
2.12, taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and Other Connection Taxes), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Revolving Credit
Loan or Letter of Credit or against assets of or held by, or deposits with or
for the account of, or credit extended by, any L/C Issuer or any Lender, or any
Affiliate of such Lender or such L/C Issuer or (iii) impose on any L/C Issuer or
any Lender or any Affiliate of such Lender or such L/C Issuer any other
condition regarding this Agreement or any Revolving Credit Loan or Letter of
Credit, and the result of any event referred to in clause (i), (ii) or (iii)
above shall be to increase the cost to any L/C Issuer or any Lender of making
any Revolving Credit Loan or issuing, guaranteeing or participating in any
Letter of Credit, or to reduce any amount received or receivable by any L/C
Issuer or any Lender hereunder, then, upon demand by such L/C Issuer or such
Lender, the Borrowers shall pay to such L/C Issuer or such Lender such
additional amounts as will compensate such L/C Issuer or such Lender for such
increased costs or reductions in amount, together with interest on such
additional amounts.

DOC ID - 18336046.11
 
 

58

--------------------------------------------------------------------------------




(b)    If any Lender or any L/C Issuer shall have determined that any Change in
Law affecting any L/C Issuer, any Lender or any Affiliate of such L/C Issuer or
such Lender with respect to any Capital Guideline or any request or directive of
any such Governmental Authority with respect to any Capital Guideline, or the
implementation of, or any change in, any applicable accounting principles (in
each case, whether or not having the force of law), either (i) affects or would
affect the amount of capital required or expected to be maintained by any L/C
Issuer, any Lender or any Affiliate of such L/C Issuer or such Lender, and any
L/C Issuer or any Lender determines that the amount of such capital is increased
as a direct or indirect consequence of any Revolving Credit Loan made or
maintained, any Letter of Credit issued or any guaranty or participation with
respect thereto, or any L/C Issuer's, any Lender's or any such Person's
Affiliate's other obligations hereunder, or (ii) has or would have the effect of
reducing the rate of return on any L/C Issuer's, any Lender's, or any such
Person's Affiliate's capital to a level below that which such L/C Issuer, such
Lender or such Affiliate could have achieved but for such circumstances as a
consequence of any Revolving Credit Loan made or maintained, any Letter of
Credit issued, or any guaranty or participation with respect thereto or any
agreement to make Revolving Credit Loans, to issue Letters of Credit or such L/C
Issuer's, such Lender's, or such Person's Affiliate's other obligations
hereunder (in each case, taking into consideration such L/C Issuer's, such
Lender's or such Affiliate's policies with respect to capital adequacy), then,
upon demand by any L/C Issuer or any Lender, the Borrowers jointly and severally
agree to pay to such L/C Issuer or such Lender from time to time such additional
amounts as will compensate such L/C Issuer or such Lender for such cost of
maintaining such increased capital or such reduction in the rate of return on
such L/C Issuer's, such Lender's or such Affiliate's capital.
(c)    All amounts payable under this Section 4.05 shall bear interest from the
date that is three Business Days after the date of demand by an L/C Issuer or a
Lender until payment in full to such L/C Issuer or such Lender at the
Post-Default Rate. A certificate of any L/C Issuer or any Lender claiming
compensation under this Section 4.05 specifying the event herein above described
and the nature of such event shall be submitted by such L/C Issuer or such
Lender to the Administrative Borrower, setting forth the additional amount due
and an explanation of the calculation thereof, such L/C Issuer's or such
Lender's reasons for invoking the provisions of this Section 4.05, and shall be
final and conclusive absent manifest error. The Borrowers shall not be required
to compensate a Lender or an L/C Issuer pursuant to subsections (a) or (b) of
this Section 4.05 for any amounts incurred more than 12 months prior to the date
that such Lender or such L/C Issuer notifies the Administrative Borrower of such
Person's intention to claim compensation therefor, provided that if the
circumstances giving rise to such claim have a retroactive effect, then such 12
month period shall be extended to include the period of such retroactive effect
with respect to such claim.
Section 4.06    Joint and Several Liability of the Borrowers.
(a)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, each of the Borrowers hereby accepts joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers

DOC ID - 18336046.11
 
 

59

--------------------------------------------------------------------------------




and in consideration of the undertakings of the other Borrowers to accept joint
and several liability for the Obligations. Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the Obligations
(including, without limitation, any Obligations arising under this Section
4.06), it being the intention of the parties hereto that all of the Obligations
shall be the joint and several obligations of each of the Borrowers without
preferences or distinction among them. If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of the Obligations in accordance with the
terms thereof, then in each such event, the other Borrowers will make such
payment with respect to, or perform, such Obligations. Subject to the terms and
conditions hereof, the Obligations of each of the Borrowers under the provisions
of this Section 4.06 constitute the absolute and unconditional, full recourse
Obligations of each of the Borrowers, enforceable against each such Person to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement, the other Loan Documents or any
other circumstances whatsoever.
(b)    The provisions of this Section 4.06 are made for the benefit of the
Agent, the Lenders and their successors and assigns, and may be enforced by them
from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agent, the Lenders
or such successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any of the other Borrowers or to
exhaust any remedies available to it or them against any of the other Borrowers
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 4.06 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.
(c)    Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agent or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agent or the
Lenders hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
ARTICLE V    

CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT
ISSUANCE AND LENDING
Section 5.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the fulfillment, in a manner satisfactory to the Agent,
of each of the following conditions precedent:

DOC ID - 18336046.11
 
 

60

--------------------------------------------------------------------------------




(a)    Payment of Fees, Etc. The Borrowers shall have paid on or before the
Effective Date, all fees, costs, expenses and taxes then due and payable by the
Borrowers pursuant to Sections 2.08, 3.03 and 12.05 hereof.
(b)    Representations and Warranties; No Event of Default. The representations
and warranties contained in Section 6.01 of this Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent, the
Lenders or any L/C Issuer pursuant hereto on or prior to the Effective Date
shall be true and correct on and as of the Effective Date as though made on and
as of such date; and no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement becoming
effective in accordance with its terms.
(c)    Legality. The effectiveness of this Agreement shall not contravene any
law, rule or regulation applicable to the Agent, the Lenders or any L/C Issuer.
(d)    Delivery of Documents. The Agent shall have received on or before the
Effective Date the following, each in form and substance satisfactory to the
Agent and, unless indicated otherwise, dated the Effective Date:
(i)    counterparts to this Agreement, duly executed by the Borrowers, each
Guarantor Company and the Lenders;
(ii)    amended Revolving Credit Notes payable to the order of each Lender, in
each case duly executed by the Borrowers and delivered by the Borrowers;
(iii)    amended and restated Schedules to this Agreement and the other Loan
Documents;
(iv)    evidence satisfactory to the Agent of the filing of such UCC financing
statements and UCC financing statement amendments, in such office or offices as
may be necessary or, in the reasonable opinion of the Agent, desirable to
perfect the security interests created by the Security Documents;
(v)    certified copies of request for copies of information on Form UCC‑11,
listing all effective financing statements that name as debtor any Loan Party
and which are filed in the offices referred to in paragraph (iv) above, together
with copies of such financing statements, none of which, except as otherwise
agreed in writing by the Agent, shall cover any of the Collateral and the
results of searches for any tax Lien and judgment Lien filed against such Person
or its property, which results, except as otherwise agreed to in writing by the
Agent, shall not show any such Liens;
(vi)    a copy of the resolutions adopted by the Board of Directors or
equivalent governing body of each Loan Party, certified as of the Effective Date
by authorized officers thereof, authorizing (x) the borrowings hereunder and the
transactions contemplated by this Agreement and the other documents, instruments
and agreements executed and/or to be delivered in connection herewith or
therewith, and (y) the execution, delivery and performance by each Loan Party of
this Agreement and the other

DOC ID - 18336046.11
 
 

61

--------------------------------------------------------------------------------




documents, instruments and agreements executed and/or to be delivered in
connection herewith or therewith;
(vii)    a certificate of an authorized officer of each Loan Party, certifying
the names and true signatures of the officers of such Loan Party authorized to
sign this Agreement and the other agreements, instruments and documents to which
such Loan Party is or will be a party and the other documents to be executed and
delivered by such Loan Party in connection herewith, together with evidence of
the incumbency of such authorized officers;
(viii)    a certificate, dated as of a date (A) not more than thirty days prior
to the Effective Date, of the appropriate official(s) of the states of
incorporation, and (B) not more than one hundred and eighty days prior to the
Effective Date, of the appropriate official(s) of each state of foreign
qualification of each Loan Party, in each case, certifying as to the subsistence
in good standing of, and the payment of taxes by, such Loan Party in such
states;
(ix)    a certificate from an authorized officer of each Loan Party, certifying
(A) its charter, certificate of formation or other organizational document, or
(B) its by-laws, limited liability agreement or limited partnership agreement or
equivalent, and attaching a true, correct and complete copy of such document;
(x)    an opinion of Vinson & Elkins LLP, special counsel to the Loan Parties,
as to such matters as the Agent may reasonably request;
(xi)    a certificate of the chief executive officer or the chief financial
officer of the Administrative Borrower, certifying as to the matters set forth
in subsection (b) of this Section 5.01;
(xii)    a copy of the projections required by Section 7.01(a)(vi) and the
Business Plan;
(xiii)    a certified copy of each Drop Down Term Loan Document and each legal
opinion delivered thereunder, as in effect on the date hereof, together with all
exhibits and schedules thereto;
(xiv)    the Intercreditor Agreement between the WC Collateral Agent and the
Drop Down Term Loan Agent, duly executed by the parties thereto;
(xv)    the MLP Intercompany Agreement Consent and Agreement, duly executed by
the parties thereo;
(xvi)    certified copies of any amendments and modifications to the Lease
Documents and any other material contract to which a Loan Party is or will be a
party in connection with the execution and delivery of any Drop Down Term Loan
Document or with the consummation of the MLP Transactions; and

DOC ID - 18336046.11
 
 

62

--------------------------------------------------------------------------------




(xvii)    such other agreements, instruments, approvals, opinions and other
documents as the Agent may reasonably request including, without limitation, all
inter-company management services agreements among the Borrowers and the
Guarantors or between the Borrowers and third parties.
(e)    Proceedings; Receipt of Documents. All proceedings in connection with the
transactions contemplated by this Agreement, and all documents incidental
thereto, shall be satisfactory to the Agent and its special counsel, and the
Agent and such special counsel shall have received all such information and such
counterpart originals or certified or other copies of such documents as the
Agent or such special counsel may reasonably request.
(f)    Material Adverse Effect. The Lenders shall have determined, in their sole
judgment, that no event or development has occurred after December 31, 2011 that
may have a Material Adverse Effect.
(g)    Patriot Act. The Lenders shall have received all documentation and other
information requested by the Lenders, as required by bank regulatory authorities
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Patriot Act.
Section 5.02    Conditions Precedent to Revolving Credit Loans and Letters of
Credit. As a condition precedent to the Agent or any Lender making any Revolving
Credit Loan (excluding the continuation or conversion of any Revolving Credit
Loan in accordance with Section 2.11 hereof), or any L/C Issuer establishing or
opening any Letter of Credit, each of the following conditions precedent shall
be fulfilled in a manner satisfactory to the Agent;
(a)    Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to Sections 2.08, 3.03
and 12.05 hereof.
(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Agent of a Notice of Borrowing with respect to a Revolving
Credit Loan and the Borrowers' acceptance of the proceeds of such Revolving
Credit Loan, or the submission by the Administrative Borrower of a Letter of
Credit Application with respect to a Letter of Credit and the issuance of such
Letter of Credit shall be deemed to be a representation and warranty by the
Borrowers on the date of such Revolving Credit Loan and the date of the issuance
of such Letter of Credit that (i) the representations and warranties contained
in Section 6.01 of this Agreement and in each other Loan Document and
certificate or other writing delivered to the WC Collateral Agent, the Agent,
any L/C Issuer or any Lender pursuant hereto on or prior to the date of such
Revolving Credit Loan or Letter of Credit are true and correct on and as of the
date of such Revolving Credit Loan or the date of the issuance of such Letter of
Credit as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case any such representation or warranty shall be true and correct on and as of
such earlier date); and (ii) no Event of Default or Default has occurred and is
continuing or would result from the making of the Revolving Credit Loan to be
made on such date or the issuance of the Letter of Credit to be issued on such
date.

DOC ID - 18336046.11
 
 

63

--------------------------------------------------------------------------------




(c)    Legality. The making of such Revolving Credit Loan or the issuance of
such Letter of Credit shall not contravene any law, rule or regulation
applicable to the Agent, the Lenders or the L/C Issuers, as the case may be.
(d)    Notices. Except in the case of a deemed borrowing of a Revolving Credit
Loan pursuant to Section 3.01(c), the Agent shall have received (i) in the case
of a borrowing, a Notice of Borrowing pursuant to and in accordance with Section
2.03 hereof, (ii) in the case of the issuance of a Letter of Credit, a Letter of
Credit Application pursuant to and in accordance with Section 3.03(a) and (iii)
a copy of any notices required to be delivered to the Agent pursuant to Section
7.01(a)(xiii).
(e)    Delivery of Documents. The Agent shall have received such other
agreements, instruments, approvals, opinions and other documents, each in form
and substance reasonably satisfactory to the Agent, as the Agent may reasonably
request.
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
Section 6.01    Representations and Warranties. Each Company (and, to the extent
set forth below, the Parent) represents and warrants as follows:
(a)    Organization, Good Standing, Etc. Each of the Companies and the Parent
(i) is a corporation, limited liability company or limited partnership (as
applicable) duly organized, validly existing and in good standing under the laws
of the state of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and to make
the borrowings hereunder (in the case of the Borrowers) and to consummate the
transactions contemplated by the Loan Documents and the other Transaction
Documents to which it is a party, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to so qualify
individually or in the aggregate is not reasonably likely to have a Material
Adverse Effect.
(b)    Authorization, Etc. The execution, delivery and performance by each of
the Companies and the Parent of each Loan Document and each other Transaction
Document to which it is a party, (i) have been duly authorized by all necessary
corporate, company or partnership action, (ii) do not and will not contravene,
in the case of a corporation, its charter or by-laws, in the case of a limited
liability company, its certificate of formation and limited liability operating
agreement, or any applicable equivalent document, and in the case of a limited
partnership, its certificate of limited partnership and limited partnership
agreement, or any applicable equivalent document, or any applicable law or any
material Contractual Obligation binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any such Loan Document or Term Loan Document)
upon or with respect to any of its properties, and (iv) do not and will not
result in any suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties except where such

DOC ID - 18336046.11
 
 

64

--------------------------------------------------------------------------------




suspension, revocation, impairment, forfeiture or nonrenewal is not reasonably
likely to have a Material Adverse Effect.
(c)    Governmental Approvals. No authorizations, approval or consent of or
other action by, and no notice to or filing with, any Governmental Authority or
other regulatory body is required in connection with the due execution, delivery
and performance by each Company and the Parent of any Loan Document or other
Transaction Document to which it is or will be a party or for the validity or
enforceability thereof, except for filings and other actions not required by the
express terms of the Security Documents to be made or taken as of the Effective
Date.
(d)    Enforceability of Transaction Documents. This Agreement is, and each
other Loan Document and other Transaction Document to which each Company and the
Parent is or will be a party, when delivered hereunder, will be, a legal, valid
and binding obligation of such Company, enforceable against such Company in
accordance with its terms except to the extent that the enforceability thereof
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect affecting generally, the
enforcement of creditors' rights and remedies and by general principles of
equity.
(e)    Inventory Locations; Places of Business; Chief Executive Office. There is
no location at which a Loan Party has any Inventory (except for Inventory in
transit and other Inventory with an aggregate market value for all such
Inventory not in excess of $500,000) other than (i) those locations listed on
Part A of Schedule 6.01(e) hereto and (ii) any other locations approved in
writing by the Agent pursuant to the definition of "Eligible Inventory." Part B
of Schedule 6.01(e) hereto contains a true, correct and complete list, as of the
Effective Date, of the legal names and addresses of each storage facility at
which Inventory of any Loan Party is stored. None of the receipts received by
any Loan Party from any storage facility states that the goods covered thereby
are to be delivered to bearer or to the order of a named Person or to a named
Person and such named Person's assigns. Part C of Schedule 6.01(e) sets forth a
complete and accurate list of each location at which the books and records
relating to the Inventory and Accounts Receivables of any Company are maintained
or stored. Part D of Schedule 6.01(e) sets forth a complete and accurate list as
of the date hereof of the location of the chief executive office of each
Company. Notwithstanding anything contained herein to the contrary, the
Administrative Borrower shall have the right to update Schedule 6.01(e) from
time to time in accordance with Section 7.02(o) by delivering an updated
Schedule 6.01(e) to the Agent.
(f)    Subsidiaries. Schedule 6.01(f) hereto is a complete and correct
description of the name, jurisdiction of incorporation and ownership of the
outstanding Capital Stock owned by the Parent and each Subsidiary of the Parent
and includes an organizational chart of the Parent and each Subsidiary of the
Parent as of the Effective Date. Except as provided in Schedule 6.01(f) hereto
and except for the shares of Capital Stock of the Parent, Alon USA, and any
Excluded Subsidiary, all shares of such Capital Stock owned by the Loan Parties,
as indicated in such Schedule, are owned free and clear of all Liens other than
Permitted Liens.

DOC ID - 18336046.11
 
 

65

--------------------------------------------------------------------------------




(g)    Litigation. As of the Effective Date, there is no pending or, to the best
of the Companies' knowledge threatened action, suit or proceeding affecting the
Companies or any of their Subsidiaries before any court or other Governmental
Authority or any arbitrator, except as set forth on Schedule 6.01(g) hereto and
except for actions, suits and proceedings seeking money damages of less than
$1,000,000 in the aggregate. There is no pending or, to the best of the
Companies' knowledge, threatened action, suit or proceeding affecting the
Companies or any of their Subsidiaries before any court or other Governmental
Authority or any arbitrator which could reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect.
(h)    Financial Condition.
(i)    The Financial Statements, copies of which have been delivered to the
Lenders, fairly present in all material respects the financial condition of the
Companies and their Subsidiaries as at the respective dates thereof and the
results of operations of the Companies and their Subsidiaries for the fiscal
periods ended on such respective dates, all in accordance with GAAP, and since
December 31, 2011, there has been no event or development that has had or may
reasonably be expected to have a Material Adverse Effect.
(ii)    The Parent has heretofore furnished to the Agent and the Lenders the
Business Plan and projected balance sheets, income statements and statements of
cash flow for the period from December 31, 2011 to December 31, 2016, and the
Business Plan, and such projections and Business Plan were believed at the time
furnished and as of the Tenth Amendment Effective Date to be reasonable, have
been prepared on a reasonable basis and in good faith by the Parent, and have
been based on assumptions believed by the Parent to be reasonable at the time
made and as of the Effective Date and upon the best information then reasonably
available to the Parent.
(i)    Compliance with Law, Etc. Neither (i) any Borrower nor any other Company
is in violation of its charter, by-laws, limited partnership agreement or
limited liability agreement (as applicable) or (ii) any law or any material term
of any agreement or instrument binding on or otherwise affecting it or any of
its properties except where, in the case of clause (ii) of this Section 6.01(i),
such violation of an instrument or agreement is not reasonably likely to result
in a Material Adverse Effect.
(j)    ERISA. Schedule 6.01(j) hereto sets forth each Employee Plan and
Multiemployer Plan as of the Effective Date. Except as set forth on Schedule
6.01(j) hereto, (i) each Employee Plan is in substantial compliance with the
applicable provisions of ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including Schedule B (Actuarial Information)
thereto, copies of which have been filed with the Internal Revenue Service and
delivered to the Agent, is complete and correct and fairly presents the funding
status of such Employee Plan, and since the date of such report there has been
no material adverse change in such funding status, (iv) no Employee Plan had an
accumulated or waived funding deficiency or permitted decreases or has applied
for an extension of any amortization period within the meaning of Section 412 of
the

DOC ID - 18336046.11
 
 

66

--------------------------------------------------------------------------------




Internal Revenue Code at any time during the previous 60 months, and (v) no Lien
imposed under the Internal Revenue Code or ERISA exists or is likely to arise on
account of any Employee Plan within the meaning of Section 412 of the Internal
Revenue Code at any time during the previous 60 months. Except as set forth on
Schedule 6.01(j) hereto, neither the Companies nor any of their respective ERISA
Affiliates, have incurred any withdrawal liability under ERISA with respect to
any Multiemployer Plan, and the Companies are not aware of any facts indicating
that any Company or any of their respective ERISA Affiliates may in the future
incur any such withdrawal liability. As of the Effective Date, except as
required by Section 4980B of the Internal Revenue Code or as otherwise set forth
on Schedule 6.01(j) hereto, neither the Companies nor any of their respective
ERISA Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Companies or any of their respective ERISA Affiliates or coverage after a
participant's termination of employment. Neither the Companies nor any of their
respective ERISA Affiliates has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act ("WARN") or similar state law,
which remains unpaid or unsatisfied.
(k)    Taxes, Etc. All Federal, state and local tax returns and other reports
required by applicable law to be filed by the Companies or their Subsidiaries
have been filed, and all taxes, assessments and other governmental charges
imposed upon the Companies or their Subsidiaries or any property of the
Companies or their Subsidiaries and which have become due and payable on or
prior to the date hereof have been paid, except (i) such filings or payments to
be made by any of the Immaterial Companies, provided that the failure by such
Immaterial Companies to make such filings or payments, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) to the extent payments are contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof.
(l)    Regulations T, U and X. None of the Companies nor any of their
Subsidiaries is or will be engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Revolving Credit Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
(m)    Nature of Business. The Companies and their Subsidiaries (other than Alon
Refining) are not engaged in any business other than (i) the ownership or
leasing of certain of the Fixed Assets, the manufacturing, processing,
distribution and marketing of fuel, fuel by-products, diesel, gas, asphalt and
related goods and products and other businesses incidental thereto, and (ii) the
operation of convenience stores and retail gasoline stations and other
businesses incidental thereto. Alon Refining is not engaged in any other
business other than the incurrence of the liabilities, if any, under the Loan
Documents, the Contribution Agreement or the Indemnification Agreement and
liabilities imposed by law incidental to its existence and permitted business
and activities and the business and activities set forth in clauses (i) and (ii)
above.

DOC ID - 18336046.11
 
 

67

--------------------------------------------------------------------------------




(n)    Adverse Agreements, Etc. Neither the Companies nor any of their
respective Subsidiaries is a party to any agreement or instrument, or subject to
any charter or other organizational restriction or any judgment, order,
regulation, ruling or other requirement of a court or other Governmental
Authority or regulatory body, which has or, to the best knowledge of any Company
in the future is reasonably likely to result in, a Material Adverse Effect.
(o)    Investment Company Acts. None of the Companies is an "investment company"
or an "affiliated person" or "promoter" of, or "principal underwriter" of or
for, an "investment company," as such terms are defined in the Investment
Company Act of 1940, as amended.
(p)    Permits, Etc. Each Company (other than any Immaterial Company) has all
material permits, licenses, authorizations and approvals required for it
lawfully to own and operate its business.
(q)    Title to Properties. Each Company (other than any Immaterial Company) has
good and marketable title to all of its personal properties and assets, and good
and indefeasible title to all of its real property assets, in all cases, free
and clear of all Liens, except for Permitted Liens.
(r)    Full Disclosure. No Loan Document or schedule or exhibit thereto and,
subject to Section 6.01(h)(ii) in the case of financial projections, no
certificate, report, statement or other document or information furnished in
writing by or on behalf of the Companies to the Lenders in connection herewith
or with the consummation of the transactions contemplated hereby, contains any
material misstatement of fact or omits to state a material fact necessary to
make the statements contained herein or therein not misleading in light of the
circumstances under which they were made, provided that, with respect to
financial projections, forecasts, budgets and other forward-looking information,
the Loan Parties represent only that such information was prepared in good faith
based upon estimates and assumptions believed by the Loan Parties to be
reasonable at the time made and at the time such information is so furnished (it
being understood that such information is not a guarantee of financial or other
performance and actual results may differ therefrom and that such differences
may be material). There are no facts known (or which should upon the reasonable
exercise of diligence be known) to the Loan Parties or any Subsidiary (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
that have not been disclosed in such documents, certificates and statements.
(s)    Environmental Matters. Except as set forth on Schedule 6.01(s) hereto,
(i) the operations of the Companies and their Subsidiaries are in material
compliance with all applicable Environmental Laws except where non-compliance
could not reasonably be expected to have a Material Adverse Effect; (ii) as of
the Effective Date, there has been no Release at any of the properties owned or
operated by any Company or any of its Subsidiaries or a predecessor in interest,
or at any disposal or treatment facility which received Hazardous Materials
generated by any Company or any of its Subsidiaries or any predecessor in
interest except, in each case, where the Release could not reasonably be
expected to have a Material Adverse Effect; (iii) no Environmental Actions have
been asserted against any Company or any

DOC ID - 18336046.11
 
 

68

--------------------------------------------------------------------------------




of its Subsidiaries or any predecessor in interest which is reasonably likely to
have a Material Adverse Effect, nor does any Company have knowledge or notice of
any threatened or pending Environmental Action against any Company or any of its
Subsidiaries or any predecessor in interest which is reasonably likely to have a
Material Adverse Effect; (iv) no Environmental Actions have been asserted
against any facilities that may have received Hazardous Materials generated by
any Company or any of its Subsidiaries or any predecessor in interest which are
reasonably likely to result in a Material Adverse Effect; and (v) the Companies
have caused to be delivered or made available to the Agent true and complete
copies of all environmental reports, studies, investigations or material
correspondence regarding any Releases, violations of Environmental Law or
Environmental Costs of or by any of the Companies or any of their Subsidiaries
or any environmental conditions at any of the properties owned or leased by any
of the Companies or any of their Subsidiaries which are reasonably likely to
result in a Material Adverse Effect, which are in possession of any Company or
any of its Subsidiaries or any of their agents.
(t)    Schedules. All of the information which is required to be scheduled to
this Agreement is set forth on the Schedules attached hereto, is correct and
accurate in all material respects as of the Effective Date and does not omit to
state any information material thereto.
(u)    Insurance. The Companies keep their properties adequately insured and
maintain (i) insurance to such extent and against such risks, including, flood,
fire and environmental hazards, as is customary with companies in the same or
similar businesses, (ii) workmen's compensation insurance in the amount required
by applicable law, (iii) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by them, and (iv) such other insurance as may be
required by law or as may be reasonably required in writing by the Agent.
(v)    Use of Proceeds.
(i)    The proceeds of the Revolving Credit Loans (A) were and shall continue to
be used for working capital in the ordinary course of business of the Borrowers
and their Subsidiaries, (B) shall be used to pay fees and expenses in connection
with this Agreement and the transactions contemplated hereby, and (C) for other
purposes not prohibited by this Agreement.
(ii)    On the Drop Down Date, Alon Assets assumed the obligations of the
Parent, and immediately thereafter the MLP assumed the obligations of Alon
Assets, Inc., in respect of $250,000,000 of Parent Term Loans outstanding
immediately prior to the Drop Down Date under the Parent Term Loan Agreement.
(iii)    The MLP used the Net Proceeds of the MLP IPO to repay Indebtedness
outstanding under intercompany notes, and the proceeds of such repayment were
used to repay Indebtedness outstanding under the Parent Term Loan Agreement
(which aggregate principal amount of Parent Term Loans outstanding as of the
Drop Down Date was $28,880,000 immediately after such repayment).

DOC ID - 18336046.11
 
 

69

--------------------------------------------------------------------------------




(w)    Security Interests. The Security Documents create in favor of the WC
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien upon the Collateral. Each such
security interest and Lien granted pursuant to a Security Document is, and upon
the filing of the UCC financing statements described in Section 5.01(e), the
recording of the Assignment For Security (Patents) and the Assignment For
Security (Trademarks), referred to in the Security Agreements, in the United
States Patent and Trademark Office, the recording of the amendments to the
Mortgages referred to in Section 5.01(d)(x) in the offices set forth in Schedule
5.01(d)(x) hereto, such security interests in and Liens on the Collateral
granted thereby shall be, perfected, first priority security interests (other
than (i) with respect to any IDB Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement) with an aggregate market value not in
excess of $500,000, (ii) any other Collateral with an aggregate market value not
in excess of $1,000,000; provided that with respect to clause (ii), such
security interests remain unperfected for a period in excess of thirty (30) days
and are not replaced with assets in which the WC Collateral Agent has a
perfected, first priority security interest with similar market value in
replacement thereof and (iii) Permitted Liens and the priorities set forth in
the Intercreditor Agreement), and no further recordings or filings are or will
be required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than (A) the filing of continuation
statements in accordance with applicable law and as set forth in the relevant
Security Documents, (B) the recording of an Assignment For Security (Patents)
and an Assignment For Security (Trademarks) pursuant to the Security Agreements
in the United States Patent and Trademark Office, with respect to after-acquired
U.S. applications and registrations for patents and trademarks, respectively,
and (C) the registration of all U.S. copyrights and the recordation of
appropriate evidence of the Security Interest in the United States Copyright
Office.
(x)    Solvency. After giving effect to the transactions contemplated or
required to occur by the terms of the Transaction Documents, (i) the Borrowers
are, individually, and together with its Subsidiaries, Solvent, and (ii) the
Companies together with their Subsidiaries on a consolidated basis, are Solvent.
(y)    Employee and Labor Matters. (i) There is (A) no unfair labor practice
complaint pending or, to the best knowledge of any Company, threatened against
any Borrower or other Company (other than an Immaterial Company) before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Borrower or other Company (other than an Immaterial
Company) which arises out of or under any collective bargaining agreement, (B)
no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened against any Borrower or other Company (other than an
Immaterial Company) and (C) to the best knowledge of each Company, no union
representation question existing with respect to the employees of the Borrower
or any other Company (other than an Immaterial Company) and no union organizing
activity taking place with respect to any of the employees of any of them.
(z)    Certain Transaction Documents. The Borrowers have delivered to the Agent
a complete and correct copy, as of the Effective Date, of each Term Loan
Document, each Lease Document and the License Agreement, including all schedules
and exhibits thereto and all agreements, instruments or other documents
evidencing or governing any Capital Stock

DOC ID - 18336046.11
 
 

70

--------------------------------------------------------------------------------




or Indebtedness issued in connection therewith. Each Term Loan Document, Lease
Document and License Agreement sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby. The execution, delivery and performance of each
Term Loan Document, Lease Document and License Agreement has been duly
authorized by all necessary action (including, without limitation, the obtaining
of any consent of stockholders or other holders of Capital Stock or other Person
required by law or by any applicable corporate or other organizational
documents) on the part of each Company party thereto and to the best of the
Companies' knowledge, each other Person party thereto. No authorization or
approval or other action by, and no notice to filing with or license from, any
Governmental Authority is required for such execution, delivery and performance
other than those obtained on or prior to the Effective Date (other than filings
and other actions not required to be made or taken as of the Effective Date). As
of the Effective Date, each Lease Document and License Agreement is, and as of
the Drop Down Date, each Drop Down Term Loan Document is, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms.
(aa)    Consummation of Transactions. (i) No Lease Document or License Agreement
has been amended or otherwise modified, and there has been no breach of any
material term or condition of any Lease Document or License Agreement, (ii) no
material term of any Term Loan Document has been amended or otherwise modified
in a manner adverse to the Lenders (it being understood and agreed that any
extension of a termination or expiration date thereof shall not be considered
adverse to the Lenders), and there has been no breach of any material term under
any Term Loan Document, and (iii) all conditions precedent to each Lease
Document and the License Agreement (and as of the Drop Down Date, each Drop Down
Term Loan Document), and the consummation of the term loans, lease and license
transactions pursuant thereto, have been fulfilled or waived, provided that such
waiver does not relate to a material term that could reasonably be expected to
have an adverse effect on the Lenders.
(bb)    Representations and Warranties in Documents; No Default. All
representations and warranties made by any of the Companies as set forth in the
Loan Documents or the Term Loan Documents are true and correct in all material
respects at the time as of which such representations were made and on the
Effective Date (except for representations and warranties relating to an earlier
date, which shall be true and correct in all material respects on and as of such
earlier date). No Event of Default has occurred and is continuing and no
condition exists which constitutes a Default or an Event of Default.
(cc)    Location of Bank Accounts. Schedule 6.01(cc) hereto sets forth a
complete and accurate list as of the Effective Date of all deposit accounts,
securities accounts and other accounts maintained by the Companies (including
the Cash Concentration Account and all Depository Accounts of the Borrowers)
together with a description thereof (i.e. the bank at which such deposit or
other account is maintained and the account number and the purpose thereof).
(dd)    Name; Jurisdiction of Organization; Organizational ID Number; FEIN.
Schedule 6.01(dd) sets forth a complete and accurate list as of the Effective
Date of (i) the exact legal name of each Loan Party, (ii) the jurisdiction of
organization of each Loan Party,

DOC ID - 18336046.11
 
 

71

--------------------------------------------------------------------------------




(iii) the organizational identification number of each Loan Party (or indicates
that such Loan Party has no organizational identification number), and (iv) the
federal employer identification number of each Loan Party.
(ee)    First Purchaser Liens. None of the Hydrocarbon Products owned or
purchased by any Loan Party is subject to a First Purchaser Lien except as any
Loan Party may have previously notified the Agent in writing and indicated on
each Borrowing Base Certificate provided to the Lenders. As of the Effective
Date, no Inventory or other Collateral is subject to a First Purchaser Lien.
(ff)    PATRIOT Act, Etc. To the extent applicable, each Company and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act. No portion of the proceeds of any Revolving Credit Loan or Letter
of Credit will be used, directly or indirectly, for any payments to any officer
or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage in
violation of the United States Foreign Corrupt Practices Act of 1977. None of
any Company nor any of its Subsidiaries nor, to the knowledge of any Company or
any Subsidiary, any director, officer, agent, employee or Affiliate of any
Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department ("OFAC"); and no Borrower will directly or indirectly use the
proceeds of any Revolving Credit Loan or Letter of Credit, or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
(gg)    MLP. Both immediately before and immediately after giving effect to the
MLP IPO and the MLP Transactions (i) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien of the WC Collateral Agent thereon, are not adversely affected in any
respect (other than with respect to priority only, as expressly provided in an
Intercreditor Agreement), (ii) the WC Collateral Agent's security interest in
all Collateral shall remain a perfected security interest, securing the
Obligations, free and clear of all other Liens (other than Liens permitted in
clauses (i), (ii), (iii), (iv), (v) or (vi) of Section 7.02(a), with the same
(or better) priority as immediately prior to the consummation of any MLP
Transaction, and the Companies shall have taken all actions necessary or
reasonably requested by the WC Collateral Agent to maintain or protect the WC
Collateral Agent's security interest and (iii) any asset of any Subsidiary of
the Parent that constituted Collateral subject to the WC Collateral Agent's
security interest shall constitute Collateral subject to the WC Collateral
Agent's security interest (it being understood and agreed that the parties
intend that the collateral immediately after the consummation of any MLP
Transaction shall be the same as immediately before the consummation of any MLP
Transaction)

DOC ID - 18336046.11
 
 

72

--------------------------------------------------------------------------------




ARTICLE VII    

COVENANTS OF COMPANIES
Section 7.01    Affirmative Covenants. So long as any principal of or interest
on the Revolving Credit Loans, any Reimbursement Obligation or any other Letter
of Credit Obligations (whether or not due) shall remain unpaid or any Lender
shall have any Revolving Credit Commitment hereunder, the Companies will unless
the Required Lenders shall otherwise consent in writing:
(a)    Reporting Requirements. Furnish to the Lenders:
(i)    (A) as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of the Parent in each Fiscal Year,
consolidated balance sheets, consolidated statements of income and consolidated
statements of cash flow of the Parent and its Consolidated Subsidiaries as at
the end of such Fiscal Quarter; and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding Fiscal Year, all in
reasonable detail and (1) certified by the chief financial officer of the Parent
as fairly presenting, in all material respects, the financial position and the
results of operations and changes in financial position, as of the end of such
Fiscal Quarter of the Parent and its Consolidated Subsidiaries, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements furnished to the Lenders, subject to year end adjustments,
and (2) accompanied by a review report thereon of KPMG, LLP or other independent
certified public accountants of recognized standing selected by the Parent and
satisfactory to the Agent (it being agreed that any "Big Four" accounting firm
shall be deemed acceptable), which report shall state that such accountants
reviewed such consolidated balance sheets, statements of income and statements
of cash flow and that based on such review, such accountants are not aware of
any material modifications that should be made in such financial statements in
order for them to be in conformity with GAAP; and
(B)    as soon as available and in any event within 90 days after the end of the
first two Fiscal Quarters in each Fiscal Year, a balance sheet, statement of
income and statement of cash flow of Alon LP (alone, without regard to its
Subsidiaries) for the period from the beginning of such Fiscal Year to the end
of such second Fiscal Quarter, setting forth in comparative form the
corresponding figures for the first two Fiscal Quarters of the immediately
preceding Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP and (1) certified by the chief financial officer of Alon LP as fairly
representing, in all material respects, the financial position of Alon LP and
the results of operations and changes in financial position of Alon LP, as of
the end of such period, and (2) accompanied by a review report thereon of KPMG,
LLP or other independent certified public accountants of recognized standing
selected by Alon LP and satisfactory to the Agent (it being agreed that any "Big
Four" accounting firm shall be deemed acceptable), which report shall state that
such accountants reviewed such balance

DOC ID - 18336046.11
 
 

73

--------------------------------------------------------------------------------




sheets, statements of income, and statements of cash flow and that based on such
review, such accountants are not aware of any material modifications that should
be made in such financial statements in order for them to be in conformity with
GAAP and except for qualifications that the financial statements are alone,
without regard to its Subsidiaries;
(ii)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent,
(A)    the audited consolidated balance sheets, consolidated statements of
income and consolidated statements of stockholders' equity and consolidated
statements of cash flow of the Parent and its Consolidated Subsidiaries as at
the end of such Fiscal Year, setting forth in comparative form the corresponding
figures for the immediately preceding Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, and (in the case of the consolidated balance
sheets and statements of income, stockholders' equity and cash flow) accompanied
by a report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of KPMG, LLP or other independent certified public
accountants of recognized standing selected by the Parent and satisfactory to
the Agent (it being agreed that any "Big Four" accounting firm shall be deemed
acceptable), and
(B)    a balance sheet, statement of income and statement of cash flow of Alon
LP as at the end of such Fiscal Year, setting forth in comparative form the
corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP and (1) certified by the
chief financial officer of Alon LP as fairly representing, in all material
respects, the financial position of Alon LP and the results of operations and
changes in financial position of Alon LP, as of the end of such Fiscal Year, and
(2) accompanied by a review report thereon of KPMG, LLP or other independent
certified public accountants of recognized standing selected by Alon LP and
satisfactory to the Agent (it being agreed that any "Big Four" accounting firm
shall be deemed acceptable), which report shall state that such accountants
reviewed such balance sheets, statements of income, and statements of cash flow
and that based on such review, such accountants are not aware of any material
modifications that should be made in such financial statements in order for them
to be in conformity with GAAP.
(iii)    as soon as available and in any event within 30 days of the end of each
Fiscal Month,
(A)    an internally prepared consolidated and consolidating balance sheets,
consolidated and consolidating statements of income and consolidated and
consolidating statements of cash flow for such Fiscal Month of (x) the Parent
and its Consolidated Subsidiaries and (y) Alon USA and its Consolidated
Subsidiaries, in each case, for such Fiscal Month and for the period from the
beginning of such Fiscal Year to the end of such Fiscal Month, all in form and
detail consistent with that of the most recent monthly financial statements
furnished to the Agent prior to the date hereof and certified by the chief
financial officer of the Parent or Alon USA, as appropriate, as fairly
presenting, in all material respects, the financial position of the

DOC ID - 18336046.11
 
 

74

--------------------------------------------------------------------------------




Parent and its Consolidated Subsidiaries and Alon USA and its Consolidated
Subsidiaries, in each case, as of the end of such Fiscal Month and the results
of operations and changes in financial position of the Parent and its
Consolidated Subsidiaries and Alon USA and its Consolidated Subsidiaries, in
each case, for such Fiscal Month, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements furnished
to the Agent, subject to normal year end audit adjustments and the absence of
footnotes, and
(B)    an internally prepared balance sheet, statement of income and statement
of cash flow for such Fiscal Month of Alon LP (alone, without regard to its
Subsidiaries) and for the period from the beginning of such Fiscal Year to the
end of such Fiscal Month, all in reasonable detail and prepared in accordance
with GAAP and certified by the chief financial officer of Alon LP as fairly
presenting, in all material respects, the financial position of Alon LP as of
the end of such Fiscal Month and the results of operations and changes in
financial position of Alon LP, for such Fiscal Month, subject to normal year end
adjustments and the absence of footnotes;
(iv)    simultaneously with the delivery of the financial statements required by
clauses (i), (ii) and (iii) of this Section 7.01(a), a certificate of the chief
financial officer of the Parent or Alon USA, as appropriate, stating (a) that
such officer is familiar with the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his supervision a review
of the condition and operations of the Companies and their Subsidiaries during
the period covered by such financial statements with a view to determining
whether the Companies and their Subsidiaries were in compliance with all of the
provisions of such Loan Documents at the times such compliance is required by
the Loan Documents, and that such review has not disclosed, and such officer has
no knowledge of, the existence during such period of an Event of Default or
Default or, if an Event of Default or such Default existed, describing the
nature and period of existence thereof and the action which the Companies and
their Subsidiaries propose to take or took with respect thereto and (b) a
schedule showing the calculations specified in Section 7.02(i) of this
Agreement;
(v)    on the 15th day of each month, a schedule, in form and substance
reasonably satisfactory to the Agent, containing actual information as of the
30th day of the preceding month, certified by the chief financial officer of the
Administrative Borrower, containing a breakdown of each Loan Party's Inventory
by amount and valued at cost (which shall include dollar valuation by location)
and storage facility and production facility location, appropriately completed
with information reasonably satisfactory to the Agent, and incorporating all
appropriate month-end adjustments;
(vi)    (A) on or before December 31 of each calendar year, financial
projections for (x) the Parent and its Subsidiaries and (y) Alon USA and its
Subsidiaries, each in form and substance reasonably satisfactory to the Agent,
for the one-year period commencing on January 1 of the succeeding calendar year
prepared on a monthly basis through December 31 of such succeeding calendar
year, and (B) on or before July 1 of each calendar year, updated financial
projections, in form and substance

DOC ID - 18336046.11
 
 

75

--------------------------------------------------------------------------------




reasonably satisfactory to the Agent, for the remaining six (6) month period in
such year for (x) the Parent and its Subsidiaries and (y) Alon USA and its
Subsidiaries, all such financial projections to be reasonable, to be prepared on
a reasonable basis and in good faith, and to be based on assumptions believed by
the Companies to be reasonable at the time made and from the best information
then available to the Companies;
(vii)    promptly upon their becoming available, a copy of (A) all material
consultants' reports, investment bankers' reports, accountants' management
letters, business plans and similar documents, (B) all material reports,
financial statements or other information delivered by any of the Companies, (C)
all reports, proxy statements, financial statements and other information
generally distributed by any Company to its creditors or the financial community
in general, and (D) any audit or other reports submitted to the Company by
independent accountants in connection with any annual, interim or special audit;
(viii)    as soon as available and in any event within 15 days after the end of
each month, a report, in form and substance reasonably satisfactory to the
Agent, setting forth a summary of the economic terms of each Hedging Agreement
to which any Company is a party, including the obligations of such Company under
such Hedging Agreement as of the end of such month, provided that such report
shall only be required to the extent the aggregate notional amount of all such
Hedging Agreements is greater than or equal to $20,000,000;
(ix)    as soon as available and, in any event, no later than on the 15th day of
each month (A) a Borrowing Base Certificate containing actual information as of
the 30th day of the preceding month and setting forth and certifying as to (1)
the calculation of the Borrowing Base (including, without limitation, a summary
of each location where Inventory with a value of more than $50,000 is located
that is not subject to a Collateral Access Agreement and the appropriate Rent
Reserve with respect thereto), and (2) Availability, (B) an aging report for
each Borrower's Accounts Receivable current as of the close of business on the
preceding Business Day and (C) a detailed summary of the accounts payable of
each Company, current as of the close of business on the preceding Business Day,
in each case appropriately completed with information reasonably satisfactory to
the Agent, incorporating all appropriate adjustments. In addition, if the Agent
or the Required Lenders reasonably believe that Availability may be less than
zero, promptly (but in any event within five days) after the written request of
the Agent or the Required Lenders (but not more than two times per month), the
Administrative Borrower will provide an additional Borrowing Base Certificate
containing actual information as of a recent date, provided that the
Administrative Borrower may instead elect to provide to the Agent and the
Lenders with (x) total Inventory, (y) total Accounts Receivable (including an
aging thereof) and (z) total cash (including a breakdown as to where cash is
held), and the Agent and the Lenders may utilize such information to calculate
the Borrowing Base;
(x)    promptly after submission to any Government Authority, (A) all material
documents and information furnished to such Government Authority and (B) a copy
of the cover letter and a summary of all documents and information furnished

DOC ID - 18336046.11
 
 

76

--------------------------------------------------------------------------------




to such Governmental Authority in connection with any investigation of any Loan
Party other than routine inquiries by such Governmental Authority; the Companies
agree promptly to furnish copies of any documents or information described in
any such summary and to furnish additional copies of such submissions to any
consultant or adviser to the Lenders or the Agent, in each case as the Agent may
direct;
(xi)    as soon as possible and in any event within five days after the
occurrence of an Event of Default or Default, or a Material Adverse Effect, the
written statement of the chief executive officer or the chief financial officer
of the Parent, setting forth the details of such Event of Default, Default or
Material Adverse Effect and the action which the Companies and their
Subsidiaries propose to take with respect thereto;
(xii)    (A) as soon as possible and in any event (1) within 30 days after the
Companies or any of their respective ERISA Affiliates knows or has reason to
know that any Termination Event described in clause (i) of the definition of
Termination Event with respect to any Employee Plan has occurred, (2) within 10
days after the Companies or any of their respective ERISA Affiliates knows or
has reason to know that any other Termination Event with respect to any Employee
Plan has occurred, or (3) within 10 days after any of the Companies or any of
their respective ERISA Affiliates knows or has reason to know that an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of the chief financial officer of the Parent or
Alon USA setting forth the details of such occurrence and the action, if any,
which the Companies or any of their respective ERISA Affiliates proposes to take
with respect thereto, (B) promptly and in any event within two Business Days
after receipt thereof by the Companies or any of their respective ERISA
Affiliates from the Pension Benefit Guaranty Corporation, copies of the notice
received by the Companies or any of their respective ERISA Affiliates of the
Pension Benefit Guaranty Corporation's intention to terminate any Plan or to
have a trustee appointed to administer any Plan, (C) promptly and in any event
within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Employee Plan and Multiemployer Plan, (D)
promptly and in any event within ten days after receipt thereof by the Companies
or any of their respective ERISA Affiliates from a sponsor of a Multiemployer
Plan or from the Pension Benefit Guaranty Corporation, a copy of the notice
received by the Companies or any of their respective ERISA Affiliates concerning
the imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (E) promptly and in any event within 10 Business Days
after any of the Companies or any of their respective ERISA Affiliates sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by the Borrowers, the Guarantors or any of their
respective ERISA Affiliates;

DOC ID - 18336046.11
 
 

77

--------------------------------------------------------------------------------




(xiii)    as soon as available and in any event (A) within 5 Business Days after
receipt or delivery thereof, copies of any material notices that a Borrower
receives from or sends to any of its licensors in connection with the License
Agreement that any Company receives or sends in respect of the License Agreement
or Lease Document, (B) within 5 Business Days after receipt thereof, copies of
any notice of the occurrence of a default or event of default or other material
notice received by any Company under any Term Loan Document, not less than 5
Business Days prior to the effective date thereof, copies of any amendments,
modifications, waivers or other changes to any License Agreement or, Lease
Document or Term Loan Document, and (C) any written notice received by Alon LP
or any Subsidiary from Holly, or provided by the Alon LP or any Subsidiary to
Holly, pursuant to the Subordination Agreement that (1) relates to a default or
alleged default by any party under the Subordination Agreement or (2) could
reasonably be expected to result in (x) the termination or suspension of the
Subordination Agreement or (y) a Material Adverse Effect;
(xiv)    promptly after the commencement thereof but in any event not later than
five days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any of the Companies, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which if adversely determined could have a Material
Adverse Effect;
(xv)    promptly after the commencement thereof but in any event not later than
five days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any of the Companies, notice of any material Environmental
Actions against the Loan Parties or any of their Subsidiaries which are
reasonably likely to result in a Material Adverse Effect;
(xvi)    on or before the date that any financial statement, report, notice or
other document is required to be delivered to any of the Term Loan Lenders
pursuant to any Term Loan Document, a copy of such financial statement, report,
notice or other document (unless such financial statement, report, notice or
other document is required to be delivered to the Agent pursuant to another
provision of this Section 7.01(a));
(xvii)    promptly and in any event within five days after any Company is
notified by the applicable Term Loan Agent that, or any Company gives notice to
the applicable Term Loan Agent that, or any Company otherwise learns or has
reason to believe that, the applicable Term Loan Agreement shall be terminated
for any reason, a statement setting forth the reason and probable effective date
therefor;
(xviii)    as soon as possible and in any event within five Business Days after
receipt thereof, a copy of any Phase I environmental audit and Phase II
environmental audit conducted at the request of any Term Loan Agent or any Term
Loan Lender; and
(xix)    at least five Business Days before the initial purchase from such
Person, notice of any purchase of any Hydrocarbon Product from a Person who is

DOC ID - 18336046.11
 
 

78

--------------------------------------------------------------------------------




the beneficiary of a First Purchaser Lien (it being understood and agreed that
the Agent may establish reserves against the Borrowing Base in the exercise of
the Agent's reasonable (from the perspective of a fully secured asset based
lender) business judgment with respect to any First Purchaser Lien and the
obligations secured thereby); and
(xx)    promptly upon request, such other information concerning the condition
or operations, financial or otherwise, of any of the Companies that the Agent
from time to time may reasonably request.
(h)    Subsidiaries, Etc.
(i)    Cause each Subsidiary of a Company (other than any Excluded Subsidiary)
not in existence on the Effective Date (but including, without limitation, (A)
Alon USA Partners GP, LLC, Alon USA Partners, LP, Alon USA GP II, LLC, and Alon
USA Holdings, LLC, and (B) any other Subsidiary of the Parent that is the
transferee of any assets of a Loan Party in connection with any MLP Transaction)
to execute and deliver to the Lender promptly and in any event within five
Business Days after the formation or acquisition thereof (1) a Joinder
Agreement, substantially in the form of Exhibit D hereto and otherwise in form
and substance satisfactory to the Agent, pursuant to which such Subsidiary shall
be made a party to this Agreement as a Company and Guarantor, (2) a supplement
to the Security Agreement, (3) if such Subsidiary has any Subsidiaries, a
supplement Pledge Agreement together with, to the extent not delivered to the
Term Loan Agent in accordance with the Intercreditor Agreement,
(x) certificates, if any, evidencing all of the Capital Stock of any Person
owned by such Subsidiary, (y) undated stock powers executed in blank with
signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such Capital Stock, (4) one or more Mortgages creating on the real property
of such Subsidiary a perfected priority lien, subject to any Permitted Liens, a
Title Insurance Policy covering such real property, and if reasonably required
by the Agent a current survey thereof and a surveyor's certificate, each in form
and substance satisfactory to the Agent, together with such other agreements,
instruments and documents as the Agent may reasonably require, unless such real
property is subject to a Permitted Lien, the mortgage or other security document
governing such Permitted Lien prohibits the creation of a lien on such real
estate in favor of the Agent and after reasonable efforts such Company cannot
obtain the waiver of such prohibition, and (5) such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by the Agent in order to create, perfect, establish the priority (in accordance
with the terms of the Intercreditor Agreement) of or otherwise protect any Lien
purported to be covered by any such Security Document to effect the intent that
such Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; and
(ii)    cause each owner of the Capital Stock of any such Subsidiary to execute
and deliver promptly and in any event within five Business Days after the
formation or acquisition of such Subsidiary a supplement Pledge Agreement,

DOC ID - 18336046.11
 
 

79

--------------------------------------------------------------------------------




together with, to the extent not delivered to the applicable Term Loan Agent in
accordance with the Intercreditor Agreement (A) certificates (if any) evidencing
all of the Capital Stock of such Subsidiary, (B) undated stock powers or other
appropriate instruments of assignment executed in blank with signature
guaranteed, (C) such opinion of counsel and such approving certificate of such
Subsidiary as the Agent may reasonably request in respect of complying with any
legend on any such certificate or any other matter relating to such Capital
Stock and (D) such other agreements, instruments, approvals, legal opinions or
other documents requested by the Agent.
(c)    Compliance with Laws, Etc. Comply, and cause each of their respective
Subsidiaries to comply, in all material respects with all applicable material
laws, rules, regulations and orders (including, without limitation, ERISA and
Environmental Laws), such compliance to include, without limitation, (i) paying
before the same become delinquent all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any of
its properties, and (ii) paying all lawful claims which if unpaid might become a
Lien upon any of its properties, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof.
(d)    Preservation of Existence, Etc. Maintain and preserve, and cause each of
their Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by them or
in which the transaction of their business makes such qualification necessary
except (i) where such failure to qualify is not reasonably likely to result in a
Material Adverse Effect or (ii) to the extent expressly permitted herein.
(e)    Keeping of Records and Books of Account. Keep, and cause each of their
Subsidiaries to keep, adequate records and books of account, with complete
entries made in accordance with GAAP.
(f)    Inspection Rights. Permit, and cause each of their Subsidiaries to
permit, the Agent, or any agents or representatives thereof at any time and from
time to time and in any event at least annually upon reasonable notice to the
Administrative Borrower, during normal business hours to examine and make copies
of and abstracts from the records and books of account of the Companies, to
visit and inspect their properties, to conduct audits and field examinations,
Phase I and Phase II Environmental Site Assessments, physical counts, valuations
or examinations and to discuss their affairs, finances and accounts with any of
the directors, officers, managerial employees, independent accountants or other
representatives thereof (all at the cost and expense of the Borrowers), provided
that (i) the foregoing shall be in a manner so as to not unduly disrupt the
business of any Company and (ii) such notice shall not be required if an Event
of Default has occurred and is continuing.
(g)    Maintenance of Properties, Etc. Except as may be expressly permitted
herein, maintain and preserve, other than with respect to any Immaterial
Company, all of their properties which are necessary or useful in the proper
conduct of their business in good working order and condition, ordinary wear and
tear excepted, and comply, in all material

DOC ID - 18336046.11
 
 

80

--------------------------------------------------------------------------------




respects, other than with respect to any Immaterial Company, at all times with
the provisions of all leases to which each of them is a party as lessee or under
which each of them occupies property, so as to prevent any loss or forfeiture
thereof or thereunder.
(h)    Maintenance of Insurance. Maintain for the Companies and their
Subsidiaries, with responsible and reputable insurance companies or
associations, insurance (including, without limitation, comprehensive general
liability and property and casualty insurance and including environmental
impairment liability insurance sufficient to cover any reasonably anticipated
Environmental Costs, with the Lenders and the WC Collateral Agent listed as an
additional insured for the benefit of the Lenders and the WC Collateral Agent)
with respect to their properties and business, in such amounts and covering such
risks, as the Agent may require and in any event as is required by any
Governmental Authority or other regulatory body having jurisdiction with respect
thereto and as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated. The Borrowers shall
maintain for the benefit of the WC Collateral Agent and the Lenders, and shall
not cancel or terminate, any existing fully paid secured lender liability
insurance policy.
(i)    Environmental. Shall, and shall cause each Subsidiary to (i) keep any
property either owned or operated by it free of any Liens arising under any
Environmental Laws; (ii) comply in all material respects with Environmental Laws
and provide to the Agent documentation of such compliance which the Agent
reasonably requests; (iii) notify the Agent of any material Release of a
Hazardous Material and take any Remedial Actions required to abate said Release;
and (iv) promptly provide the Agent with written notice within ten (10) days of
the receipt of any material Environmental Action or notice that an Environmental
Action will be filed against any of the Companies or their Subsidiaries which
could reasonably be expected to result in a Material Adverse Effect.
(j)    Further Assurances. Shall, and shall cause each Subsidiary to, do,
execute, acknowledge and deliver, at the sole cost and expense of the Borrowers
all such further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements, notices of assignment, transfers and assurances as the
Agent may reasonably require from time to time in order to (i) carry out more
effectively the purposes of this Agreement and the other Loan Documents, (ii)
subject to valid and perfected first priority Liens on all the Collateral
(subject to the Permitted Liens and the priority of the WC Collateral Agent's
security interest as established in accordance with the Intercreditor
Agreement), (iii) perfect and maintain the validity, effectiveness and priority
of any of the Loan Documents and the Liens intended to be created thereby
(subject to the Permitted Liens and in accordance with the Intercreditor
Agreement), and (iv) better assure, convey, grant, assign, transfer and confirm
unto the Agent, the WC Collateral Agent, the Lenders and the L/C Issuer the
rights now or hereafter intended to be granted to the Agent, the WC Collateral
Agent, the Lenders and the L/C Issuer under this Agreement, any Loan Document or
any other instrument under which the Companies and their respective Subsidiaries
may be or may hereafter become bound for carrying out the intention or
facilitating the performance of the terms of the Agreement. In furtherance of
the foregoing, to the maximum extent permitted by applicable law, each Company
(A) authorizes the Agent to execute any such agreements, instruments or other
documents in such Company's name and to file such agreements, instruments or
other documents in any appropriate filing office, (B) authorizes the Agent to
file any financing statement required hereunder or under any other Loan
Document, and

DOC ID - 18336046.11
 
 

81

--------------------------------------------------------------------------------




any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Company (including, without
limitation, any such financing statements that (I) describe the Collateral as
"all assets" or "all personal property" (or words of similar effect) or that
describe or identify the Collateral by type or in any other manner as the Agent
may determine, regardless of whether any particular asset of such Company falls
within the scope of Article 9 of the Uniform Commercial Code or whether any
particular asset of such Company constitutes part of the Collateral, and (II)
contain any other information required by Part 5 of Article 9 of the Uniform
Commercial Code for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment), and (C) ratifies the filing of
any financing statement, and any continuation statement or amendment with
respect thereto, prior to the date hereof.
(k)    Real Estate. If at any time after the Effective Date, any Company (other
than Alon Brands) acquires any Real Estate Asset, the WC Collateral Agent shall
have received (i) a Mortgage with respect to each Material Real Estate Asset
duly executed, acknowledged and delivered by the record owner of such Material
Real Estate Asset, (ii) in the case of each Material Real Estate Asset that is a
Leasehold Property, (A) a Landlord Consent and Estoppel, duly executed and
delivered by the lessor of such Leasehold Property and by the applicable
Company, and (B) evidence that such Leasehold Property is a Recorded Leasehold
Interest (but only to the extent that such recording is permitted by the
agreement constituting or affecting such Leasehold Property), (iii) a policy or
policies of title insurance issued by a Title Company insuring the Lien of each
Mortgage as a valid and enforceable Lien on the Material Real Estate Asset
described therein, free of any other Liens other than Permitted Liens, which
policies shall be in form and substance reasonably satisfactory to the WC
Collateral Agent, together with such endorsements, coinsurance and reinsurance
as the WC Collateral Agent may reasonably request, (iv) a completed Flood
Certificate with respect to each Material Real Estate Asset, which Flood
Certificate shall be addressed to the WC Collateral Agent and shall otherwise
comply with the Flood Program, and (v) if the Flood Certificate with respect to
any Material Real Estate Asset states that such Material Real Estate Asset is
located in a Flood Zone, (x) a written acknowledgement from the applicable
Company of receipt of written notification from the WC Collateral Agent as to
the existence of such Material Real Estate Asset and as to whether the community
in which such Material Real Estate Asset is located is participating in the
Flood Program and (y) if such Material Real Estate Asset is located in a
community that participates in the Flood Program, evidence that the applicable
Company has obtained a policy of flood insurance that is in compliance with all
applicable requirements of the Flood Program, (vi) with respect to any Material
Real Estate Asset encumbered by a Lien that is to be subordinated to the Lien
created in accordance with this Agreement and the other Credit Documents, an
amendment or agreement of subordination duly executed and delivered with respect
to any Lien or encumbrance that, but for such subordination, would have priority
over the Mortgage delivered to the WC Collateral Agent and (vii) such surveys,
abstracts, appraisals, legal opinions and other documents as the WC Collateral
Agent may reasonably request with respect to any such Mortgage or Material Real
Estate Asset (it being understood that other than in connection with enforcement
of, or exercise of rights and remedies with respect to, any Mortgage, no such
survey, abstract, appraisal or legal opinion shall be requested after the
Effective Date for any real property subject to a Mortgage for which such a
survey, abstract, appraisal or legal opinion was

DOC ID - 18336046.11
 
 

82

--------------------------------------------------------------------------------




previously delivered to, and accepted by, the WC Collateral Agent). The
Companies shall have paid to any applicable Title Company all expenses of the
Title Company in connection with the issuance of title insurance policies and
reports and in addition shall have paid to the Title Company an amount equal to
the recording and stamp taxes (including mortgage recording taxes), if any,
payable in connection with recording such Mortgages in the appropriate county
land offices. In addition, if any Event of Default has occurred and is
continuing, the Companies shall, within 30 days after a request by the Agent,
cause to be performed, at the Companies' cost and expense, with respect to any
Fixed Asset, a Phase I environmental audit with respect to any Fixed Asset (and,
if reasonably requested by the Agent based upon the results of such Phase I
Audit, a Phase II Audit), in form and substance and by an independent firm
reasonably satisfactory to the Agent.
(l)    Change in Collateral; Collateral Records. Give the Agent not less than
thirty days' prior written notice of any change in the location of any
Collateral, other than to locations, that as of the date hereof are known to the
Agent and at which the WC Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon, other than with respect to
Collateral with an aggregate market value not in excess of $500,000. The
Borrowers shall also advise the Agent promptly, in sufficient detail, of any
material adverse change relating to the type, quantity or quality of the
Collateral or the Lien granted thereon. The Borrowers agree to execute and
deliver to the Agent for the benefit of the Lenders from time to time, solely
for the Agent's convenience in maintaining a record of Collateral, such written
statements and schedules as the Agent may reasonably require, designating,
identifying or describing the Collateral. The Borrowers' failure, however, to
promptly give the Agent such statements or schedules shall not effect, diminish
or modify or otherwise limit the WC Collateral Agent's security interest in the
Collateral.
(m)    Borrowing Base. Maintain all Revolving Credit Loans and Letter of Credit
Obligations in compliance with the then current Borrowing Base.
(n)    Cash Management. (i) Except as otherwise expressly set forth in this
Section 7.01(n), cause all cash and all proceeds from Accounts Receivable and
the sale of Inventory to be deposited each Business Day into Depository Accounts
that are subject to Depositary Account Agreements, (ii) cause all funds in such
Depository Accounts to be transferred by automated clearing house transfer or
wire transfer into the Cash Concentration Account at least once per week, (iii)
authorize, and the Companies do hereby authorize, the Agent to cause all cash to
be sent by wire transfer to the Agent Account at the discretion of the Agent and
at times or intervals as the Agent may elect, provided that if the Cash
Concentration Account Bank does not receive directions from the Agent to
transfer such cash to its Agent's Account on or before Thursday of any week, the
Cash Concentration Account Bank shall be instructed to transfer such cash to
such Loan Party's operating account on the immediately following Friday, (iv)
authorize, and the Companies do hereby authorize, the Agent to cause all funds
transferred to the Agent Account to be credited to the Loan Account and applied
to reduce the Obligations outstanding from time to time in accordance with
Section 2.07 hereof, (v) take all such actions as the Agent deems necessary or
advisable to send all cash, all proceeds from the sale of Inventory, all
remittances or other proceeds of any IDB Revolving Facility First Lien
Collateral (as defined in the Intercreditor Agreement) to the Agent Account to
be applied to the Obligations as described in clauses (i) through (v) above,
(vi) on or before the Effective Date,

DOC ID - 18336046.11
 
 

83

--------------------------------------------------------------------------------




deliver to the Agent (A) Depository Account Agreements executed by the relevant
Loan Party and each Depository Bank, and (B) a Cash Concentration Account
Agreement executed by the applicable Loan Party and the Cash Concentration
Account Bank, (vi) take such other actions as the Agent deems necessary or
advisable to grant to the Agent dominion and control over the funds in the
Depository Accounts and the Cash Concentration Account, (vii) notify the Agent
in writing not later than five Business Days prior to the establishment of any
new Depository Account, or any new deposit account, securities account or other
account, and (viii) cause to be delivered to the Agent, prior to the deposit of
any funds in such new Depository Account or new deposit account, securities
account or other account, a Depository Account Agreement or control agreement,
in form and substance satisfactory to the Agent, duly executed by the applicable
Loan Party and such new Depository Account Bank or other financial institution.
Notwithstanding the foregoing, the Loan Parties may maintain operating accounts
with commercial banks located near the Refineries with aggregate deposits not in
excess of $1,000,000 at any time (for all such accounts in the aggregate).
(o)    Immaterial Subsidiaries. If at any time the gross book value of the
assets of the Immaterial Companies shall exceed 25% of the consolidated assets
of Alon USA and its Consolidated Subsidiaries as of the most recent fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 7.01, the Borrowers shall designate sufficient Immaterial Companies as
"Material Companies" to eliminate such condition, such designation to occur not
later than the 20th day after the earlier of (i) the delivery pursuant to
Section 7.01(a)(i) or (ii) of financial statements of Alon USA and its
Consolidated Subsidiaries for the period during which the condition requiring
such designation shall first have existed and (ii) in the event such condition
exists as a result of an acquisition, disposition or transfer to any Subsidiary
of material assets or Capital Stock, the date of such acquisition, disposition
or transfer (and if the Borrowers shall fail to designate such Subsidiaries by
such time, Immaterial Companies shall automatically become Material Companies in
descending order based on the amounts of their consolidated assets until such
condition shall have been eliminated). Subsidiaries designated as or otherwise
becoming Material Companies pursuant to the preceding sentence shall for all
purposes of this Agreement cease to be Immaterial Companies and constitute
Material Companies.
(p)    Flood Insurance. Obtain and maintain flood insurance for its respective
Real property if all or a portion of such real property is located in an area
designated by the Federal Emergency Management Agency as an area having special
flood hazards (including, without limitation, those areas designated as Zone A
or Zone V), and in which flood insurance has been made available under the Flood
Program, in an amount equal to the full replacement cost of the buildings,
fixtures and personalty located on such real property or such other amount as
may be agreed to by the Agent in writing.
(q)    Similar Collateral. If any Company grants a Lien on any property to
secure any Term Loan, grant (or offer to grant with a reasonable opportunity for
the Lien to be accepted) to the WC Collateral Agent a similar Lien on such
property to secure the Obligations on similar terms and conditions (subject to
any applicable Intercreditor Agreement).
(r)    Permitted Refinancing. Furnish to the Agent and the Lenders not more than
two Business Days after execution thereof a certified copy of each Permitted

DOC ID - 18336046.11
 
 

84

--------------------------------------------------------------------------------




Refinancing Term Loan Document and each legal opinion delivered thereunder that
is executed and delivered after the Effective Date, together with all exhibits
and schedules thereto.
Section 7.02    Negative Covenants. So long as any principal of or interest on
the Revolving Credit Loans, any Reimbursement Obligation or any Letter of Credit
Obligations (whether or not due) shall remain unpaid or any Lender shall have
any Revolving Credit Commitment hereunder, the Companies will not without the
prior written consent of the Required Lenders:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
their Subsidiaries (other than the Excluded Subsidiaries) to create, incur,
assume or suffer to exist, directly or indirectly, any Lien upon or with respect
to any of their properties, rights or other assets, whether now owned or
hereafter acquired, or assign or otherwise transfer, or permit any of its
Subsidiaries (other than any Excluded Subsidiary) to assign or otherwise
transfer, any right to receive income, other than the following (each, a
"Permitted Lien"):
(i)    Liens created pursuant to the Loan Documents;
(ii)    Liens for taxes, assessments or governmental charges or levies to the
extent that the payment thereof shall not be required by Section 7.01(c) hereof;
(iii)    Liens created by operation of law (other than Liens created under
Environmental Laws), such as materialmen's liens, mechanics' liens and other
similar Liens, arising in the ordinary course of business and securing claims
the payment of which shall not be required by Section 7.01(c) hereof;
(iv)    deposits, pledges or Liens (other than Liens arising under ERISA or the
Internal Revenue Code) securing (A) obligations incurred in respect of workers'
compensation, unemployment insurance or other forms of governmental insurance or
benefits, (B) the performance of bids, tenders, leases, contracts (other than
for the payment of money) and statutory obligations, or (C) obligations on
surety or appeal bonds, but only to the extent such deposits, pledges or Liens
are incurred or otherwise arise in the ordinary course of business and secure
obligations which are not past due;
(v)    easements, rights-of-way, zoning and similar restrictions and other
similar charges and encumbrances on the use of real property and minor
irregularities in the title thereto which do not (A) secure obligations for the
payment of money or (B) materially impair the value of such property or
materially impair the use thereof by any of the Companies or any of their
Subsidiaries in the normal conduct of such Person's business;
(vi)    Liens created under the Term Loan Documents, subject to the provisions
of the Intercreditor Agreement; provided that (A) any such Liens shall secure
the Drop Down Term Loans or any Permitted Refinancing thereof together with
interest thereon and other obligations relating thereto not constituting
indebtedness for borrowed money, (B) the aggregate principal amount of
Indebtedness secured thereby shall not exceed $250,000,000 in respect of the
Drop Down Term Loan Agreement less the aggregate amount of all repayments,
prepayments, repurchases or redemptions,

DOC ID - 18336046.11
 
 

85

--------------------------------------------------------------------------------




whether optional or mandatory, in respect thereof), it being understood that the
dollar limitation on Drop Down Term Loans, and any Permitted Refinancing
thereof, set forth in clause (B) above shall decrease dollar for dollar upon any
repayment, prepayment, repurchase or redemption, but no reduction shall occur in
connection with any Permitted Refinancing thereof, and (C) any lien or security
interest in favor of any Term Loan Agent in IDB Revolving Facility First Lien
Collateral (as defined in the Intercreditor Agreement) shall be junior and
subordinate to the lien and security interest of the Agent therein, and any such
Term Loan Agent shall have become party to, and the applicable Term Loan Lenders
shall be bound by, an Intercreditor Agreement (it being understood and agreed
that notwithstanding anything in this Agreement to the contrary, in no event
shall any Indebtedness of any Company that is not an MLP Party or any Excluded
Subsidiary be secured by a Lien on any asset or property of any MLP Party); and
(vii)    so long as no Event of Default has occurred or is continuing or will
result from the creation or existence of any such Liens and such Liens do not
encumber or otherwise cover any of the Collateral securing the Obligations
hereunder and under the other Loan Documents (other than with respect to the
License Agreement), other Liens (whether in one transaction or in a series of
related transactions) (A) securing obligations, actual or contingent, in an
aggregate amount not to exceed $25,000,000 at any time outstanding, or (B)
securing obligations, actual or contingent, in an aggregate amount greater than
$25,000,000, provided that prior to the creation or existence or incurrence of
any such Lien the Borrowers deliver to the Agent a certificate of a Responsible
Officer of the Administrative Borrower, certifying that (I) immediately before
and after the creation or incurrence of any such Liens, no Event of Default has
occurred or is continuing or will result from the creation or incurrence of any
such Liens, (II) as of the last Fiscal Quarter for which financial statements
were delivered to the Lenders pursuant to Section 7.01(a)(i), on a pro forma
basis after giving effect to such creation or incurrence of Indebtedness, Liens
or other obligations as if it had occurred at the beginning of the most recent
fiscal period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof (which certification
shall set forth in reasonable detail the Borrowers' calculations, shall be
prepared both on a reasonable basis and in good faith and based on assumptions
believed by the Borrowers to be reasonable at the time made), and (III) such
Liens do not encumber the Collateral securing the Obligations hereunder and
under the other Loan Documents.
(b)    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of their
Subsidiaries (other than the Excluded Subsidiaries) to create, incur, assume,
guarantee or suffer to exist, or otherwise become or remain liable with respect
to, any Indebtedness, other than Indebtedness pursuant to the Term Loan
Documents (each an "incurrence"), (i) if an Event of Default has occurred or is
continuing or will result from the incurrence of any such Indebtedness, (ii) if
such Indebtedness is owed to an Affiliate unless such Affiliate is a party to
the Subordination Agreement (Intercompany), or (iii) in an aggregate principal
amount in excess of $25,000,000 (whether in one transaction or in a series of
related transactions), unless in each case covered by clause (iii)

DOC ID - 18336046.11
 
 

86

--------------------------------------------------------------------------------




prior to the incurrence of such Indebtedness, the Borrowers deliver to the Agent
a certificate of a Responsible Officer of the Administrative Borrower,
certifying that (A) immediately before and after the incurrence of any such
Indebtedness, no Event of Default has occurred or is continuing or will result
from the incurrence of any such Indebtedness and (B) as of the last Fiscal
Quarter for which financial statements were delivered to the Lenders pursuant to
Section 7.01(a)(i), on a pro forma basis after giving effect to such incurrence
of Indebtedness, as if it had occurred at the beginning of the most recent
fiscal period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof (which certification
shall set forth in reasonable detail the Borrowers' calculations, shall be
prepared both on a reasonable basis and in good faith and based on assumptions
believed by the Borrowers to be reasonable at the time made).
(c)    Merger, Consolidation, Sale of Assets, Etc.
(i)    Merge or consolidate with any Person, or permit any of their
Subsidiaries, other than the Excluded Subsidiaries, to merge or consolidate with
any Person (each a "Merger"), unless (A) no Change of Control will result from
such Merger, (B) no Event of Default exists immediately prior to such Merger or
will result therefrom, (C) in any Merger involving a Borrower, such Borrower
shall be the surviving Person and the surviving Person shall expressly assume
all Obligations of the Borrowers under this Agreement and the other Loan
Documents pursuant to such agreements and other documents, each in form and
substance reasonably satisfactory to the Agent, as the Agent may reasonably
require, (D) the WC Collateral Agent's security interest in all of the IDB
Revolving Facility First Lien Collateral (as defined in the Intercreditor
Agreement) shall remain a perfected, first priority security interest, securing
the Obligations, free and clear of all other Liens (other than Permitted Liens),
and the Companies shall have taken all actions necessary or reasonably requested
by the WC Collateral Agent to maintain or protect the WC Collateral Agent's
security interest, and (E) in the event that the aggregate net book value of the
assets of such Person and its Consolidated Subsidiaries subject to and after
giving effect to such Merger (whether in one transaction or a series of related
transactional) exceeds $25,000,000, the Borrowers deliver to the Agent a
certificate of a Responsible Officer of the Administrative Borrower, certifying
that (I) immediately before and after giving effect to any such Merger, no Event
of Default has occurred or is continuing or will result from any such Merger,
(II) as of the last Fiscal Quarter for which financial statements were delivered
pursuant to Section 7.01(a)(i), on a pro forma basis after giving effect to any
such Merger as if it had occurred at the beginning of the most recent fiscal
period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof, (III) no Change of
Control shall occur as a result of and after giving effect to such Merger and
(IV) as of the date of the last Borrowing Base Certificate delivered to the
Agent pursuant to Section 7.01(a)(ix), on a pro forma basis after giving effect
to such Merger as if it had occurred as of the date of such Borrowing Base
Certificate, the sum of (x) the aggregate principal amount of all outstanding
Revolving Credit Loans, plus (y) the outstanding amount of all Letter of Credit
Obligations does not exceed the Borrowing Base (which, with respect to the

DOC ID - 18336046.11
 
 

87

--------------------------------------------------------------------------------




certifications in clause (II) and (IV), shall set forth in reasonable detail the
Borrowers' calculations, shall be prepared both on a reasonable basis and in
good faith and based on assumptions believed by the Borrowers to be reasonable
at the time made), then such Merger shall be permitted; provided, however, that
any Company (other than the Borrowers) may be merged into any other Company
(other than the Borrowers) or another such Subsidiary (other than the Borrowers)
that is a Guarantor Company, or may consolidate with another such Subsidiary
that is a Guarantor Company, so long as (A) no other provision of this Agreement
would be violated thereby, (B) the Companies give the Agent at least 60 days'
prior written notice of such merger or consolidation and which entity will
survive in any such merger or consolidation and (C) no Event of Default shall
have occurred and be continuing either before or after giving effect to such
transactions.
(ii)    Sell, assign, lease or otherwise transfer or dispose of, or permit any
of its Subsidiaries, other than the Excluded Subsidiaries, to sell, assign,
lease, or otherwise transfer or dispose of, whether in one transaction or in a
series of related transactions, any of its properties, rights or other assets
whether now owned or hereafter acquired to any Person (each a "Disposition"),
provided that:
(A)    the Loan Parties may sell Inventory in the ordinary course of business;
(B)    the Fixed Assets shall be leased to Alon LP in accordance with the Lease
Documents; and
(C)    the Companies may make any other Disposition, provided that (I) no Event
of Default has occurred or is continuing or will result from any such
Disposition, (II) Big Spring Refinery is not the subject of any such Disposition
(other than Dispositions that, either individually or in the aggregate during
the term of this Agreement, are immaterial), (III) the WC Collateral Agent's
security interest in all of the IDB Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement) shall remain a perfected first priority
security, securing the Obligations, free and clear of all other Liens (other
than Permitted Liens), and the Companies shall have taken all actions necessary
or reasonably requested by the WC Collateral Agent to maintain or protect the WC
Collateral Agent's security interest, and (IV) the aggregate Net Proceeds of any
such Disposition or series of related Dispositions do not exceed $25,000,000 in
the aggregate, unless prior to making such Disposition in excess of $25,000,000,
the Borrowers deliver to the Agent a certificate of a Responsible Officer of the
Administrative Borrower, certifying that (1) immediately before and after giving
effect to any such Disposition, no Event of Default has occurred or is
continuing or will result from any such Disposition (2) as of the last Fiscal
Quarter for which financial statements were delivered pursuant to Section
7.01(a)(i), on a pro forma basis after giving effect to any such Disposition as
if it had occurred at the beginning of the most recent fiscal period of four
Fiscal Quarters for which such financial statements were delivered, Alon USA and
its Consolidated Subsidiaries would be in compliance with the covenants
contained in Section 7.02(i) hereof, (3) no Change of Control shall occur as a
result of and after giving effect to such Disposition and (4) as of the date of
the last Borrowing Base Certificate delivered to the Agent pursuant to Section
7.01(a)(ix), on a pro forma basis after giving effect to such Disposition as if
it had occurred as of the date of such

DOC ID - 18336046.11
 
 

88

--------------------------------------------------------------------------------




Borrowing Base Certificate, the sum of (x) the aggregate principal amount of all
outstanding Revolving Credit Loans, plus (y) the outstanding amount of all
Letter of Credit Obligations does not exceed the Borrowing Base (which, with
respect to the certifications in clause (2) and (4), shall set forth in
reasonable detail the Borrowers' calculations, shall be prepared both on a
reasonable basis and in good faith and based on assumptions believed by the
Borrowers to be reasonable at the time made).
(d)    Change in Nature of Business. Make, or permit any of their Subsidiaries
to make, any material change in the nature of its business as carried on at the
date hereof and as specified in Section 6.01(m).
(e)    Investments, Etc. Make, or permit any of their Subsidiaries (other than
the Excluded Subsidiaries) to make, any loan or advance to any Person
(including, without limitation, intercompany loans) or purchase or otherwise
acquire, or permit any of their Subsidiaries (other than the Excluded
Subsidiaries) to purchase or otherwise acquire, any Capital Stock, other
securities, properties, assets or obligations of, or any interest in, any Person
(in each case, an "Investment"), other than (i) Permitted Investments, (ii) so
long as no Event of Default has occurred or is continuing or will result from
any such Investment, any Investment or series of related Investments that do not
exceed an amount equal to $25,000,000 in the aggregate, and (iii) so long as no
Event of Default has occurred or is continuing or will result from any such
Investment, any Investment or series of related Investments that exceeds
$25,000,000 in the aggregate, provided that, prior to making any such
Investment, the Borrowers deliver to the Agent a certificate of a Responsible
Officer of the Administrative Borrower, certifying that (A) immediately before
and after giving effect to any such Investment, no Event of Default has occurred
or is continuing or will result from any such Investment and (B) as of the last
Fiscal Quarter for which financial statements were delivered pursuant to Section
7.01(a)(i), on a pro forma basis after giving effect to any such Investment as
if it had occurred at the beginning of the most recent fiscal period of four
Fiscal Quarters for which such financial statements were delivered, Alon USA and
its Consolidated Subsidiaries would be in compliance with the covenants
contained in Section 7.02(i) hereof (which certification shall set forth in
reasonable detail the Borrowers' calculations, shall be prepared both on a
reasonable basis and in good faith and based on assumptions believed by the
Borrowers to be reasonable at the time made).
(f)    Dividends, Prepayments, Etc. Declare or pay any dividends, purchase or
otherwise acquire for value any of its Capital Stock now or hereafter
outstanding, return any capital to its stockholders as such, or make any other
payment or distribution of assets to its stockholders as such, or permit any of
its Subsidiaries to do any of the foregoing or to purchase or otherwise acquire
for value any stock of any Loan Party, make any payment or prepayment of
principal of, premium, if any, or interest on, or redeem, defease or otherwise
retire, any Indebtedness of any Loan Party before its scheduled due date (other
than payments or prepayments of, or any redemption, defeasance or other
retirement of, Indebtedness under the Loan Documents or the Term Loan Documents)
(in each case, a "Restricted Payment"), other than:
(i)    so long as no Event of Default has occurred or is continuing or will
result from any such Restricted Payment, prior to delivery of financial
statements to the Lenders referred to in Section 7.01(a)(i) for the Fiscal
Quarter of the Parent ending June 30, 2012, Restricted Payments by Alon LP to
its parents, by such

DOC ID - 18336046.11
 
 

89

--------------------------------------------------------------------------------




parents to their direct and indirect parents, and by the Parent to its
shareholders, in each case in an aggregate amount not to exceed the Specified
Dividend Amount;
(ii)    the Parent may declare and make dividend payments or other distributions
payable solely in shares of its common stock to the holders of its preferred
shares at the rate of $0.2125 per share of preferred shares for each Fiscal
Quarter;
(iii)    cash payments to the holders of preferred shares of the Parent required
for any withholding tax in connection with dividend payments or other
distributions made to such holders in any Fiscal Quarter pursuant to clause
(iii) above;
(iv)    so long as no Event of Default has occurred or is continuing or will
result from any such Restricted Payment, after delivery of financial statements
to the Lenders referred to in Section 7.01(a)(i) for the Fiscal Quarter of the
Parent ending June 30, 2012, Restricted Payments in an amount not to exceed
$25,000,000 in the aggregate; and
(v)    so long as no Event of Default has occurred or is continuing or will
result from any such Restricted Payment, after delivery of financial statements
to the Lenders referred to in Section 7.01(a)(i) for the Fiscal Quarter of the
Parent ending June 30, 2012, any Restricted Payment that exceeds $25,000,000 in
the aggregate, provided that prior to making any such Restricted Payment, the
Borrowers deliver to the Agent a certificate of a Responsible Officer of the
Administrative Borrower, certifying that (A) immediately before and after giving
effect to any such Restricted Payment, no Event of Default has occurred or is
continuing or will result from the Restricted Payment and (B) as of the last
Fiscal Quarter for which financial statements were delivered pursuant to Section
7.01(a)(i), on a pro forma basis after giving effect to any such Restricted
Payment as if it had occurred at the beginning of the most recent fiscal period
of four Fiscal Quarters for which such financial statements were delivered, Alon
USA and its Consolidated Subsidiaries would be in compliance with the covenants
contained in Section 7.02(i) hereof (which certification shall set forth in
reasonable detail the Borrowers' calculations, shall be prepared both on a
reasonable basis and in good faith and based on assumptions believed by the
Borrowers to be reasonable at the time made).
(g)    Federal Reserve Regulations. Permit any Revolving Credit Loan or the
proceeds of any Revolving Credit Loan under this Agreement or the proceeds of
the Term Loans to be used for any purpose which violates or is inconsistent with
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
(h)    Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by
the Companies except in material compliance with Environmental Laws and so long
as any failure to comply with Environmental Laws governing such use, handling,
generation, storage, treatment, release or disposal of Hazardous Materials does
not result in a Material Adverse Effect.



DOC ID - 18336046.11
 
 

90

--------------------------------------------------------------------------------




(i)    Financial Covenants.
(i)    Reserved.
(ii)    Funded Debt to EBITDA. Permit the ratio of (A) Funded Debt as of the
last day of each Fiscal Quarter to (B) Consolidated EBITDA of Alon USA and its
Consolidated Subsidiaries for the four Fiscal Quarters ending on the last day of
such Fiscal Quarter to exceed 4 to 1.
Solely for the purposes of calculating the ratio set forth above, if, at the
time the ratio is being determined, either Alon USA or any of its Subsidiaries
shall have completed any Disposition, Merger, incurrence of Indebtedness,
Investment or Restricted Payment (or series of related Dispositions, Mergers,
incurrence of Indebtedness, Investments or Restricted Payments) exceeding
$25,000,000 in the aggregate, in each case, since the beginning of the relevant
testing period, the ratio shall be determined on a pro forma basis as if such
Disposition, Merger, incurrence of Indebtedness, Investment or Restricted
Payment, had occurred at the beginning of such period.
(iii)    Current Ratio. Permit the ratio of Consolidated Current Assets to
Consolidated Current Liabilities of Alon USA and its Consolidated Subsidiaries
to be less than 1.0:1.0 at any time.
(iv)    Interest Coverage Ratio. Permit the ratio (the "Interest Coverage
Ratio") of (A) Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries
for any four Fiscal Quarters to (B) interest expense of Alon USA and its
Consolidated Subsidiaries payable for such period to be less than 2.0:1.0.
(j)    Fiscal Periods. Change the Fiscal Months, Fiscal Years and Fiscal
Quarters as set forth on Schedule C hereto, except as otherwise agreed to in
writing by the Agent.
(k)    Amendment or Waiver of Documents. Agree to any amendment or other change
to (or make any payment consistent with any amendment or other change to), or
waive any of its rights under, any of the Lease Documents, provided that such
consent shall not be required if (A) no Default or Event of Default exists or
will result from such amendment, modification, waiver or change and (B) such
amendment, modification, waiver or change is not adverse to the interests of the
Lenders in any material respect and does not provide for terms more restrictive
in any material respect.
(l)    Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Companies to create, incur or permit to
exist any Lien upon any of the Collateral (other than Permitted Liens), or (ii)
the ability of any Company (other than an Immaterial Company) to pay dividends
or other distributions with respect to any of its Capital Stock or to make or
repay loans or advances to the Companies or any other Subsidiary or to guaranty
Indebtedness of a Company or any other Subsidiary; provided that the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by any Loan
Document, (B) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be

DOC ID - 18336046.11
 
 

91

--------------------------------------------------------------------------------




sold and such sale is permitted hereunder, (C) restrictions and conditions
imposed in respect of the Term Loan Documents and any extensions, renewals or
replacements of such Term Loan Documents established simultaneously with the
expiration or termination of any Term Loan Agreement permitted under this
Agreement; provided, however, that the restrictions and conditions of the Term
Loan Documents and any extensions, renewals or replacements of such Term Loan
Documents do not conflict with the obligations of the Loan Parties set forth
herein or in the other Loan Documents and the restrictions and conditions
thereof (taken as a whole) are no less favorable to the Lenders in any material
respect than the restrictions and conditions imposed by the Term Loan Agreement
(as in effect on November 26, 2012); (D) clause (i) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Capitalized Lease Obligations permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or Capitalized Lease Obligations and (E) clause (i) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
(m)    Modifications of Organizational Documents and Certain Other Agreements;
Etc. Amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN unless the WC Collateral Agent
receives (i) in the case of the Borrowers and Alon USA, at least 30 days' prior
written notice thereof, or (ii) in the case of any other Company, at least 10
Business Days' prior written notice thereof.
(n)    Hedging Agreements. Enter into any Hedging Agreements other than Hedging
Agreements which (i) are entered into in the ordinary course of business for
nonspeculative purposes and (ii) are disclosed in each report required to be
delivered to the Agent under Section 7.01(a)(ix) hereof.
(o)    Inventory Locations; Places of Business; Chief Executive Office.
(i) Change the location of its Inventory (except for Inventory in transit and
other Inventory with an aggregate market value for all such Inventory not in
excess of $500,000) from the locations listed on Part A of Schedule 6.01(e)
hereto, or store its Inventory at any storage facility other than the storage
facilities described in Part B of Schedule 6.01(e) hereto, except (A) for other
locations approved in writing by the Agent pursuant to the definition of
"Eligible Inventory," or (B) upon not less than 30 days' prior written notice to
the Agent accompanied by a new Schedule 6.01(e) hereto indicating each new
location and storage facility of Inventory, at such other locations in the
continental United States as the Companies may elect, provided that (I) all
action has been taken to grant to the Agent a perfected, first priority security
interest in such Inventory (subject in priority only to Permitted Liens that,
pursuant to the definition of the term "Permitted Liens," are not prohibited
from being prior to the Liens in favor of the Agent, for the benefit of the
Lenders, (II) the Agent's rights in such Inventory, including, without
limitation, the existence, perfection and priority of the Agent's security
interest in such Inventory, are not adversely affected thereby, (III) none of
the receipts received by any Loan Party from any storage facility states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person's assigns, and (IV) the
Agent shall have received a Collateral Access Agreement with respect to any
location where any Inventory in excess of $50,000 is located or a Rent Reserve
shall have been established with respect thereto, or (ii) change the location at
which the books and records relating to the

DOC ID - 18336046.11
 
 

92

--------------------------------------------------------------------------------




Inventory and Accounts Receivables of any Company are maintained or stored or
the location of the chief executive office of any Company from the location set
forth in Schedule 6.01(e), except upon not less than 30 days' prior written
notice to the Agent accompanied by a new Schedule 6.01(e) hereto indicating each
such new location.
(p)    ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
ARTICLE VIII    

MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL.
Section 8.01    Management of Collateral.
(a)    After the occurrence and during the continuance of an Event of Default,
the WC Collateral Agent may for the benefit of the Lenders send a notice of
assignment and/or notice of the WC Collateral Agent's security interest to any
and all Account Debtors or any third party holding or otherwise concerned with
any of the Collateral, and thereafter the WC Collateral Agent on behalf of the
Lenders shall have the sole right to collect the Accounts Receivable and/or take
possession of the Collateral and the books and records relating thereto. The
Borrowers shall not, without prior written consent of the Agent, grant any
extension of time of payment of any Account Receivable, compromise or settle any
Account Receivable for less than the full amount thereof, release, in whole or
in part, any Person or property liable for the payment thereof, or allow any
credit or discount whatsoever thereon, except prior to the occurrence and during
the continuance of an Event of Default, in the ordinary course of business.
(b)    (i) The Companies hereby appoint the WC Collateral Agent and the Agent or
their designee as the Companies attorney-in-fact with power to endorse any
Company's name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment or Collateral that may come into its possession, to
sign each Borrower's name on any invoice or bill of lading relating to any of
the Accounts Receivable, drafts against Account Debtors, assignments and
verifications of Accounts Receivable and notices to Account Debtors, to send
verification of Accounts Receivable, and upon the occurrence and during the
continuance of an Event of Default, to notify the Postal Service authorities to
change the address for delivery of mail addressed to the Borrowers to such
address as the Agent may designate and to do all

DOC ID - 18336046.11
 
 

93

--------------------------------------------------------------------------------




other acts and things necessary to carry out this Agreement. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designate shall not be liable for any acts of omission or commission (other than
acts or omissions constituting gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction), nor for
any error of judgment or mistake of fact or law; this power being coupled with
an interest is irrevocable until all of the Revolving Credit Loans and any other
Obligations under the Loan Documents are paid in full and all of the Revolving
Credit Commitments are terminated.
(ii)    The Agent and the WC Collateral Agent, without notice to or consent of
the Borrowers, upon the occurrence and during the continuance of an Event of
Default (A) may sue upon or otherwise collect, extend the time of payment of, or
compromise or settle for cash, credit or otherwise upon any terms, any of the
Accounts Receivable or any securities, instruments or insurance applicable
thereto and/or release the Account Debtor thereon; (B) is authorized and
empowered to accept the return of the fuel, fuel-by products or other goods
represented by any of the Accounts Receivable, and (C) shall have the right to
receive, endorse, assign and/or deliver in its name or the name of any Company
any and all checks, drafts, and other instruments for the payment of money
relating to the Accounts Receivable. The Borrowers hereby waive notice of
presentment, protest and non‑payment of any instrument so endorsed, all in a
commercially reasonable manner and without discharging or in any way affecting
liability hereunder.
(c)    Nothing herein contained shall be construed to constitute any Company as
agent of the Agent, the WC Collateral Agent or the Lenders for any purpose
whatsoever, and the Agent, the WC Collateral Agent and the Lenders shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts or omissions of the Agent, the WC
Collateral Agent and the Lenders constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction). The Agent, the WC Collateral Agent or the Lenders shall not,
under any circumstances or in any event whatsoever, have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Accounts Receivable or any instrument received in
payment thereof or for any damage resulting therefrom (other than acts or
omissions of the Agent, the WC Collateral Agent or the Lenders constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agent, the WC Collateral Agent and the
Lenders, by anything herein or in any assignment or otherwise, do not assume any
of the Companies' obligations under any contract or agreement assigned to the
Agent or the WC Collateral Agent and the Agent, the WC Collateral Agent or the
Lenders shall not be responsible in any way for the performance by the Companies
of any of the terms and conditions thereof.
(d)    If any of the Accounts Receivable includes a charge for any tax payable
to any Governmental Authority, the Agent is hereby authorized (but in no event
obligated) in its discretion to pay the amount thereof to the proper taxing
authority for the Borrowers' account and to charge the Loan Account therefor.
The Borrowers shall notify the Agent if any Accounts Receivable include any
taxes due to any such authority and, in the

DOC ID - 18336046.11
 
 

94

--------------------------------------------------------------------------------




absence of such notice, the Agent shall have the right to retain the full
proceeds of such Accounts Receivable and shall not be liable for any taxes that
may be due from such Company by reason of the sale and delivery creating such
Accounts Receivable.
Section 8.02    Accounts Receivable Documentation. The Borrowers will at such
intervals as the Agent may reasonably require, execute and deliver confirmatory
written assignments of the Accounts Receivable to the Agent and furnish such
further schedules and/or information as the Agent may reasonably require
relating to the Accounts Receivable, including, without limitation, sales
invoices or the equivalent, credit memos issued, remittance advises, reports and
copies of deposit slips and copies of original shipping or delivery receipts for
all merchandise sold. In addition, the Borrowers shall notify the Agent of any
non-compliance in respect of the representations, warranties and covenants
contained in Section 8.03 below. The items to be provided under this Section
8.02 are to be in form reasonably satisfactory to the Agent and are to be
executed and delivered to the Agent from time to time solely for its convenience
in maintaining records of the Collateral. The Borrowers' failure to give any
such items to the Agent or the WC Collateral Agent shall not affect, terminate,
modify or otherwise limit the WC Collateral Agent's Lien in the Collateral. The
Borrowers shall not re-date any invoice or sale or make sales on extended dating
beyond that customary in the Borrowers' industry, and shall not re-bill any
Accounts Receivable without promptly disclosing the same to the Agent and
providing the Agent with copy of such re-billing, identifying the same as such.
If any Borrower become aware of anything materially detrimental to any of such
Borrower's customers' credit, the Borrowers will promptly advise the Agent
thereof.
Section 8.03    Status of Accounts Receivable and Other Collateral. With respect
to Collateral of any Company at the time such Collateral becomes subject to the
WC Collateral Agent's security interests, such Company covenants, represents and
warrants: (a) the Company shall be the sole owner, free and clear of all Liens
except the Lien in the favor of the WC Collateral Agent for the benefit of the
Lenders or except as otherwise permitted hereunder, fully authorized to sell,
transfer, pledge and/or grant a security interest in each and every item of said
Collateral; (b) to the knowledge of the Borrowers, at the time created, each
Account Receivable shall be a good and valid account representing an undisputed
bona fide indebtedness incurred or an amount indisputably owed by the Account
Debtor therein named, for a fixed sum as set forth in the invoice relating
thereto with respect to an absolute sale and delivery upon the specified terms
of goods sold by the Borrowers or work, labor and/or services theretofore
rendered by the Borrowers; (c) to the best knowledge of the Borrowers and except
as otherwise disclosed to the Agent, no Account Receivable is subject to any
defense, offset, counterclaim, discount or allowance except as may be stated in
the invoice relating thereto or discounts and allowances as may be customary in
the Borrowers' business, and, each of such Accounts Receivable will be paid when
due; (d) none of the transactions underlying or giving rise to any Accounts
Receivable shall violate any applicable state or federal laws or regulations,
and all documents relating thereto shall be legally sufficient under such laws
or regulations and shall be legally enforceable in accordance with their terms;
(e) except as disclosed to the Agent, no agreement under which any deduction or
offset of any kind, other than normal trade discounts, may be granted or shall
have been made by the Borrowers at or before the time such Accounts Receivable
is created; (f) all documents and agreements relating to Accounts Receivable
shall be true and correct and in all respects what they purport to be; (g) to
the best knowledge of the

DOC ID - 18336046.11
 
 

95

--------------------------------------------------------------------------------




Borrowers, all signatures and endorsements that appear on all documents and
agreements relating to Accounts Receivable shall be genuine and all signatories
and endorsers shall have full capacity to contract; (h) the Companies shall
maintain books and records pertaining to said Collateral in such detail, form
and scope as the Agent shall reasonably require; (i) the Borrowers will
immediately notify the Agent if any of its accounts arise out of contracts with
the United States or any department, agency, or instrumentality thereof and will
execute any instruments and take any steps reasonably required by the Agent in
order that all monies due or to become due under any such contract shall be
assigned to the WC Collateral Agent and notice thereof given to the United
States Government under the Federal Assignment of Claims Act; (j) the Companies
will, within three Business Days of learning thereof, report to the Agent any
material loss or destruction of, or substantial damage to, any of the
Collateral, and any other matters affecting the value, enforceability or
collectibility of any of the Collateral; (k) if any amount payable under or in
connection with any Account Receivable is evidenced by a promissory note or
other instrument, as such term is defined in the Uniform Commercial Code, such
promissory note or instrument shall be pledged, endorsed, assigned and delivered
to the WC Collateral Agent as additional Collateral within three Business Days;
(l) the Borrowers shall not redate any invoice or sale or make sales on extended
dating beyond that which is customary in the ordinary course of their business
and in the relevant industry; (m) the Borrowers shall conduct a physical count
of their Inventory at such intervals as the Agent may reasonably request and the
Borrowers shall promptly supply the Agent with a copy of such count accompanied
by a report of the value (based on market value) of such Inventory; and (n) the
Companies are not and shall not be entitled to pledge the Agent's or the
Lenders' credit on any purchases for or any purpose whatsoever.
Section 8.04    Collateral Custodian. Upon the occurrence and during the
continuance of an Event of Default, the WC Collateral Agent may at any time and
from time to time employ and maintain in the premises of the Companies a
custodian selected by the WC Collateral Agent who shall have full authority to
do all acts necessary to protect the WC Collateral Agent's interests. The
Companies hereby agree to cooperate with any such custodian and to do whatever
the WC Collateral Agent may reasonably request to preserve the Collateral. All
reasonable costs and expenses incurred by the WC Collateral Agent, by reason of
the employment of the custodian, shall be charged to the Loan Account.
ARTICLE IX    

THE AGENT
Section 9.01    Authorization and Action. Each Lender (and each subsequent
holder of any Revolving Credit Notes by its acceptance thereof) hereby
irrevocably appoints and authorizes IDB, in its capacity as the Agent, (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Revolving Credit Notes outstanding hereunder and all other amounts accrued
hereunder paid to the Agent, and, subject to Section 2.05 of this Agreement and
the other provisions of this Agreement, to distribute promptly to each Lender
its Pro Rata Share of all payments so received, (ii) to distribute to each
Lender, if so determined by the Agent, copies of all material notices and
agreements received by the Agent and not required to be delivered to each Lender
pursuant to the terms of this Agreement, and (iii) subject to Section 12.03 of
this Agreement, to take such action as the Agent deems appropriate on its behalf

DOC ID - 18336046.11
 
 

96

--------------------------------------------------------------------------------




to administer the Revolving Credit Loans, Letters of Credit and the Loan
Documents and to exercise such other powers delegated to the Agent by the terms
hereof or the Loan Documents (including, without limitation, the power to give
or to refuse to give notices, waivers, consents, approvals and instructions and
the power to make or to refuse to make determinations and calculations),
together with such powers as are reasonably incidental thereto to carry out the
purposes hereof and thereof. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Revolving Credit Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
holders of Revolving Credit Notes; provided, however, that the L/C Issuer shall
not be required to refuse to honor a drawing under any Letter of Credit and the
Agent shall not be required to take any action which, in the reasonable opinion
of the Agent, exposes the Agent to liability or which is contrary to this
Agreement or any Loan Document or applicable law.
Section 9.02    Borrower's Default. In the event that (i) the Borrowers fail to
pay when due the principal of or interest on any Revolving Credit Notes,
Revolving Credit Loan or any Reimbursement Obligation or any amount payable
hereunder, or (ii) the Agent receives written notice of the occurrence of an
Event of Default, the Agent shall promptly give written notice thereof to the
Lenders, and the Agent shall take such action with respect to such Event of
Default as it shall be directed to take by the Required Lenders; provided,
however, that, unless and until the Agent shall have received such directions
and except as otherwise expressly provided in this Agreement, the Agent may take
such action or refrain from taking such action hereunder or under the other Loan
Documents with respect to an Event of Default or Default, as it shall deem
advisable in the best interest of the Lenders.
Section 9.03    Reliance, Etc. None of the Agent or any of its directors,
officers, agents, Affiliates or employees shall be liable for any action taken
or omitted to be taken by it under or in connection with this Agreement or the
other Loan Documents, except for its own gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, the Agent (i) may treat the payee of
any Revolving Credit Notes as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof, pursuant to Section 12.08
hereof, signed by such payee and in form satisfactory to it; (ii) may consult
with legal counsel (including, without limitation, counsel to the Borrowers),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person or to inspect the Collateral or other
property (including, without limitation, the books and records) of any Person;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document

DOC ID - 18336046.11
 
 

97

--------------------------------------------------------------------------------




furnished pursuant hereto or thereto; (vi) shall not be deemed to have made any
representation or warranty regarding the existence, value or collectibility of
the Collateral, the existence, priority or perfection of the Lenders' Lien
thereon, or the Borrowing Base or any certificate prepared by the Borrowers in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain the Borrowing Base or any portion
of the Collateral, except for its own gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction; and (vii)
shall incur no liability under or in respect of this Agreement or the other Loan
Documents by acting upon any notice, consent, certificate or other instrument or
writing (including any telephonic notice, electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
signed or sent by the proper party or parties.
Section 9.04    IDB and Bank Leumi.
(a)    With respect to the Revolving Credit Loans made by it, the Revolving
Credit Notes issued to it and its participation in the Letters of Credit, IDB
and its Affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Agent, the
WC Collateral Agent, a Co-Arranger or an L/C Issuer; and the term "Lender" or
"any Lenders" shall, unless otherwise expressly indicated, include IDB in its
individual capacity. IDB and its Affiliates may accept deposits from, lend money
to, act as trustee or paying agent under indentures of, and generally engage in
any kind of business with, any Borrower or any Guarantor, any of their
Affiliates, or any Person who may do business with or own securities of any
Borrower or any Company, or any of their Affiliates, all as if IDB were not the
Agent, the WC Collateral Agent, a Co-Arranger or an L/C Issuer and without any
duty to account therefor to any Lenders.
(b)    With respect to the Revolving Credit Loans made by it, the Revolving
Credit Notes issued to it and its participation in the Letters of Credit, Bank
Leumi and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not a
Co-Arranger or an L/C Issuer; and the term "Lender" or "any Lenders" shall,
unless otherwise expressly indicated, include Bank Leumi in its individual
capacity. Bank Leumi and its Affiliates may accept deposits from, lend money to,
act as trustee or paying agent under indentures of, and generally engage in any
kind of business with, any Borrower or any Guarantor, any of their Affiliates,
or any Person who may do business with or own securities of any Borrower or any
Company, or any of their Affiliates, all as if Bank Leumi were not a Co-Arranger
or an L/C Issuer and without any duty to account therefor to any Lenders.
Section 9.05    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.
Section 9.06    Indemnification. Each Lender agrees to indemnify and hold
harmless the Agent and the WC Collateral Agent (to the extent not reimbursed by
any Borrower

DOC ID - 18336046.11
 
 

98

--------------------------------------------------------------------------------




or any Guarantor), ratably according to the Pro Rata Shares of each Lender, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent or the WC Collateral Agent in any way relating to or arising out of this
Agreement or the other Loan Documents or any action taken or omitted by the
Agent or the WC Collateral Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable to the Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements for which there has
been a final judicial determination that such resulted from the Agent's gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Agent and the WC Collateral Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees, disbursements and other charges) incurred by the Agent or the WC
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents, to
the extent that the Agent or any WC Collateral Agent, as applicable, is not
reimbursed in full for such expenses by the Borrowers. The obligations of each
Lender under this Section 9.06 shall survive the termination of this Agreement
and the other Loan Documents and the payment of all other obligations of the
Agent, the WC Collateral Agent and the Lenders under this Agreement and the
other Loan Documents.
Section 9.07    Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Administrative Borrower. Upon any
such resignation, (i) Bank Leumi shall have the right to become the successor
Agent or to appoint one of its Affiliates to become the successor Agent, with
such rights and obligations hereunder as those previously held by the retiring
Agent, and (ii) if Bank Leumi does not choose to become the Agent or appoint the
Agent pursuant to clause (i), then the Borrowers shall have the right to appoint
a successor Agent reasonably acceptable to Bank Leumi and the Required Lenders,
with such rights and obligations hereunder as those previously held by the
retiring Agent, provided, the successor Agent may be appointed by the Required
Lenders without any consultation with or consent of the Companies or any other
Loan Party if an Event of Default or Default has occurred and is continuing. If
no successor Agent shall have been so appointed pursuant to clause (ii) above,
and shall have accepted such appointment, within 30 days after the retiring
Agent's giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a Lender or a
commercial bank or other financial institution organized under the laws of the
United States of America or any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents. After any
retiring Agent's resignation hereunder as the Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement and the other Loan
Documents.

DOC ID - 18336046.11
 
 

99

--------------------------------------------------------------------------------




Section 9.08    Collateral Matters.
(a)    The Agent may from time to time, make such reasonable disbursements and
advances ("Agent Advances") which the Agent, in its sole discretion, deems
necessary or desirable to preserve or protect the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrowers, any Guarantor or other Person of the Revolving Credit Loans,
Reimbursement Obligations or Letters of Credit and other Obligations or to pay
any other amount chargeable to the Borrowers or any Guarantor pursuant to the
terms of this Agreement, including, without limitation, costs, fees and expenses
as described in Section 12.05. The Agent Advances shall be repayable on demand
and be secured by the Collateral. The Agent Advances shall not constitute
Revolving Credit Loans but shall otherwise constitute Obligations hereunder.
Without limitation to its obligations pursuant to Section 9.06, each Lender
agrees that it shall make available to the Agent, upon the Agent's demand, in
Dollars in immediately available funds, the amount equal to such Lender's Pro
Rata Share of each such Agent Advance. If such funds are not made available to
the Agent by such Lender the Agent shall be entitled to recover such funds, on
demand from such Lender together with interest thereon, for each day from the
date such payment was due until the date such amount is paid to the Agent, at
the Federal Funds Rate for three Business Days and thereafter at the Base Rate.
The Agent shall use reasonable efforts to notify the Administrative Borrower and
the Lenders promptly after any such Agent Advance.
(b)    The Agent shall have no obligation whatsoever to any Lenders to assure
that the Collateral exists or is owned by any Borrower or any Guarantor or is
cared for, protected or insured or has been encumbered or that the Liens granted
to the WC Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent in this Section 9.08 or in any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, any of the Agent and the WC Collateral Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent's
and the WC Collateral Agent's own interest in the Collateral as one of the
Lenders and that the Agent and the WC Collateral Agent shall have no duty or
liability whatsoever to any other Lender other than for acts or omissions
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.
(c)    The Lenders agree to authorize the WC Collateral Agent to release any
Lien granted to or held by the WC Collateral Agent upon any Collateral (i) upon
termination of the Revolving Credit Commitments and payment and satisfaction of
all Revolving Credit Loans and Letter of Credit Obligations (whether or not due)
and all other Obligations which have matured and which the Agent has been
notified in writing are then due and payable; (ii) constituting property being
sold or disposed of in compliance with Section 7.02(c)(ii) hereof (and the WC
Collateral Agent may rely conclusively on any such certificate, without further
inquiry); (iii) constituting property in which the Companies owned no interest
at the time the Lien was granted or at any time thereafter; (iv) (except as
otherwise provided in Section 12.03 of this Agreement) if approved, authorized
or ratified in writing by the Required Lenders; or (v) as may be required
pursuant to the terms of any Intercreditor Agreement. To the extent a Company
sells

DOC ID - 18336046.11
 
 

100

--------------------------------------------------------------------------------




or disposes of any Collateral in accordance with Section 7.02(c)(ii) or with the
consent of the Required Lenders, such Collateral in each case shall be sold or
otherwise disposed of free and clear of the Liens created by the Loan Documents
(it being understood that the Liens created by the Loan Documents shall continue
in all cash and noncash proceeds), and the WC Collateral Agent shall execute and
deliver such releases as the applicable Company may reasonably request to
evidence the termination of such Liens (which release shall not affect in any
respect the obligations of any Loan Party under any Loan Document, shall be at
the sole cost and expense of such Company and shall be without representation,
warranty or recourse of any kind). Without in any manner limiting the WC
Collateral Agent's authority to act without any specific or further
authorization or consent by the Required Lenders, upon request by the WC
Collateral Agent at any time, the Lenders shall confirm in writing the WC
Collateral Agent's authority to release particular contained in types or items
of Collateral pursuant to this Section 9.08(c).
(d)    [intentionally omitted].
(e)    The Borrowers may at any time request in writing that the Agent terminate
the Guaranty to which Alon Brands is a party. Promptly after receipt of any such
request, the Agent agrees to execute and deliver a termination, in form and
substance reasonably satisfactory to the Agent, as the Borrowers may reasonably
request to evidence the termination of the Guaranty to which Alon Brands is a
party (which termination shall not affect in any respect the obligations of any
other Loan Party under any Loan Document, shall be at the sole cost and expense
of the Companies and shall be without representation, warranty or recourse of
any kind), provided that the Agent shall have received the following, each in
form and substance satisfactory to the Agent: (i) an amendment to this
Agreement, which shall, among other matters, (A) terminate the Guaranty by Alon
Brands, expressly provide that Alon Brands is no longer a party to this
Agreement, provide evidence to the satisfaction of the Agent and the Lenders
that any Indebtedness (contingent or otherwise) incurred by any Loan Party for
the benefit of Alon Brands and its Subsidiaries shall be included in the
calculation of the financial covenants contained in Section 7.02(i) of this
Agreement, modify the financial covenants to, among other things, exclude any
net income attributable to Alon Brands and its Subsidiaries from any of the
applicable financial covenants to the extent necessary, and provide for the
delivery of such financial statements as the Agent and the Lenders may
reasonably require to exclude the assets, liabilities, income, expenses and cash
flows of Alon Brands and its Subsidiaries, and (B) make such other amendments as
the Agent and the Lenders may deem necessary in their reasonable discretion, and
(ii) such other agreements, documents and opinions as Agent or the Required
Lenders may reasonably request.
(f)    Without in any manner limiting the authority of the Agent to act without
any specific or further authorization or consent by the Required Lenders, upon
request by the Agent at any time, the Lenders shall confirm in writing the
authority of the Agent to release the Guaranty of Alon Brands pursuant to this
Section 9.08.
Section 9.09    The Register.
(a)    The Agent shall maintain a register (the "Register") for the recordation
of the names and addresses of the assignees of the Lender and the aggregate
outstanding principal amount of each Revolving Credit Loan (and stated interest
thereon) (each a "Registered Advance"). The entries in the Register shall be
conclusive and binding for all

DOC ID - 18336046.11
 
 

101

--------------------------------------------------------------------------------




purposes, absent manifest error. A Revolving Credit Loan may be assigned or
transferred in whole or in part only by registration of such assignment or
transfer on the Register. Each Borrower and Lender (and any assignee of a
Lender) shall treat each person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Loan, including, without limitation,
the right to receive payments of principal and interest hereunder,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower at any reasonable time and from time to time upon
reasonable prior notice.
(b)    In the event that a Lender sells participations in a Revolving Credit
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent of the
Borrower, maintain a register on which it enters the name of all participants in
each Revolving Credit Loan and the principal amount (and stated interest
thereon) of the portion of each Revolving Credit Loan that is the subject of the
participation (the "Participant Register"), provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish to an applicable Governmental
Authority that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. An interest in a
Revolving Credit Loan may be participated in whole or in part only by
registration of such participation on the Participant Register.
ARTICLE X    

EVENTS OF DEFAULT
Section 10.01    Events of Default. If any of the following Events of Default
shall occur and be continuing:
(a)    Any Borrower shall fail to pay (i) any principal on any Revolving Credit
Loan, any Agent Advance or any Reimbursement Obligation when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) or
(ii) any interest thereon or any fee or other amount when due under any Loan
Document and, in the case of this clause (ii), such failure shall continue
unremedied for more than three Business Days;
(b)    Any representation or warranty made by any Loan Party or any officer of
such Loan Party under or in connection with any Loan Document shall have been
incorrect in any material respect when made;
(c)    (i) Any Loan Party shall fail to perform or observe (A) any covenant
contained in subparagraphs (i), (ii), (iii), (v), (vi), (vii) or (x) of Section
7.01(a) or Section 7.01(b) hereof and such failure shall continue unremedied for
more than 10 days, or (B) any covenant contained in subsections (c), (e), (g),
(j) or (n) of Section 7.01 hereof and such failure shall continue unremedied for
more than five days after the earlier of the date written notice of such failure
shall have been given by the Agent or the Required Lenders to any Loan

DOC ID - 18336046.11
 
 

102

--------------------------------------------------------------------------------




Party and the date a Responsible Officer of any Loan Party becomes aware of such
failure or (ii) any Company shall fail to perform or observe any other covenant
contained in Section 7.01 hereof or any covenant contained in Section 7.02
hereof or Section 5 of the Security Agreements;
(d)    Any Loan Party shall fail to perform or observe any other term, covenant
or agreement, other than as set forth above in Sections 10.01(a), (b) and (c)
above, contained in any Loan Document to be performed or observed by such Loan
Party and such failure, if capable of being remedied, shall remain unremedied
for 15 days after the earlier the date written notice of such failure shall have
been given by the Agent or the Required Lenders to any Loan Party and the date a
Responsible Officer of any Loan Party becomes aware of such failure;
(e)    Any Loan Party (other than any Immaterial Company) (i) shall fail to pay
any principal or interest on any of its Indebtedness (excluding Indebtedness
evidenced by the Loan Documents) in excess of $15,000,000 or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, or any other default under any agreement or
instrument relating to any such Indebtedness, or any other event, shall occur
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness in excess of such amount shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof or (ii) shall default
in the performance of any obligation under the Subordination Agreement or any
related agreement (and such default shall not be waived or shall continue after
any applicable cure period therefor) and such default could reasonably be
expected, in the judgment of the Agent or the Required Lenders, to result in the
termination of, or the loss or suspension of any rights of the Borrowers or any
Subsidiary of the Parent under, the Subordination Agreement or to have a
Material Adverse Effect;
(f)    Any Loan Party (other than any Immaterial Company) (i) shall institute
any proceeding or voluntary case seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for such Loan Party or
for any substantial part of its property, (ii) shall be generally not paying its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
(g)    Any proceeding shall be instituted against any Loan Party (other than any
Immaterial Company) seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
such Loan Party or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any

DOC ID - 18336046.11
 
 

103

--------------------------------------------------------------------------------




of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur;
(h)    Any provision of any Loan Document shall at any time for any reason be
declared by a court of competent jurisdiction to be null and void, or the
validity or enforceability thereof shall be contested by any Loan Party, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority or
other regulatory body having jurisdiction over such Loan Party that could
reasonably be expected to result in a Material Adverse Effect, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that such Loan Party has any liability or obligation purported
to be created under any Loan Document;
(i)    Any Security Document, after delivery thereof pursuant hereto, shall for
any reason fail or cease to create a valid and perfected, and, except to the
extent permitted by the terms hereof or thereof, first priority Lien on or
security interest in (i) any IDB Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement) with a fair market value exceeding
$500,000 in the aggregate purported to be covered thereby or (ii) any other
Collateral with a fair market value exceeding $1,000,000 in the aggregate
purported to be covered thereby; provided that with respect to clause (ii), the
Loan Parties will have thirty (30) days to cure any such default or
alternatively, may provide Collateral with similar market value in replacement
thereof;
(j)    One or more judgments or orders (other than a judgment or award described
in subsection (f) or (g) of this Section 10.01) for the payment of money
exceeding $5,000,000 in the aggregate for the Loan Parties, shall be rendered
against any Loan Party and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order, or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of any
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
(k)    Any Company or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, such Loan Party or such ERISA Affiliate incurs a
withdrawal liability in an annual amount exceeding $5,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof, such Loan Party's or such ERISA Affiliate's annual
contribution requirement with respect to such Multiemployer Plan increases in an
annual amount exceeding $5,000,000;
(l)    Any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Company
by the Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $5,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

DOC ID - 18336046.11
 
 

104

--------------------------------------------------------------------------------




(m)     An "Event of Default" (as defined in any Term Loan Agreement) shall have
occurred under either Term Loan Agreement or any other Term Loan Document;
(n)    A Change of Control shall have occurred;
(o)    Any Loan Party (other than an Immaterial Company) is enjoined, restrained
or in any way prevented by the order of any court or any administrative or
regulatory agency from conducting all or any material part of its business for
more than fifteen (15) days;
(p)    Any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Borrower or
any other Loan Party, if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect;
(q)    The loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by any Borrower or any other Loan
Party, if such loss, suspension, revocation or failure to renew could reasonably
be expected to have a Material Adverse Effect;
(r)    The indictment of any Borrower or any other Loan Party or any chief
executive officer, chief financial officer, president or similar material
officer thereof under any criminal statute, or commencement of criminal or civil
proceedings against any Borrower or any other Loan Party, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any government or governmental agency, authority or
instrumentality of any material portion of the property of such Borrower or
other Loan Party or in the case of a material officer, imprisonment;
(s)    The occurrence of any event or series of events which has had a Material
Adverse Effect;
(t)    Any Term Loan Agreement shall be terminated for any reason (other than
the repayment of all obligations thereunder) and a Permitted Refinancing Term
Loan Agreement shall not have become effective;
(u)    CS shall no longer be the Drop Down Term Loan Agent and the successor
Drop Down Term Loan Agent shall have neither become party to the Intercreditor
Agreement as successor to CS nor shall have in lieu thereof entered into an
Intercreditor Agreement reasonably acceptable to the Agent;
(v)    (i) Alon LP shall fail to make any lease payment under the Lease
Agreement as and when due and payable or (ii) any other breach, default, event
of default or termination shall occur under the Lease Documents, after giving
effect to applicable grace periods, if any, contained in the Lease Documents
that gives any third party the right to terminate any of the Lease Documents;



DOC ID - 18336046.11
 
 

105

--------------------------------------------------------------------------------




(w)    Holly or HEP Logistics Holdings, L.P. shall assert any claim against any
Borrower or Company (other than an Immaterial Company) under or in connection
with the Indemnification Agreement in an aggregate amount exceeding $5,000,000;
then, and in any such event, with the consent of the Required Lenders the Agent
may, or upon the request of the Required Lenders, the Agent shall, by notice to
the Administrative Borrower, (i) declare the Total Commitment to be reduced to
zero, whereupon the Total Commitment shall forthwith be reduced to zero, (ii)
declare all Revolving Credit Loans and all Reimbursement Obligations, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Revolving Credit Loans, all
Reimbursement Obligations, all such interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Company; provided, however, that upon the occurrence of any Event of Default
described in subsections (f) or (g) of this Section 10.01, the Revolving Credit
Loans, all Reimbursement Obligations, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are expressly waived by each
Company, and (iii) exercise any and all of its other rights under applicable
law, hereunder and under the other Loan Documents. Upon demand by the Agent
after the occurrence and during the continuation of any Event of Default, the
Borrowers shall deposit with the Agent with respect to each Letter of Credit
then outstanding cash in an amount equal to 105% of the greatest amount for
which such Letter of Credit may be drawn. Such deposits shall be held by the
Agent in the Letter of Credit Collateral Account as security for, and to provide
for the payment of, the Letter of Credit Obligations.
ARTICLE XI    

GUARANTY
Section 11.01    Guaranty. Each Guarantor Company hereby (i) irrevocably,
absolutely and unconditionally guarantees the prompt payment, as and when due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), of (A) all the Obligations, including, without limitation,
all amounts now or hereafter owing in respect of the Loan Documents, whether for
principal, interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrowers whether
or not a claim for post-filing interest is allowed in such proceeding), fees,
expenses, indemnifications or otherwise, and (B) all indebtedness, obligations
and other liabilities, direct or indirect, absolute or contingent, now existing
or hereafter arising of the Borrowers to the Agent, the WC Collateral Agent, the
Lenders or the L/C Issuer under the Loan Documents and (ii) agrees to pay any
and all reasonable expenses (including reasonable counsel fees and expenses)
incurred by the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer in
enforcing its rights under this Article XI.
Section 11.02    Obligations Unconditional.
(a)    Each Guarantor Company hereby guarantees that the Obligations will be
paid strictly in accordance with the terms of the Loan Documents, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the Lenders or the L/C
Issuer with respect thereto. Each such Guarantor

DOC ID - 18336046.11
 
 

106

--------------------------------------------------------------------------------




Company agrees that its guarantee constitutes a guaranty of payment when due and
not of collection, and waives any right to require that any resort be had by the
Agent, the WC Collateral Agent, the Lenders or the L/C Issuer to any Collateral.
The obligations of each Guarantor Company under this Article XI are independent
of the obligations of the Borrowers under this Agreement and the other Loan
Documents and a separate action or actions may be brought and prosecuted against
the Guarantor Companies to enforce this Article XI irrespective of whether any
action is brought against any of the Borrowers or whether any of the Borrowers
are joined in any such action. The liability of the Guarantor Companies
hereunder shall be absolute and unconditional, irrespective of: (i) any lack of
validity or enforceability of any Loan Document or any agreement or instrument
relating thereto; (ii) any extension or change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations
(including, without limitation, any extension for longer than the original
period), or any other amendment or waiver of or consent to any departure from
any provision of any Loan Document (including the creation or existence of any
Obligations in excess of the amounts permitted by any lending formulas contained
in this Agreement); (iii) any exchange or release of, or non-perfection of any
Lien on, any Collateral, or any release or amendment or waiver of or consent to
any departure from any other guaranty, for all or any of the Obligations; or
(iv) the existence of any claim, set off, defense or other right that the
Guarantor Companies may have against any Person, including the Agent, the WC
Collateral Agent, the L/C Issuer or the Lenders; (v) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Borrower or any other Guarantor in respect of the Obligations or of the
Guarantor Companies in respect hereof.
(b)    This Guaranty (i) is a continuing guaranty and shall remain in full force
and effect until such date on which all of the Obligations and all other
expenses to be paid by the Borrowers pursuant hereto shall have been satisfied
in full after the Total Commitment shall have been terminated, (ii) shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Obligations is rescinded or must otherwise be
returned by the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer
upon the insolvency, bankruptcy or reorganization of any Borrower or any
Guarantor or otherwise, all as though such payment had not been made, and (iii)
shall be binding upon each Guarantor Company, its successors and assigns.
Section 11.03    Waivers. Each Guarantor Company hereby waives, to the extent
permitted by applicable law, (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation, (iii) notice of any
action taken by the Agent, the WC Collateral Agent, the Lenders, the L/C Issuer,
IDB or any Borrower or any other agreement or instrument relating thereto, (iv)
all other notices, demands and protests, and all other formalities of every kind
in connection with the enforcement of the Obligations or of the obligations of
such Guarantor Company hereunder, the omission of or delay in which, but for the
provisions of this Section 11.03, might constitute grounds for relieving such
Guarantor Company of its obligations hereunder, (v) any requirement that the
Agent, the WC Collateral Agent, the Lenders or the L/C Issuer protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Person or any Collateral, and (vi) any other
defenses available to the Borrowers or such Guarantor Company. All such waivers
by the Guarantor Companies shall be effective only to the extent permitted by
applicable law.

DOC ID - 18336046.11
 
 

107

--------------------------------------------------------------------------------




Section 11.04    Subrogation. Until such time as the Obligations shall have been
paid in full and the Total Commitment is terminated, each Guarantor Company
hereby irrevocably agrees that it will not exercise any and all rights which it
has or may have at any time or from time to time (whether arising directly or
indirectly by operation of law or contract) to assert any claim against any
Borrower or any other Guarantor on account of any payments made under this
Agreement, including, without limitation, all existing and future rights of
subrogation, reimbursement, exoneration, contribution and/or indemnity. If any
amount shall be paid to a Guarantor Company on account of such rights at any
time when all of such Obligations and all other Obligations shall not have been
paid in full, such amount shall be held in trust for the benefit of the Agent or
the Lenders, shall be segregated from the other funds of such Guarantor Company
and shall forthwith be paid over to the Agent to be applied in whole or in part
by the Agent against the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.
Section 11.05    No Waiver; Remedies. No failure on the part of the Agent, the
WC Collateral Agent, the Lenders or the L/C Issuer to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedy provided by law.
Section 11.06    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrowers in respect of the Obligations is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor Companies hereunder forthwith on
demand by the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer.
ARTICLE XII    

MISCELLANEOUS
Section 12.01    Termination; Annual Review.
(a)    The Borrowers may terminate the Total Commitment and reduce it to zero in
accordance with Section 2.07, and the Total Commitment and this Agreement shall
terminate in accordance with the last paragraph of Section 10.01.
(b)    The Total Commitment and this Agreement shall automatically terminate on
the Termination Date.
(c)    All Obligations shall become due and payable as of the date of any
termination under Section 2.07(a), Section 12.01(a) or 12.01(b) and, pending a
final accounting, the Agent may withhold any balances in the Loan Account
(unless supplied with an indemnity satisfactory to the Agent) to cover all of
the Obligations, whether absolute or contingent. All of the Agent's, the WC
Collateral Agent's and the Lenders' rights and Liens and security interests
shall continue after any termination until all Obligations for the payment of
money have been paid in cash and satisfied in full and all Letters of Credit
have been canceled and returned to the L/C Issuer or cash collateralized to the
reasonable satisfaction of the Agent. After such payment

DOC ID - 18336046.11
 
 

108

--------------------------------------------------------------------------------




and satisfaction, the Agent, the WC Collateral Agent and the Lenders will, upon
the reasonable request of the Administrative Borrower, execute all documents
necessary to release, without recourse, representation and warranty and at the
expense of the Borrowers, its Liens granted pursuant to the terms of this
Agreement and the other Loan Documents.
(d)    On or prior to July 31 of each year, the Borrowers shall provide the
Agent with a certificate certifying and attaching any supporting calculations or
details that: (i) the representations and warranties contained in Section 6.01
of this Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent, the L/C Issuer or the Lenders pursuant hereto on
or prior to such date are true and correct on and as of such date as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case any such
representation or warranty shall be true and correct on and as of such earlier
date), (ii) the Borrowers are in compliance with the financial covenants set
forth in Section 7.02(j) hereof, and (iii) no Event of Default or Default has
occurred and is continuing.
Section 12.02    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, sent by overnight courier,
telecopied, or delivered, if to any Lender, at its address specified under its
signature on the signature pages hereof; if to the Borrowers or the other
Companies, at the following address:
Alon USA, LP
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: Mr. Michael Oster
Mr. James Ranspot
Mr. Shai Even
Telephone: (972) 367-4000
Telecopier: (972) 367-3724
if to the Agent, to it at the following address:
Israel Discount Bank of New York
511 Fifth Avenue
New York, New York 10017
Attention: Mr. Roy Nachimzon
Telephone: (212) 551-8126
Telecopier: (212) 599-8259

DOC ID - 18336046.11
 
 

109

--------------------------------------------------------------------------------




with a copy to

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Lawrence S. Goldberg, Esq.

Telephone: (212) 756-2478
Telecopier: (212) 593-5955
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 12.02. All such notices and other communications shall be
effective (i) if mailed (by certified mail, postage prepaid and return receipt
requested), upon receipt or three Business Days after mailing whichever occurs
first, (ii) if telecopied, when transmitted and a confirmation is received,
provided the same is on a Business Day and, if not, on the next Business Day,
(iii) if sent by overnight courier, upon receipt or two Business Days after
delivered to such overnight courier, whichever occurs first or (iv) if
delivered, upon delivery, provided the same is on a Business Day and, if not, on
the next Business Day, and (v) if sent by electronic mail, upon the sender's
receipt of an acknowledgment from the intended recipient (such as by the "return
receipt requested" function, as available, return email or other written
acknowledgment), except that notices to the Agent or the L/C Issuer pursuant to
Articles II and III hereof shall not be effective until received by the Agent or
the L/C Issuer, as the case may be.
Section 12.03    Amendments, Etc No amendment or waiver of any provision of this
Agreement or the other Loan Documents, and no consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by such Loan Party and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall (i) increase the Revolving Credit Commitment of any Lender,
reduce the principal of, or interest on, the Revolving Credit Loans or the
Reimbursement Obligations payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any date fixed for
any payment of principal of, or interest or fees on, the Revolving Credit Loans
or Letter of Credit Obligations payable to any Lender, in each case without the
written consent of any Lender affected thereby, (ii) increase the Total
Commitment without the written consent of each Lender, (iii) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Notes, or amend the definition of
"Required Lenders," without the written consent of each Lender, (iv) release all
or a substantial portion of the Collateral (except as otherwise provided in this
Agreement or any of the other Loan Documents) or the Guarantors (other than
inactive Guarantors or as otherwise provided in this Agreement or in any of the
other Loan Documents) without the written consent of each Lender, (v) amend,
modify or waive Section 12.01 or this Section 12.03 of this Agreement without
the written consent of each Lender, or (vi) amend the definitions of "Applicable
Borrowing Base Percentage," "Applicable Percentage" or "Borrowing Base" if the
effect of such amendment is to increase Availability without the written consent
of each Lender. Notwithstanding the foregoing, no amendment, waiver or consent
shall affect the

DOC ID - 18336046.11
 
 

110

--------------------------------------------------------------------------------




rights or duties of the Agent or the L/C Issuer with respect to a Letter of
Credit under this Agreement or the other Loan Documents, unless the same shall
have been signed by the Agent or the L/C Issuer, as applicable.
Section 12.04    No Waiver; Remedies, Etc. No failure on the part of the L/C
Issuer, any Lender or the Agent to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the L/C Issuer, the Lenders and the
Agent provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Lenders, the L/C Issuer and the Agent under any Loan Document
against any party thereto are not conditional or contingent on any attempt by
the Lenders, the L/C Issuer and the Agent to exercise any of their rights under
any other Loan Document against such party or against any other Person.
Section 12.05    Expenses; Taxes; Attorneys' Fees. The Companies agree to
jointly and severally pay or cause to be paid, on demand, and to save the Agent
(and, in the case of clauses (a) and (c) through (m) below, the Lenders)
harmless against liability for the payment of, all reasonable out‑of‑pocket
fees, costs and expenses, regardless of whether the transactions contemplated
hereby are consummated, including but not limited to reasonable fees, costs and
expenses of counsel for the Agent (and, in the case of clauses (c) through (m)
below, the Lenders), accounting, due diligence, periodic field audits,
investigation, monitoring of assets, syndication, miscellaneous disbursements,
examination, travel, lodging and meals, incurred by the Agent (and, in the case
of clauses (a) and (c) through (m) below, the Lenders) from time to time arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents,
(b) any requested amendments, waivers or consents to this Agreement or the other
Loan Documents, whether or not such documents become effective or are given, (c)
the preservation and protection of any of the Agent's and the Lenders' rights
under this Agreement or the other Loan Documents, (d) the defense of any claim
or action asserted or brought against the Agent or the Lenders by any Person
that arises from or relates to this Agreement, any other Loan Document, the
Agent's or the Lenders' claims against the Borrowers or the other Loan Parties,
or any and all matters in connection therewith, (e) the commencement or defense
of, or intervention in, any court proceeding arising from or related to this
Agreement or any other Loan Document, (f) the filing of any petition, complaint,
answer, motion or other pleading by the Agent or the Lenders, or the taking of
any action in respect of the Collateral or other security, in connection with
this Agreement or any other Loan Document, (g) the protection, collection,
lease, sale, taking possession of or liquidation of, any Collateral or other
security in connection with this Agreement or any other Loan Document, (h) any
attempt to enforce any Lien on any Collateral or other security in connection
with this Agreement or any other Loan Document, (i) any attempt to collect from
the Borrowers or any other Loan Party, (j) the receipt of any professional
advice with respect to any of the foregoing (including, without limitation, with
respect to any restructuring, work-out or renegotiation of any Loan Document),
(k) all liabilities and reasonable costs arising from or in connection with the
past, present or future operations of the Loan Parties (or any Affiliate of the
foregoing) involving any damage to real or personal property or natural
resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on,

DOC ID - 18336046.11
 
 

111

--------------------------------------------------------------------------------




upon or into such property, (l) any reasonable costs or liabilities incurred in
connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any facility of
the Loan Parties, or (m) any liabilities or reasonable costs incurred in
connection with any Lien arising under any Environmental Law. Without limitation
of the foregoing or any other provision of any Loan Document: (x) the Companies
jointly and severally agree to pay all Other Taxes payable pursuant to Section
2.12 hereof, and the Companies jointly and severally agree to save the Agent,
the L/C Issuer and the Lenders harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any Other Taxes in accordance with such
Section 2.12, and (y) if the Borrowers or any Loan Party fails to perform any
covenant or agreement contained herein or in any other Loan Document, the Agent
may itself perform or cause performance of such covenant or agreement, and the
expenses of the Agent incurred in connection therewith shall be reimbursed on
demand by the Borrowers. The obligations of the Borrowers under this Section
12.05 shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents.
Section 12.06    Right of Set Off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates may, and is
hereby authorized to, at any time and from time to time, without notice to any
Loan Party (any such notice being expressly waived by the Borrowers and
Companies) and to the fullest extent permitted by law, set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of any Loan Party against any and
all joint and several obligations of the Borrowers now or hereafter existing
under any Loan Document, irrespective of whether or not such Lender or its
Affiliates shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Such set-off shall be subject to the
provisions of Section 4.03. Such Lender agrees to notify the Administrative
Borrower promptly after any such set-off and application made by such Lender or
its Affiliates, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section 12.06 are in addition to the other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender may have.
Section 12.07    Severability. Any provision of this Agreement, or of any other
Loan Document to which any Borrower or any Guarantor is a party, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
Section 12.08    Assignments and Participations.
(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Revolving
Credit Loans made by it, the Revolving Credit Notes held by it and its Pro Rata
Share of Letter of Credit Obligations); provided, however, that (1) the consent
of the Agent and the Administrative Borrower shall not be required for any such
assignment by a Lender to one or more of such Lender's Affiliates, (2) each such
assignment is in an amount which is at least $10,000,000 or a multiple of

DOC ID - 18336046.11
 
 

112

--------------------------------------------------------------------------------




$1,000,000 in excess thereof (or the remainder of such Lender's Revolving Credit
Commitment), (3) each such assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender's rights and obligations under this
Agreement, (4) such assignee shall execute and deliver an Assignment and
Acceptance to the Agent, (5) the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance, an Assignment and Acceptance,
together with any Revolving Credit Notes subject to such assignment, (6) such
parties shall deliver to the Agent a processing and recordation fee of $3,500
(except in the case of any assignment by a Lender to one or more of its
Affiliates in which case such fee will not be payable), and (7) such assignee
shall reimburse the Agent for any out-of-pocket expenses (including reasonable
legal fees) incurred in connection therewith. Notwithstanding the foregoing, in
no event shall any assignment be made to any Loan Party or any Affiliate of a
Loan Party without the prior written consent of the Required Lenders, which
consent may be withheld by the Required Lenders in their sole and absolute
discretion. Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three Business Days after the delivery thereof to the Agent
(or such shorter period as shall be agreed to by the Agent and the parties to
such assignment), (A) the assignee thereunder shall become a "Lender" hereunder
and, in addition to the rights and obligations hereunder held by it immediately
prior to such effective date, have the rights and obligations hereunder that
have been assigned to it pursuant to such Assignment and Acceptance and (B) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto). Any such assignment shall not
adversely affect the Borrowers' rights under this Agreement except that the
assigning Lender shall not be responsible for the obligations assigned.
(b)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto that: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement of any other instrument or document furnished pursuant
hereto, and (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or any Guarantor or any of their Subsidiaries or the performance or
observance by such Borrower or such Guarantor or any of their Subsidiaries of
any of their obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto.
(c)    The Agent shall maintain at its address referred to in Section 12.02
hereof a copy of each Assignment and Acceptance delivered to and accepted by it.
Such copies shall be available for inspection by any Borrower or any Guarantor
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee Lender, together with the Revolving Credit Notes subject
to

DOC ID - 18336046.11
 
 

113

--------------------------------------------------------------------------------




such assignment and the processing and recordation fee, if the Agent consents,
which consent will not be unreasonably withheld, to the proposed Assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, and (ii) give prompt notice thereof to the Administrative Borrower.
Within three Business Days after its receipt of such notice, any Borrower or any
Guarantor, at its own expense, shall execute and deliver to the Agent in
exchange for the surrendered Revolving Credit Notes a new Revolving Credit Notes
to the order of such assignee Lender in an aggregate principal amount equal to
the Revolving Credit Loans and Revolving Credit Commitment assumed by it
pursuant to such Assignment and Acceptance, and if the assigning Lender has
retained any Revolving Credit Loans and Revolving Credit Commitment hereunder, a
new Revolving Credit Notes to the order of the assigning Lender in an aggregate
principal amount equal to the Revolving Credit Loans and Revolving Credit
Commitment retained by it hereunder. Such new Revolving Credit Notes or
Revolving Credit Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Revolving Credit Notes or
Revolving Credit Notes, shall be dated the date of the Agent's acceptance of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit B hereto. Promptly after each such Assignment and Acceptance becomes
effective, the Agent shall prepare and distribute to each Lender and the
Borrowers a revised Schedule B hereto after giving effect to such assignment,
which revised Schedule B shall replace the prior Schedule B and become part of
this Agreement.
(e)    Each Lender may sell participations in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Revolving Credit Commitment, the Revolving Credit Loans made
by it and the Revolving Credit Notes held by it and the Letter of Credit
Obligations). Participants shall have no direct rights under this Agreements
except that participants shall have the rights of a Lender under Sections 2.09,
2.10 and 12.06 hereof, provided that no Lender may grant any participant any
rights to consent to any amendment, waiver, consent or other modification
hereunder other than the rights set forth in the proviso in Section 12.03, and
provided further that no Lender may grant participations to any Loan Party or
any Affiliate of a Loan Party without the prior written consent of the Required
Lenders, which consent may be withheld by the Required Lenders in their sole and
absolute discretion.
(f)    Nothing contained in this Section 12.08 shall prohibit any Lender from
pledging its Revolving Credit Loans hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank.
Section 12.09    CounterpartsThis Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and

DOC ID - 18336046.11
 
 

114

--------------------------------------------------------------------------------




binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
Section 12.10    Headings. Section headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
Section 12.11    Governing Law.
(a)    THIS AGREEMENT, THE REVOLVING CREDIT NOTES AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT TO THE EXTENT THAT
THE VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE SECURITY INTEREST CREATED THEREBY, OR REMEDIES THEREUNDER,
IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
(b)    Any legal action or proceeding with respect to this Agreement or any
other Loan Document may be brought in the courts of the State of New York or of
the United States for the Southern District of New York, and, by execution and
delivery of this Agreement, the Companies hereby irrevocably accept in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Companies further irrevocably consent to the service of
process out of any of the aforementioned courts and in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrowers or the Companies at their addresses for
notices contained in Section 12.02, such service to become effective ten (10)
days after such mailing. The Companies hereby irrevocably appoint the Secretary
of State of the State of New York as its agent for service of process in respect
of any such action or proceeding. Nothing herein shall affect the right of the
Agent to service of process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Borrower and/or any Company
in any other jurisdiction. The Companies hereby expressly and irrevocably waive,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any such litigation brought in any such
court referred to above and any claim that any such litigation has been brought
in an inconvenient forum. To the extent that any Company or any Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) with respect to itself or its
property, such Person hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and the other Loan Documents.
Section 12.12    Waiver of Jury Trial, Etc. THE COMPANIES, THE LENDERS AND THE
AGENT HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN

DOC ID - 18336046.11
 
 

115

--------------------------------------------------------------------------------




CONNECTION THEREWITH, OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE COMPANIES
CERTIFY THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER
WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS. THE COMPANIES HEREBY ACKNOWLEDGE THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
Section 12.13    Consent by the Agent, Lenders. Except as otherwise expressly
set forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an "Action") of the Agent
or the Lenders shall be permitted or required pursuant to any provision hereof
or any provision of any other agreement to which any Company or any Borrower is
a party and to which the Agent or the Lenders has succeeded thereto, such Action
shall be required to be in writing and may be withheld or denied by any Agent or
any Lender, as the case may be, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.
Section 12.14    No Party Deemed Drafter. The parties hereto hereby agree that
no party hereto shall be deemed to be the drafter of this Agreement, and each of
the Borrowers, the Companies, the Lenders and the Agent further agrees that, in
the event this Agreement is ever construed by a court of law, such court shall
not construe this Agreement or any provision of this Agreement against any party
hereto as the drafter of this Agreement.
Section 12.15    Reinstatement; Certain Payments. If claim is ever made upon the
Agent, the Lenders or the L/C Issuer for repayment or recovery of any amount or
amounts received by the Agent, the Lenders or the L/C Issuer in payment or on
account of any of the Obligations under this Agreement, the Agent, the Lenders
or the L/C Issuer shall give prompt notice of such claim to each other Lender
and the L/C Issuer, the Companies and the Borrowers, and if the Agent, the
Lenders or the L/C Issuer repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent, the Lenders or the L/C Issuer or any of their
property, or (ii) any good faith settlement or compromise of any such claim
effected by the Agent with any such claimant, then and in such event the
Companies and the Borrowers agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon the Companies and the Borrowers
notwithstanding the cancellation of any Revolving Credit Notes or other
instrument evidencing the Obligations under this Agreement or the other Loan
Documents or the termination of this Agreement or the other Loan Documents, and
(B) it shall be and remain liable to the Agent, the Lenders or the L/C Issuer
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by the Agent, the Lenders or the L/C
Issuer.
Section 12.16    Indemnification.
(a)    In addition to all of the Companies' or the Borrowers' other Obligations
under this Agreement, each of the Companies and the Borrowers agrees to, jointly
and severally, defend, protect, indemnify and hold harmless the Agent, the L/C
Issuer, the WC

DOC ID - 18336046.11
 
 

116

--------------------------------------------------------------------------------




Collateral Agent, each Lender, and each Lender's Affiliates, and all of the
respective officers, directors, employees, attorneys, consultants and Agent of
the Agent, the L/C Issuer, the WC Collateral Agent, each Lender and each
Lender's Affiliates (collectively called the "Indemnitees") from and against any
and all losses, damages, liabilities, obligations, penalties, fees, reasonable
costs and expenses (including, without limitation, reasonable attorneys' fees,
costs and expenses) incurred by such Indemnitees, whether prior to or from and
after the Original Effective Date or the Effective Date, whether direct,
indirect or consequential, as a result of or arising from or relating to or in
connection with any of the following: (i) the negotiation, preparation,
execution or performance or enforcement of this Agreement, any Loan Document or
of any other document executed in connection with the transactions contemplated
by this Agreement, (ii) the Lenders' furnishing of funds to the Borrowers or the
L/C Issuer's issuing Letters of Credit for the account of the Borrowers under
this Agreement, including, without limitation, the management of any such
Revolving Credit Loans or the Reimbursement Obligations, (iii) any matter
relating to the financing transactions contemplated by this Agreement or by any
document executed in connection with the transactions contemplated by this
Agreement, or (iv) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the "Indemnified Matters"); provided, however, that the Companies
and the Borrowers shall have no obligation to any Indemnitee hereunder for any
Indemnified Matter caused by or resulting from the gross negligence or willful
misconduct of such Indemnitee, as determined by a final judgment of a court of
competent jurisdiction. Such indemnification for all of the foregoing losses,
damages, fees, costs and expenses of the Indemnitees are chargeable against the
Loan Account. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 12.16 may be unenforceable because it is
violative of any law or public policy, the Companies and the Borrowers shall
contribute the maximum portion which they are permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. This Indemnity shall survive the repayment of the
Obligations and the discharge of the Liens granted under the Loan Documents.
(b)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Agent, any Arranger,
any Lender, any L/C Issuer or any Indemnitee of any of the foregoing on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Revolving Credit Loan or Letter
of Credit or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
(c)    Each Loan Party agrees that no Agent, arranger, L/C Issuer, Lender or
Indemnitee will have any liability to any Loan Party or any Person asserting
claims on behalf of or in right of any Loan Party or any other Person in
connection with or as a result of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or

DOC ID - 18336046.11
 
 

117

--------------------------------------------------------------------------------




thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Revolving Credit Loan or Letter of Credit or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except, subject to Section 12.16(b), in the case of any
Loan Party to the extent that any losses, claims, damages, liabilities or
expenses incurred by such Loan Party or its affiliates, shareholders, partners
or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Agent, arranger, L/C Issuer or Lender in performing
its obligations under this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein.
Section 12.17    Environmental Indemnification. Without limiting Section 12.16
hereof, the Companies and the Borrowers hereby agree to defend, indemnify, and
hold harmless the Indemnitees against any claims, demands, penalties, fines,
liability (strict liability), losses, damages, reasonable costs and expenses
(including without limitation, reasonable legal fees and expenses, consultant
fees and laboratory fees) and Environmental Costs arising out of (i) any
Releases or threatened Releases (x) at any property presently or formerly owned
or operated by any Company or any Subsidiary of a Company, or a predecessor in
interest to the extent relating to any Refinery, Terminal or Pipeline, or (y) of
any Hazardous Materials generated and disposed of by any Company or any
Subsidiary of a Company, or any predecessor in interests to the extent relating
to any Refinery, Terminal or Pipeline; (ii) any violations of Environmental
Laws; (iii) any Environmental Action relating to any Company or any Subsidiary
of any Company, or any predecessor in interests as to the extent relating to any
Refinery, Terminal or Pipeline; or (iv) any personal injury (including wrongful
death) or property damage (real or personal) arising out of exposure to
Hazardous Materials used, handled, generated, transported or disposed by any
Company or any Subsidiary of a Company, or any predecessor in interest to the
extent relating to any Refinery, Terminal or Pipeline; and (v) any breach of any
warranty or representation regarding environmental matters made by the Companies
in Section 6.01(s) or the breach of any covenant made by the Borrowers or the
Companies in Section 7.01(i). However, the Borrowers and the Companies shall not
have any obligation under this Section 12.17 regarding any potential
environmental matter covered hereunder which is caused by the gross negligence
or willful misconduct of the Lender, the Agent or its employees, agents,
officers and directors. This Environmental Indemnity shall survive the repayment
of the Obligations and discharge of any Liens granted under the Loan Documents.
Section 12.18    Alon LP as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Alon LP as the borrowing agent and attorney-in-fact for the
Borrowers (the "Administrative Borrower") which appointment shall remain in full
force and effect unless and until the Agent shall have received prior written
notice signed by all of the Borrowers that such appointment has been revoked and
that another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Agent and receive from the Agent all notices with respect to
Loans obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of the Borrowers in a combined fashion, as more fully set
forth herein, is done

DOC ID - 18336046.11
 
 

118

--------------------------------------------------------------------------------




solely as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that neither the Agent nor the Lenders shall incur
liability to the Borrowers as a result hereof. Each of the Borrowers expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group. To induce the Agent and the Lenders to do so, and in consideration
thereof, each of the Borrowers hereby jointly and severally agrees to indemnify
the Indemnitees and hold the Indemnitees harmless against any and all liability,
expense, loss or claim of damage or injury, made against such Indemnitee by any
of the Borrowers or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the Loan Account and Collateral of the Borrowers
as herein provided, (b) the Agent and the Lenders relying on any instructions of
the Administrative Borrower, or (c) any other action taken by the Agent or any
Lender hereunder or under the other Loan Documents.
Section 12.19    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Guarantor Companies, the Borrowers, the Agent
and the Lenders and when the conditions precedent set forth in Section 5.01
hereof have been satisfied or waived by the Agent, and thereafter shall be
binding upon and inure to the benefit of the Guarantor Companies, the Borrowers,
the Agent and each Lender, and their respective successors and assigns, except
that the Guarantor Companies and the Borrowers shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of all the Lenders, and the assignment by any Lender shall be governed
by Section 12.08 hereof.
Section 12.20    Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
any state thereof or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Revolving Credit Notes or any other Obligations, it is agreed
as follows: (a) the aggregate of all consideration which constitutes interest
under law applicable to any Lender that is contracted for, taken, reserved,
charged or received by such Lender under any of the Loan Documents or agreements
or otherwise in connection with the Revolving Credit Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrowers); and (b) in the event
that the maturity of the Revolving Credit Notes is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the

DOC ID - 18336046.11
 
 

119

--------------------------------------------------------------------------------




principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrowers). All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the full term of the Revolving Credit Loans evidenced by
the Revolving Credit Notes until payment in full so that the rate or amount of
interest on account of any Revolving Credit Loans hereunder does not exceed the
maximum amount allowed by such applicable law. If at any time and from time to
time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 12.20. and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.20. For
purposes of this Section 12.20, "Highest Lawful Rate" means, with respect to
each Lender, the maximum nonusurious interest rate, if any, that at any time or
from time to time may be contracted for, taken, reserved, charged or received on
the Revolving Credit Notes or on other Obligations under laws applicable to such
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. To the extent
that Chapter 303 of the Texas Finance Code is relevant for the purpose of
determining the Highest Lawful Rate, such Lender elects to determine the
applicable rate ceiling under such Chapter by the indicated weekly rate ceiling
from time to time in effect.
Section 12.21    Entire Agreement.
(a)    THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(b)    Each Lender hereunder (i) acknowledges that it has received a copy of the
Intercreditor Agreement between the Agent and the Drop Down Term Loan Agent,
(ii) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (iii) agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement and (iv) authorizes
and instructs the WC Collateral Agent to enter into each Intercreditor Agreement
as WC Collateral Agent and on behalf of such Lender. The foregoing provisions
are intended as an inducement to the lenders under the Term Loan Agreement to
extend credit to the Parent and such lenders are intended third party
beneficiaries of such provisions and the provisions of each Intercreditor
Agreement.

DOC ID - 18336046.11
 
 

120

--------------------------------------------------------------------------------




Section 12.22    Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.
Section 12.23    No Novation This Agreement does not extinguish the obligations
for the payment of money outstanding under the Existing Revolving Credit
Agreement or discharge or release the Obligations under, and as defined in, the
Existing Revolving Credit Agreement or the creation, perfection or priority of
any mortgage, pledge, security agreement or any other security therefor except
as expressly provided herein. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under, and as defined
in, the Existing Revolving Credit Agreement or instruments securing the same,
which shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith or after the execution of the
Existing Revolving Credit Agreement and prior to the Effective Date. The Letter
of Credit Obligations outstanding under, and as defined in, the Existing
Revolving Credit Agreement immediately prior to the Effective Date shall be
Letter of Credit Obligations hereunder, all outstanding Revolving Credit Loans
under, and as defined in, the Existing Revolving Credit Agreement immediately
prior to the Effective Date shall be Revolving Credit Loans hereunder and all
interest and fees and expenses, if any, owing or accruing under or in respect of
the Existing Revolving Credit Agreement through the Effective Date shall be
calculated as of the Effective Date (prorated in the case of any fractional
periods), and shall be paid in accordance with the method, and on the dates,
specified in the Existing Revolving Credit Agreement, as if the Existing
Revolving Credit Agreement were still in effect. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any Loan
Party under the Existing Revolving Credit Agreement from any of its obligations
and liabilities as a "Borrower" or "Guarantor" thereunder. Each Loan Party
hereby (i) confirms and agrees that each Existing Loan Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Effective
Date all references in any such Existing Loan Document to "the Revolving Credit
Agreement," "thereto," "thereof," "thereunder" or words of like import referring
to the Existing Revolving Credit Agreement shall mean the Existing Revolving
Credit Agreement as amended and restated by this Agreement and (ii) confirms and
agrees that to the extent that any such Existing Loan Document purports to
assign or pledge to the Agent a security interest in or Lien on any collateral
as security for the obligations of the Borrowers or the Guarantors from time to
time existing in respect of the Existing Revolving Credit Agreement and the
Existing Loan Documents, such pledge, assignment and/or grant of the security
interest or lien is hereby ratified and confirmed in all respects except as
otherwise expressly provided herein.





DOC ID - 18336046.11
 
 

121

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrower:
ALON USA, LP

By: Alon USA GP II, LLC, a Delaware limited
    liability company, its general partner
By: /s/ Shai Even    
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer



 
 
 

Financing Agreement

--------------------------------------------------------------------------------




Guarantor Companies:

ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON USA GP II, LLC
ALON ASSETS, INC.
ALON USA CAPITAL, INC.
ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON CRUDE PIPELINE, LLC
ALON USA PARTNERS GP, LLC
ALON USA HOLDINGS, LLC
 

By:    /s/ Shai Even    
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer
ALON USA PARTNERS, LP
By: Alon USA Partners GP, LLC, its general partner
By:    /s/ Shai Even        
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer
 



 
 
 

Financing Agreement

--------------------------------------------------------------------------------




Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK


By:     /s/ Roy Nachimzon    
Name: Roy Nachimzon
Title: Senior Vice President
By:     /s/ Mali Golan    
Name: Mali Golan
Title: Vice President
Lender and Co-arranger:

BANK LEUMI USA


By:     /s/ Avram Keusch    
Name: Dr. Avram Keusch
Title: First Vice President
By:         
Name:
Title:







 
 
 

Financing Agreement